EXHIBIT 10.2

 

 

UBIQUITEL OPERATING COMPANY

 

UBIQUITEL INC. AS GUARANTOR
AND EACH OF THE OTHER PARTIES
THAT BECOME GUARANTORS HERETO

 

97/8% SENIOR NOTES DUE 2011

 

--------------------------------------------------------------------------------

 

INDENTURE

 

Dated as of February 23, 2004

 

--------------------------------------------------------------------------------

 

The Bank of New York

 

Trustee

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE*

 

Trust Indenture
Act Section

 

Indenture Section

 

310

(a)(1)

 

7.10

 

 

(a)(2)

 

7.10

 

 

(a)(3)

 

N.A.

 

 

(a)(4)

 

N.A.

 

 

(a)(5)

 

7.10

 

 

(b)

 

7.10

 

 

(c)

 

N.A.

 

311

(a)

 

7.11

 

 

(b)

 

7.11

 

 

(c)

 

N.A.

 

312

(a)

 

2.05

 

 

(b)

 

12.03

 

 

(c)

 

12.03

 

313

(a)

 

7.06

 

 

(b)(1)

 

N.A.

 

 

(b)(2)

 

7.06; 7.07

 

 

(c)

 

7.06; 12.02

 

 

(d)

 

7.06

 

314

(a)

 

4.03;12.02; 12.05

 

 

(b)

 

N.A

 

 

(c)(1)

 

12.04

 

 

(c)(2)

 

12.04

 

 

(c)(3)

 

N.A.

 

 

(d)

 

N.A.

 

 

(e)

 

12.05

 

 

(f)

 

N.A.

 

315

(a)

 

7.01

 

 

(b)

 

7.05; 12.02

 

 

(c)

 

7.01

 

 

(d)

 

7.01

 

 

(e)

 

6.11

 

316

(a) (last sentence)

 

2.09

 

 

(a)(1)(A)

 

6.05

 

 

(a)(1)(B)

 

6.04

 

 

(a)(2)

 

N.A.

 

 

(b)

 

6.07

 

 

(c)

 

2.12

 

317

(a)(1)

 

6.08

 

 

(a)(2)

 

6.09

 

 

(b)

 

2.04

 

318

(a)

 

12.01

 

 

(b)

 

N.A.

 

 

(c)

 

12.01

 

 

--------------------------------------------------------------------------------

N.A. means not applicable.

*  This Cross Reference Table is not part of the Indenture.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS AND INCORPORATION

 

BY REFERENCE

 

 

 

 

Section 1.01

Definitions

 

Section 1.02

Other Definitions

 

Section 1.03

Incorporation by Reference of Trust Indenture Act

 

Section 1.04

Rules of Construction

 

 

 

 

ARTICLE 2

 

THE NOTES

 

 

 

 

Section 2.01

Form and Dating

 

Section 2.02

Execution and Authentication

 

Section 2.03

Registrar and Paying Agent

 

Section 2.04

Paying Agent to Hold Money in Trust

 

Section 2.05

Holder Lists

 

Section 2.06

Transfer and Exchange

 

Section 2.07

Replacement Notes

 

Section 2.08

Outstanding Notes

 

Section 2.09

Treasury Notes

 

Section 2.10

Temporary Notes

 

Section 2.11

Cancellation

 

Section 2.12

Defaulted Interest

 

 

 

 

ARTICLE 3

 

REDEMPTION AND PREPAYMENT

 

 

 

 

Section 3.01

Notices to Trustee

 

Section 3.02

Selection of Notes to Be Redeemed or Purchased

 

Section 3.03

Notice of Redemption

 

Section 3.04

Effect of Notice of Redemption

 

Section 3.05

Deposit of Redemption or Purchase Price

 

Section 3.06

Notes Redeemed or Purchased in Part

 

Section 3.07

Optional Redemption

 

Section 3.08

Mandatory Redemption

 

Section 3.09

Offer to Purchase by Application of Excess Proceeds

 

 

 

 

ARTICLE 4

 

COVENANTS

 

 

 

 

Section 4.01

Payment of Notes

 

Section 4.02

Maintenance of Office or Agency

 

Section 4.03

Reports

 

Section 4.04

Compliance Certificate

 

Section 4.05

Taxes

 

Section 4.06

Stay, Extension and Usury Laws

 

Section 4.07

Restricted Payments

 

Section 4.08

Dividend and Other Payment Restrictions Affecting Subsidiaries

 

Section 4.09

Incurrence of Indebtedness and Issuance of Preferred Stock

 

Section 4.10

Asset Sales

 

 

i

--------------------------------------------------------------------------------


 

Section 4.11

Transactions with Affiliates

 

Section 4.12

Liens

 

Section 4.13

Business Activities

 

Section 4.14

Corporate Existence

 

Section 4.15

Offer to Repurchase Upon Change of Control

 

Section 4.16

Payments for Consent

 

Section 4.17

Additional Guarantees

 

Section 4.18

Designation of Restricted and Unrestricted Subsidiaries

 

 

 

 

ARTICLE 5

 

SUCCESSORS

 

 

 

 

Section 5.01

Merger, Consolidation, or Sale of Assets

 

Section 5.02

Successor Corporation Substituted

 

 

 

 

ARTICLE 6

 

DEFAULTS AND REMEDIES

 

 

 

 

Section 6.01

Events of Default

 

Section 6.02

Acceleration

 

Section 6.03

Other Remedies

 

Section 6.04

Waiver of Past Defaults

 

Section 6.05

Control by Majorit.

 

Section 6.06

Limitation on Suits

 

Section 6.07

Rights of Holders of Notes to Receive Payment

 

Section 6.08

Collection Suit by Trustee

 

Section 6.09

Trustee May File Proofs of Claim

 

Section 6.10

Priorities

 

Section 6.11

Undertaking for Costs

 

 

 

 

ARTICLE 7

 

TRUSTEE

 

 

 

 

Section 7.01

Duties of Trustee

 

Section 7.02

Rights of Trustee

 

Section 7.03

Individual Rights of Trustee

 

Section 7.04

Trustee’s Disclaimer

 

Section 7.05

Notice of Defaults

 

Section 7.06

Reports by Trustee to Holders of the Notes

 

Section 7.07

Compensation and Indemnity

 

Section 7.08

Replacement of Trustee

 

Section 7.09

Successor Trustee by Merger, etc

 

Section 7.10

Eligibility; Disqualification

 

Section 7.11

Preferential Collection of Claims Against Company

 

 

 

 

ARTICLE 8

 

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

 

 

 

Section 8.01

Option to Effect Legal Defeasance or Covenant Defeasance

 

Section 8.02

Legal Defeasance and Discharge

 

Section 8.03

Covenant Defeasance

 

Section 8.04

Conditions to Legal or Covenant Defeasance

 

Section 8.05

Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions

 

Section 8.06

Repayment to Company

 

 

ii

--------------------------------------------------------------------------------


 

Section 8.07

Reinstatement

 

 

 

 

ARTICLE 9

 

AMENDMENT, SUPPLEMENT AND WAIVER

 

 

 

 

Section 9.01

Without Consent of Holders of Notes

 

Section 9.02

With Consent of Holders of Notes

 

Section 9.03

Compliance with Trust Indenture Act

 

Section 9.04

Revocation and Effect of Consents

 

Section 9.05

Notation on or Exchange of Notes

 

Section 9.06

Trustee to Sign Amendments, etc

 

 

 

 

ARTICLE 10

 

GUARANTEES

 

 

 

 

Section 10.01.

Guarantee

 

Section 10.02.

Limitation on Guarantor Liability

 

Section 10.03.

Execution and Delivery of Guarantee

 

Section 10.04.

Guarantors May Consolidate, etc., on Certain Terms

 

Section 10.05.

Releases.

 

 

 

 

ARTICLE 11

 

SATISFACTION AND DISCHARGE

 

 

 

 

Section 11.01

Satisfaction and Discharge

 

Section 11.02

Application of Trust Money

 

 

 

 

ARTICLE 12

 

MISCELLANEOUS

 

 

 

 

Section 12.01

Trust Indenture Act Controls

 

Section 12.02

Notices

 

Section 12.03

Communication by Holders of Notes with Other Holders of Notes

 

Section 12.04

Certificate and Opinion as to Conditions Precedent

 

Section 12.05

Statements Required in Certificate or Opinion

 

Section 12.06

Rules by Trustee and Agents

 

Section 12.07

No Personal Liability of Directors, Officers, Employees and Stockholders

 

Section 12.08

Governing Law

 

Section 12.09

No Adverse Interpretation of Other Agreements

 

Section 12.10

Successors

 

Section 12.11

Severability

 

Section 12.12

Counterpart Originals

 

Section 12.13

Table of Contents, Headings, etc

 

 

EXHIBITS

 

Exhibit A

FORM OF NOTE

 

Exhibit B

FORM OF CERTIFICATE OF TRANSFER

 

Exhibit C

FORM OF CERTIFICATE OF EXCHANGE

 

Exhibit D

FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 

Exhibit E

FORM OF NOTATION OF GUARANTEE

 

Exhibit F

FORM OF SUPPLEMENTAL INDENTURE

 

 

iii

--------------------------------------------------------------------------------


 

INDENTURE dated as of February 23, 2004 among UbiquiTel Operating Company, a
Delaware corporation, UbiquiTel Inc., the Guarantors (as defined), and The Bank
of New York, a New York banking corporation, as trustee.

 

The Company, the Guarantor(s) and the Trustee agree as follows for the benefit
of each other and for the equal and ratable benefit of the Holders (as defined)
of the 97/8% Senior Notes due 2011 (the “Notes”):

 

ARTICLE 1

DEFINITIONS AND INCORPORATION
BY REFERENCE

 


SECTION 1.01           DEFINITIONS.


 

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

 

 “Acquired Debt” means, with respect to any specified Person:

 

(1) INDEBTEDNESS OF ANY OTHER PERSON EXISTING AT THE TIME SUCH OTHER PERSON IS
MERGED WITH OR INTO OR BECAME A SUBSIDIARY OF SUCH SPECIFIED PERSON, WHETHER OR
NOT SUCH INDEBTEDNESS IS INCURRED IN CONNECTION WITH, OR IN CONTEMPLATION OF,
SUCH OTHER PERSON MERGING WITH OR INTO, OR BECOMING A RESTRICTED SUBSIDIARY OF,
SUCH SPECIFIED PERSON; AND

 

(2) INDEBTEDNESS SECURED BY A LIEN ENCUMBERING ANY ASSET ACQUIRED BY SUCH
SPECIFIED PERSON.

 

“Additional Notes” means additional Notes (other than the Initial Notes) issued
under this Indenture in accordance with Sections 2.02 and 4.09 hereof, as part
of the same series as the Initial Notes.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition,
‘‘control,’’ as used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by agreement or otherwise; provided that beneficial ownership of 10% or more of
the Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms ‘‘controlling,’’ ‘‘controlled by’’ and ‘‘under common
control with’’ have correlative meanings.

 

“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.

 

“Annualized Consolidated Cash Flow” of any specified Person as of any date of
determination means two times the Consolidated Cash Flow of such Person for the
most recently ended two-quarter period for which internal financial statements
are available.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

 

 “Asset Sale” means:

 

1

--------------------------------------------------------------------------------


 

(1)   the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Company and its Restricted Subsidiaries
taken as a whole will be governed by the provisions of Sections 4.15 and 5.01 of
this Indenture and not by Section 4.10 of this Indenture; and

 

(2)  the issuance of Equity Interests in any of the Company’s Restricted
Subsidiaries or the sale of Equity Interests in any of its Subsidiaries.

 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

(1)  any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $2.0 million;

 

(2) a transfer of assets between or among the Company and its Restricted
Subsidiaries;

 

(3) an issuance of Equity Interests by a Restricted Subsidiary of the Company to
the Company or to a Restricted Subsidiary of the Company;

 

(4) the sale or lease of products, services or accounts receivable in the
ordinary course of business and any sale or other disposition of damaged,
worn-out or obsolete assets in the ordinary course of business;

 

(5) the sale or other disposition of cash or Cash Equivalents; and

 

(6) a Restricted Payment that does not violate Section 4.07 of this Indenture or
a Permitted Investment.

 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

“Board of Directors” means:

 

(1) WITH RESPECT TO A CORPORATION, THE BOARD OF DIRECTORS OF THE CORPORATION OR
ANY COMMITTEE THEREOF DULY AUTHORIZED TO ACT ON BEHALF OF SUCH BOARD;

 

(2) WITH RESPECT TO A PARTNERSHIP, THE BOARD OF DIRECTORS OF THE GENERAL PARTNER
OF THE PARTNERSHIP;

 

(3) WITH RESPECT TO A LIMITED LIABILITY COMPANY, THE MANAGING MEMBER OR MEMBERS
OR ANY CONTROLLING COMMITTEE OF MANAGING MEMBERS THEREOF; AND

 

(4) WITH RESPECT TO ANY OTHER PERSON, THE BOARD OR COMMITTEE OF SUCH PERSON
SERVING A SIMILAR FUNCTION.

 

2

--------------------------------------------------------------------------------


 

“Broker-Dealer” has the meaning set forth in the Registration Rights Agreement.

 

“Business Day” means any day other than a Legal Holiday.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital Stock” means:

 

(1) IN THE CASE OF A CORPORATION, CORPORATE STOCK;

 

(2) IN THE CASE OF AN ASSOCIATION OR BUSINESS ENTITY, ANY AND ALL SHARES,
INTERESTS, PARTICIPATIONS, RIGHTS OR OTHER EQUIVALENTS (HOWEVER DESIGNATED) OF
CORPORATE STOCK;

 

(3) IN THE CASE OF A PARTNERSHIP OR LIMITED LIABILITY COMPANY, PARTNERSHIP
INTERESTS (WHETHER GENERAL OR LIMITED) OR MEMBERSHIP INTERESTS; AND

 

(4) ANY OTHER INTEREST OR PARTICIPATION THAT CONFERS ON A PERSON THE RIGHT TO
RECEIVE A SHARE OF THE PROFITS AND LOSSES OF, OR DISTRIBUTIONS OF ASSETS OF, THE
ISSUING PERSON, BUT EXCLUDING FROM ALL OF THE FOREGOING ANY DEBT SECURITIES
CONVERTIBLE INTO CAPITAL STOCK, WHETHER OR NOT SUCH DEBT SECURITIES INCLUDE ANY
RIGHT OF PARTICIPATION WITH CAPITAL STOCK.

 

“Cash Equivalents” means:

 

(1) UNITED STATES DOLLARS;

 

(2) SECURITIES ISSUED OR DIRECTLY AND FULLY GUARANTEED OR INSURED BY THE UNITED
STATES GOVERNMENT OR ANY AGENCY OR INSTRUMENTALITY OF THE UNITED STATES
GOVERNMENT (PROVIDED THAT THE FULL FAITH AND CREDIT OF THE UNITED STATES IS
PLEDGED IN SUPPORT OF THOSE SECURITIES) HAVING MATURITIES OF NOT MORE THAN SIX
MONTHS FROM THE DATE OF ACQUISITION;

 

(3) CERTIFICATES OF DEPOSIT AND EURODOLLAR TIME DEPOSITS WITH MATURITIES OF SIX
MONTHS OR LESS FROM THE DATE OF ACQUISITION, BANKERS’ ACCEPTANCES WITH
MATURITIES NOT EXCEEDING SIX MONTHS AND OVERNIGHT BANK DEPOSITS, IN EACH CASE,
WITH ANY DOMESTIC COMMERCIAL BANK HAVING CAPITAL AND SURPLUS IN EXCESS OF $500.0
MILLION AND A THOMSON BANK WATCH RATING OF “B” OR BETTER;

 

(4) REPURCHASE OBLIGATIONS WITH A TERM OF NOT MORE THAN SEVEN DAYS FOR
UNDERLYING SECURITIES OF THE TYPES DESCRIBED IN CLAUSES (2) AND (3) ABOVE
ENTERED INTO WITH ANY FINANCIAL INSTITUTION MEETING THE QUALIFICATIONS SPECIFIED
IN CLAUSE (3) ABOVE;

 

(5) COMMERCIAL PAPER HAVING ONE OF THE TWO HIGHEST RATINGS OBTAINABLE FROM
MOODY’S INVESTORS SERVICE, INC. OR STANDARD & POOR’S RATING SERVICES AND, IN
EACH CASE, MATURING WITHIN SIX MONTHS AFTER THE DATE OF ACQUISITION; AND

 

(6) MONEY MARKET FUNDS AT LEAST 95% OF THE ASSETS OF WHICH CONSTITUTE CASH
EQUIVALENTS OF THE KINDS DESCRIBED IN CLAUSES (1) THROUGH (5) OF THIS
DEFINITION.

 

“Change of Control” means the occurrence of any of the following events:

 

3

--------------------------------------------------------------------------------


 

(1) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act) other than a Permitted Holder;

 

(2) the adoption of a plan relating to the liquidation or dissolution of the
Company;

 

(3) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above) other than a Permitted Holder becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Company, measured by
voting power rather than number of shares;

 

(4) the first day on which a majority of the members of the Board of Directors
of the Company are not Continuing Directors; or

 

(5) the first day on which Parent (or its successor) ceases to own 100% of the
outstanding Equity Interests of the Company, other than by reason of a merger or
consolidation of the Company with Parent (or its successor).

 

“Clearstream” means Clearstream Banking, S.A.

 

“Company”  means UbiquiTel Operating Company, and any and all successors
thereto.

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

 

(1) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with an Asset Sale,
to the extent such losses were deducted in computing such Consolidated Net
Income; plus

 

(2) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

 

(3) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

 

(4) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash expenses (excluding any such non-cash expense to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; minus

 

(5) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Company will be added to Consolidated Net
Income to compute Consolidated Cash Flow of the Company only to the extent that
a corresponding amount would be permitted at the date of determination to be
dividended to the Company by such Restricted Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Restricted Subsidiary or its stockholders.

 

“Consolidated Indebtedness” means, with respect to any specified Person as of
any date of determination, the sum, without duplication, of:

 

(1) the total amount of Indebtedness of such Person and its Restricted
Subsidiaries; plus

 

(2) the total amount of Indebtedness of any other Person, to the extent that
such Indebtedness has been Guaranteed by the referent Person or one or more of
its Restricted Subsidiaries; plus

 

(3)  the aggregate liquidation value of all Disqualified Stock of such Person
and any of its Restricted Subsidiaries that have Guaranteed the Indebtedness of
such Person and all preferred stock of the Restricted Subsidiaries of such
Person,

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to any specified Person for
any period, the sum, without duplication, of:

 

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to Hedging Obligations in
respect of interest rates; plus

 

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

 

(3) any interest expense on Indebtedness of another Person that is Guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus

 

(4) the product of (a) all dividends, whether paid or accrued and whether or not
in cash, on any series of preferred stock of such Person or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of the Company (other than Disqualified Stock) or to the
Company or a Restricted Subsidiary of the Company, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, on a consolidated basis and in accordance
with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(1) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;

 

(2) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;

 

(3) the cumulative effect of a change in accounting principles will be excluded;
and

 

(4) notwithstanding clause (1) above, the Net Income of any Unrestricted
Subsidiary will be excluded, whether or not distributed to the specified Person
or one of its Subsidiaries.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:

 

(1) was a member of such Board of Directors on the date of this Indenture; or

 

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

 

“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time its corporate trust business shall be administered,
which office at the dated hereof is located at 101 Barclay Street, Floor 8 West,
New York, New York 10286, Attention:  Corporate Trust Administration, or such
other address as the Trustee may designate from time to time by notice to the
Holders and the Company, or the principal corporate trust office of any
successor Trustee (or such other address as such successor Trustee may designate
from time to time by notice to the Holders and the Company).

 

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

 

“Debt to Cash Flow Ratio” means, with respect to any specified Person as of any
date of determination, the ratio of (a) the Consolidated Indebtedness of such
Person as of such date to (b) the Annualized Consolidated Cash Flow of such
Person for the two most recent full fiscal quarters for which internal financial
statements are available prior to such date of determination, determined on a
pro forma basis after giving effect to all acquisitions or dispositions of
assets made by such Person and its Restricted Subsidiaries from the beginning of
such two-quarter period through and including such date of determination
(including any related financing transactions) as if such acquisitions and
dispositions (and related financing transactions) had occurred at the beginning
of such two-quarter period.

 

In addition, for purposes of calculating the Debt to Cash Flow Ratio:

 

6

--------------------------------------------------------------------------------


 

(1) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including increases in ownership of
Restricted Subsidiaries, during the two-quarter reference period or subsequent
to such reference period and on or prior to the date on which the event for
which the calculation of the Debt to Cash Flow Ratio is made (the “Calculation
Date”) will be given pro forma effect (determined in good faith on a reasonable
basis in accordance with Regulation S-X under the Securities Act by a
responsible financial or accounting officer of the specified person) as if they
had occurred on the first day of the two-quarter reference period and
Consolidated Cash Flow for such reference period shall be calculated without
giving effect to clause (3) of the proviso set forth in the definition of
Consolidated Net Income;

 

(2) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

 

(3) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such two-quarter
period; and

 

(4) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
two-quarter period.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Company
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Company may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 4.07 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Indenture will be the maximum
amount that the Company and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

 

7

--------------------------------------------------------------------------------


 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Company
that was formed under the laws of the United States or any state of the United
States or the District of Columbia or that guarantees or otherwise provides
direct credit support for any Indebtedness of the Company.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.

 

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

 

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

“Existing Indebtedness” means Indebtedness of the Company and its Subsidiaries
in existence on the date of this Indenture, until such amounts are repaid.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Company (unless otherwise provided in this Indenture).

 

 “GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

 

“Global Note Legend” means the legend set forth in Section 2.06(g)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depository or its nominee, substantially in
the form of Exhibit A hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4), 2.06(d)(2) or
2.06(f) hereof.

 

“Government Securities” means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.

 

“guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

8

--------------------------------------------------------------------------------


 

“Guarantee” means a guarantee of the Notes by a Guarantor in accordance with
this Indenture.

 

“Guarantors” means each of:

 

(1) UbiquiTel Inc.; and

 

(2) any Subsidiary of the Company that executes a Guarantee in accordance with
the provisions of this Indenture,

 

and their respective successors and assigns, in each case, until the Guarantee
of such Person has been released in accordance with the provisions of this
Indenture.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

 

“Holder” means a Person in whose name a Note is registered.

 

“IAI Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.

 

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary whose
total assets, as of that date, are less than $100,000 and whose total revenues
for the most recent 12-month period do not exceed $100,000; provided that a
Restricted Subsidiary will not be considered to be an Immaterial Subsidiary if
it, directly or indirectly, guarantees or otherwise provides direct credit
support for any Indebtedness of the Company.

 

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

(1) in respect of borrowed money;

 

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

(3) in respect of banker’s acceptances;

 

(4) representing Capital Lease Obligations;

 

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

 

9

--------------------------------------------------------------------------------


 

(6) representing any Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Initial Notes” means the first $270,000,000 aggregate principal amount of Notes
issued under this Indenture on the date hereof.

 

“Initial Purchasers” means Bear, Stearns & Co. Inc., Citigroup Global Markets
Inc. and Banc of America Securities LLC.

 

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who are not also QIBs.

 

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Restricted Subsidiary of the Company sells or otherwise disposes of any
Equity Interests of any direct or indirect Restricted Subsidiary of the Company
such that, after giving effect to any such sale or disposition, such Person is
no longer a Restricted Subsidiary of the Company, the Company will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of the Company’s Investments in such Restricted Subsidiary
that were not sold or disposed of in an amount determined as provided in the
final paragraph of Section 4.07(b) of this Indenture. The acquisition by the
Company or any Restricted Subsidiary of the Company of a Person that holds an
Investment in a third Person will be deemed to be an Investment by the Company
or such Restricted Subsidiary in such third Person in an amount equal to the
Fair Market Value of the Investments held by the acquired Person in such third
Person in an amount determined as provided in the final paragraph of Section
4.07(b) of this Indenture. Except as otherwise provided in this Indenture, the
amount of an Investment will be determined at the time the Investment is made
and without giving effect to subsequent changes in value.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed.  If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

 

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

 

10

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

 

“Liquidated Damages” means all liquidated damages then owing pursuant to the
Registration Rights Agreement.

 

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

 

(1) ANY GAIN (BUT NOT LOSS), TOGETHER WITH ANY RELATED PROVISION FOR TAXES ON
SUCH GAIN (BUT NOT LOSS), REALIZED IN CONNECTION WITH:

 

(A)           ANY ASSET SALE; OR

 

(B)           THE DISPOSITION OF ANY SECURITIES BY SUCH PERSON OR ANY OF ITS
RESTRICTED SUBSIDIARIES OR THE EXTINGUISHMENT OF ANY INDEBTEDNESS OF SUCH PERSON
OR ANY OF ITS RESTRICTED SUBSIDIARIES; AND

 

(2)  ANY EXTRAORDINARY GAIN (BUT NOT LOSS), TOGETHER WITH ANY RELATED PROVISION
FOR TAXES ON SUCH EXTRAORDINARY GAIN (BUT NOT LOSS).

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, taxes paid or payable as a result of the Asset Sale,
in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements, and amounts required to be applied to the
repayment of Indebtedness (other than Indebtedness incurred pursuant to clause
(1) of the definition of “Permitted Debt”) secured by a Lien on the asset or
assets that were the subject of such Asset Sale and any reserve for adjustment
in respect of the sale price of such asset or assets established in accordance
with GAAP

 

“Non-Recourse Debt” means Indebtedness:

 

(1)  as to which neither the Company nor any of its Restricted Subsidiaries (a)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;

 

(2)  no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Company or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity; and

 

11

--------------------------------------------------------------------------------


 

(3)  as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Company or any of its Restricted
Subsidiaries.

 

“Non-U.S. Person” means a Person who is not a U.S. Person.

 

“Notes” has the meaning assigned to it in the preamble to this Indenture.  The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary, any Assistant Secretary or any Vice-President of such Person.

 

“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company, that meets the requirements of Section 12.05
hereof.

 

“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 12.05 hereof. 
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.

 

“Parent”  means UbiquiTel, Inc.

 

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

 

“Permitted Business” means the delivery or distribution of telecommunications,
voice, data or video services, or any business or activity reasonably related or
ancillary thereto.

 

“Permitted Holder” means:

 

(1) any issuer of Voting Stock issued to the holders of the voting stock of the
Company or Parent in a merger or consolidation that, but for this definition,
would constitute a Change of Control solely by virtue of clause (3) of the
definition of Change of Control, if no “person” (as that term is used in Section
13(d) of the Exchange Act), other than another Permitted Holder, Beneficially
Owns, directly or indirectly, more than 50% of the Voting Stock of such issuer,
measured by voting power rather than number of shares;

 

(2) Parent (or its successor); and

 

(3) any wholly owned Subsidiary of any Permitted Holder described in clause (1)
or (2) above.

 

“Permitted Investments” means

 

12

--------------------------------------------------------------------------------


 

(1) any Investment in the Company or in a Restricted Subsidiary of the Company
that is a Guarantor;

 

(2) any Investment in Cash Equivalents;

 

(3) any Investment by the Company or any Restricted Subsidiary of the Company in
a Person, if as a result of such Investment:

 

(A)           SUCH PERSON BECOMES A RESTRICTED SUBSIDIARY OF THE COMPANY AND A
GUARANTOR; OR

 

(B)           SUCH PERSON IS MERGED, CONSOLIDATED OR AMALGAMATED WITH OR INTO,
OR TRANSFERS OR CONVEYS SUBSTANTIALLY ALL OF ITS ASSETS TO, OR IS LIQUIDATED
INTO, THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY THAT IS A GUARANTOR;

 

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance Section 4.10 of
this Indenture;

 

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Company;

 

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates of the
Company;

 

(7) Investments represented by Hedging Obligations;

 

(8) Investments in prepaid expenses, negotiable instruments held for collection,
and lease, utility and workers’ compensation, performance and other similar
deposits;

 

(9) loans or advances to employees made in the ordinary course of business of
the Company or any Restricted Subsidiary of the Company in an aggregate
principal amount not to exceed $1.0 million at any one time outstanding; and

 

(10) repurchases of the Notes.

 

“Permitted Liens” means

 

(1) Liens on assets of the Company or any of its Restricted Subsidiaries
securing Indebtedness incurred pursuant to clause (1) of the definition of
“Permitted Debt;”

 

(2) Liens in favor of the Company or the Guarantors;

 

(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Company or the Subsidiary;

 

13

--------------------------------------------------------------------------------


 

(4) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to, such acquisition, and not
incurred in contemplation of, such acquisition;

 

(5) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

 

(6) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by Section 4.09(b)(4) of this Indenture covering only the assets acquired with
or financed by such Indebtedness;

 

(7) Liens existing on the date of this Indenture;

 

(8) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 

(9) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;

 

(10) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

(11) Liens, other than Liens securing Indebtedness for money borrowed, that may
arise under the Company’s management and services agreements with Sprint
Spectrum L.P. and its Affiliates;

 

(12) Liens for security for payment of workers’ compensation or other insurance
or arising under workers’ compensation laws or similar legislation;

 

(13) Liens with respect to leasehold interests, mortgages, obligations, liens
and other encumbrances incurred, created, assumed or permitted to exist and
arising by, through or under a landlord or owner of the leased property, with or
without the consent of the lessee, none of which materially impairs the use of
any parcel of property material to the business of the Company and its
Restricted Subsidiaries, taken as a whole, or the value of such property for the
purpose of such business;

 

(14) Liens arising from leases, subleases, licenses or other similar rights that
do not interfere with the ordinary course of the business of the Company and its
Restricted Subsidiaries;

 

(15) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit;

 

(16) Liens created for the benefit of (or to secure) the Notes (or the
Guarantees); and

 

(17) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture; provided, however, that:

 

14

--------------------------------------------------------------------------------


 

(a) the new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

 

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge.

 

“Permitted Payments to Parent” means, without duplication as to amounts:

 

(1) payments to Parent to permit Parent to pay reasonable accounting, legal and
administrative expenses Parent when due, in an aggregate amount not to exceed
$500,000 per annum; and

 

(2) for so long as the Company is a member of a group filing a consolidated or
combined tax return with Parent payments to Parent in respect of an allocable
portion of the tax liabilities of such group that is attributable to the Company
and its Subsidiaries (“Tax Payments”). The Tax Payments shall not exceed the
lesser of (i) the amount of the relevant tax (including any penalties and
interest) that the Company would owe if the Company were filing a separate tax
return (or a separate consolidated or combined return with its Subsidiaries that
are members of the consolidated or combined group), taking into account any
carryovers and carrybacks of tax attributes (such as net operating losses) of
the Company and such Subsidiaries from other taxable years and (ii) the net
amount of the relevant tax that Parent actually owes to the appropriate taxing
authority. Any Tax Payments received from the Company shall be paid over to the
appropriate taxing authority within 30 days of Parent’s receipt of such Tax
Payments or refunded to the Company.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, renew, refund, refinance, replace, defease or
discharge other Indebtedness of the Company or any of its Restricted
Subsidiaries (other than intercompany Indebtedness); provided that:

 

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

 

(2) such Permitted Refinancing Indebtedness has a final maturity date later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, renewed, refunded, refinanced, replaced, defeased or discharged;

 

(3) if the Indebtedness being extended, renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the Notes on
terms at least as favorable to the Holders of Notes as those contained in the
documentation governing the Indebtedness being extended, renewed, refunded,
refinanced, replaced, defeased or discharged; provided, however, that this
clause (3) shall not apply to any Permitted Refinancing Indebtedness the
proceeds of which are used to extend, renew, refund, refinance, replace, defease
or

 

15

--------------------------------------------------------------------------------


 

discharge the Company’s 14% Senior Subordinated Discount Notes due 2010 if,
immediately after giving effect thereto, the Company’s Senior Debt to Cash Flow
Ratio is no greater than the Company’s Senior Debt to Cash Flow Ratio as of the
date of this Indenture; and

 

(4) such Indebtedness is incurred either by the Company or by the Restricted
Subsidiary who is the obligor on the Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

 “Private Placement Legend” means the legend set forth in Section 2.06(g)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of February 23, 2004, among the Company, the Guarantor and the other parties
named on the signature pages thereof, as such agreement may be amended, modified
or supplemented from time to time and, with respect to any Additional Notes, one
or more registration rights agreements among the Company, the Guarantor and the
other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Company to the
purchasers of Additional Notes to register such Additional Notes under the
Securities Act.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes sold in reliance on Rule 903 of Regulation S.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee), including any vice president, assistant treasurer or any other
officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and also means, with respect
to a particular corporate trust matter, any other officer to whom such matter is
referred because of his knowledge of and familiarity with the particular
subject.

 

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

16

--------------------------------------------------------------------------------


 

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Debt to Cash Flow Ratio” means, with respect to any specified Person as
of any date of determination, the ratio of (a) the Consolidated Indebtedness of
such Person as of such date, excluding any such Indebtedness that by its terms
is expressly subordinated in right of payment to the Notes or any Guarantee, to
(b) the Annualized Consolidated Cash Flow of such Person for the two most recent
full fiscal quarters for which internal financial statements are available prior
to such date of determination, determined on a pro forma basis after giving
effect to all acquisitions or dispositions of assets made by such Person and its
Restricted Subsidiaries from the beginning of such two-quarter period through
and including such date of determination (including any related financing
transactions) as if such acquisitions and dispositions (and related financing
transactions) had occurred at the beginning of such two-quarter period.

 

In addition, for purposes of calculating the Senior Debt to Cash Flow Ratio:

 

(1) acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including increases in ownership of
Restricted Subsidiaries, during the two-quarter reference period or subsequent
to such reference period and on or prior to the date on which the event for
which the calculation of the Senior Debt to Cash Flow Ratio is made (the
“Calculation Date”) will be given pro forma effect (determined in good faith on
a reasonable basis in accordance with Regulation S-X under the Securities Act by
a responsible financial or accounting officer of the specified person) as if
they had occurred on the first day of the two-quarter reference period and
Consolidated Cash Flow for such reference period shall be calculated without
giving effect to clause (3) of the proviso set forth in the definition of
Consolidated Net Income;

 

(2) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;

 

(3) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such two-quarter
period; and

 

(4) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
two-quarter period.

 

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

 

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.

 

17

--------------------------------------------------------------------------------


 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Indenture, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

 “Subsidiary” means, with respect to any specified Person:

 

(1) ANY CORPORATION, ASSOCIATION OR OTHER BUSINESS ENTITY OF WHICH MORE THAN 50%
OF THE TOTAL VOTING POWER OF SHARES OF CAPITAL STOCK ENTITLED (WITHOUT REGARD TO
THE OCCURRENCE OF ANY CONTINGENCY AND AFTER GIVING EFFECT TO ANY VOTING
AGREEMENT OR STOCKHOLDERS’ AGREEMENT THAT EFFECTIVELY TRANSFERS VOTING POWER) TO
VOTE IN THE ELECTION OF DIRECTORS, MANAGERS OR TRUSTEES OF THE CORPORATION,
ASSOCIATION OR OTHER BUSINESS ENTITY IS AT THE TIME OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY THAT PERSON OR ONE OR MORE OF THE OTHER SUBSIDIARIES
OF THAT PERSON (OR A COMBINATION THEREOF); AND

 

(2) ANY PARTNERSHIP (A) THE SOLE GENERAL PARTNER OR THE MANAGING GENERAL PARTNER
OF WHICH IS SUCH PERSON OR A SUBSIDIARY OF SUCH PERSON OR (B) THE ONLY GENERAL
PARTNERS OF WHICH ARE THAT PERSON OR ONE OR MORE SUBSIDIARIES OF THAT PERSON (OR
ANY COMBINATION THEREOF).

 

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C.
§§ 77aaa-77bbbb).

 

“Trustee” means The Bank of New York until a successor replaces it in accordance
with the applicable provisions of this Indenture and thereafter means the
successor serving hereunder.

 

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

 

“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company as an Unrestricted Subsidiary pursuant
to a resolution of the Board of Directors, but only to the extent that such
Subsidiary:

 

(1)  has no Indebtedness other than Non-Recourse Debt;

 

(2)  except as permitted by Section 4.11 hereof, is not party to any agreement,
contract, arrangement or understanding with the Company or any Restricted
Subsidiary of the Company unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Company or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Company;

 

(3)  is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

 

(4)  has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries.

 

18

--------------------------------------------------------------------------------


 

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

 

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(1) THE SUM OF THE PRODUCTS OBTAINED BY MULTIPLYING (A) THE AMOUNT OF EACH THEN
REMAINING INSTALLMENT, SINKING FUND, SERIAL MATURITY OR OTHER REQUIRED PAYMENTS
OF PRINCIPAL, INCLUDING PAYMENT AT FINAL MATURITY, IN RESPECT OF THE
INDEBTEDNESS, BY (B) THE NUMBER OF YEARS (CALCULATED TO THE NEAREST ONE-TWELFTH)
THAT WILL ELAPSE BETWEEN SUCH DATE AND THE MAKING OF SUCH PAYMENT; BY

 

(2) THE THEN OUTSTANDING PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS.

 


SECTION 1.02           OTHER DEFINITIONS.

 

Term

 

Defined in
Section

 

“Affiliate Transaction”

 

4.11

 

“Asset Sale Offer”

 

3.09

 

“Authentication Order”

 

2.02

 

“Change of Control Offer”

 

4.15

 

“Change of Control Payment”

 

4.15

 

“Change of Control Payment Date”

 

4.15

 

“Covenant Defeasance”

 

8.03

 

“DTC”

 

2.03

 

“Event of Default”

 

6.01

 

“Excess Proceeds”

 

4.10

 

“incur”

 

4.09

 

“Legal Defeasance”

 

8.02

 

“Offer Amount”

 

3.09

 

“Offer Period”

 

3.09

 

“Paying Agent”

 

2.03

 

“Permitted Debt”

 

4.09

 

“Payment Default”

 

6.01

 

“Purchase Date”

 

3.09

 

“Registrar”

 

2.03

 

“Restricted Payments”

 

4.07

 

 


SECTION 1.03           INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT.


 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Notes;

 

19

--------------------------------------------------------------------------------


 

“indenture security Holder” means a Holder of a Note;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Notes and the Guarantees means the Company and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively.

 

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

 


SECTION 1.04           RULES OF CONSTRUCTION.


 

Unless the context otherwise requires:

 

(1) A TERM HAS THE MEANING ASSIGNED TO IT;

 

(2) AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED TO IT IN
ACCORDANCE WITH GAAP;

 

(3) “OR” IS NOT EXCLUSIVE;

 

(4) WORDS IN THE SINGULAR INCLUDE THE PLURAL, AND IN THE PLURAL INCLUDE THE
SINGULAR;

 

(5) “WILL” SHALL BE INTERPRETED TO EXPRESS A COMMAND;

 

(6) PROVISIONS APPLY TO SUCCESSIVE EVENTS AND TRANSACTIONS; AND

 

(7) REFERENCES TO SECTIONS OF OR RULES UNDER THE SECURITIES ACT WILL BE DEEMED
TO INCLUDE SUBSTITUTE, REPLACEMENT OF SUCCESSOR SECTIONS OR RULES ADOPTED BY THE
SEC FROM TIME TO TIME.

 


ARTICLE 2
THE NOTES


 


SECTION 2.01           FORM AND DATING.


 


(A)           GENERAL.  THE NOTES AND THE TRUSTEE’S CERTIFICATE OF
AUTHENTICATION WILL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO.  THE NOTES
MAY HAVE NOTATIONS, LEGENDS OR ENDORSEMENTS REQUIRED BY LAW, STOCK EXCHANGE RULE
OR USAGE.  EACH NOTE WILL BE DATED THE DATE OF ITS AUTHENTICATION.  THE NOTES
SHALL BE IN DENOMINATIONS OF $1,000 AND INTEGRAL MULTIPLES THEREOF.


 

The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Company, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.  However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

 


(B)           GLOBAL NOTES.  NOTES ISSUED IN GLOBAL FORM WILL BE SUBSTANTIALLY
IN THE FORM OF EXHIBIT A HERETO (INCLUDING THE GLOBAL NOTE LEGEND THEREON AND
THE “SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE” ATTACHED THERETO). 
NOTES ISSUED IN DEFINITIVE FORM WILL BE SUBSTANTIALLY IN THE FORM OF

 

20

--------------------------------------------------------------------------------


 

Exhibit A hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto).  Each
Global Note will represent such of the outstanding Notes as will be specified
therein and each shall provide that it represents the aggregate principal amount
of outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions. 
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby will be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.


 


(C)           EUROCLEAR AND CLEARSTREAM PROCEDURES APPLICABLE.  THE PROVISIONS
OF THE “OPERATING PROCEDURES OF THE EUROCLEAR SYSTEM” AND “TERMS AND CONDITIONS
GOVERNING USE OF EUROCLEAR” AND THE “GENERAL TERMS AND CONDITIONS OF CLEARSTREAM
BANKING” AND “CUSTOMER HANDBOOK” OF CLEARSTREAM WILL BE APPLICABLE TO TRANSFERS
OF BENEFICIAL INTERESTS IN THE REGULATION S GLOBAL NOTE THAT ARE HELD BY
PARTICIPANTS THROUGH EUROCLEAR OR CLEARSTREAM.


 


SECTION 2.02           EXECUTION AND AUTHENTICATION.


 

At least one Officer must sign the Notes for the Company by manual or facsimile
signature.

 

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.

 

A Note will not be valid until authenticated by the manual signature of the
Trustee.  The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.

 

The Trustee will, upon receipt of a written order of the Company signed by at
least two Officers (an “Authentication Order”), authenticate Notes for original
issue that may be validly issued under this Indenture, including any Additional
Notes.  The aggregate principal amount of Notes outstanding at any time may not
exceed the aggregate principal amount of Notes authorized for issuance by the
Company pursuant to one or more Authentication Orders, except as provided in
Section 2.07 hereof.

 

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.

 


SECTION 2.03           REGISTRAR AND PAYING AGENT.


 

The Company will maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”).  The Registrar will
keep a register of the Notes and of their transfer and exchange.  The Company
may appoint one or more co-registrars and one or more additional paying agents. 
The term “Registrar” includes any co-registrar and the term “Paying Agent”
includes any additional paying agent.  The Company may change any Paying Agent
or Registrar without notice to any Holder.  The Company will notify the Trustee
in writing of the name and address of any Agent not a party to this Indenture. 
If the Company fails to appoint or maintain another entity as Registrar or
Paying Agent, the Trustee shall act as such.  The Company or any of its
Subsidiaries may act as Paying Agent or Registrar.

 

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

 

21

--------------------------------------------------------------------------------


 

The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

 


SECTION 2.04           PAYING AGENT TO HOLD MONEY IN TRUST.


 

The Company will require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium or Liquidated Damages, if any, or interest on the Notes, and will notify
the Trustee of any default by the Company in making any such payment.  While any
such default continues, the Trustee may require a Paying Agent to pay all money
held by it to the Trustee.  The Company at any time may require a Paying Agent
to pay all money held by it to the Trustee.  Upon payment over to the Trustee,
the Paying Agent (if other than the Company or a Subsidiary) will have no
further liability for the money.  If the Company or a Subsidiary acts as Paying
Agent, it will segregate and hold in a separate trust fund for the benefit of
the Holders all money held by it as Paying Agent.  Upon any bankruptcy or
reorganization proceedings relating to the Company, the Trustee will serve as
Paying Agent for the Notes.

 


SECTION 2.05           HOLDER LISTS.


 

The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA § 312(a).  If the Trustee is not the Registrar,
the Company will furnish to the Trustee at least seven Business Days before each
interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of Notes and the Company shall
otherwise comply with TIA § 312(a).

 


SECTION 2.06           TRANSFER AND EXCHANGE.


 


(A)           TRANSFER AND EXCHANGE OF GLOBAL NOTES.  A GLOBAL NOTE MAY NOT BE
TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY,
BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR TO ANOTHER NOMINEE OF THE
DEPOSITARY, OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY
OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  ALL GLOBAL NOTES WILL BE EXCHANGED
BY THE COMPANY FOR DEFINITIVE NOTES IF:


 

(1) THE COMPANY DELIVERS TO THE TRUSTEE NOTICE FROM THE DEPOSITARY THAT IT IS
UNWILLING OR UNABLE TO CONTINUE TO ACT AS DEPOSITARY OR THAT IT IS NO LONGER A
CLEARING AGENCY REGISTERED UNDER THE EXCHANGE ACT AND, IN EITHER CASE, A
SUCCESSOR DEPOSITARY IS NOT APPOINTED BY THE COMPANY WITHIN 120 DAYS AFTER THE
DATE OF SUCH NOTICE FROM THE DEPOSITARY;

 

(2) THE COMPANY IN ITS SOLE DISCRETION DETERMINES THAT THE GLOBAL NOTES (IN
WHOLE BUT NOT IN PART) SHOULD BE EXCHANGED FOR DEFINITIVE NOTES AND DELIVERS A
WRITTEN NOTICE TO SUCH EFFECT TO THE TRUSTEE;  OR

 

(3) THERE HAS OCCURRED AND IS CONTINUING A DEFAULT OR EVENT OF DEFAULT WITH
RESPECT TO THE NOTES.

 

Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee.  Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof.  Every Note authenticated
and delivered in exchange for, or in lieu of, a Global Note or any portion
thereof, pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a

 

22

--------------------------------------------------------------------------------


 

Global Note.  A Global Note may not be exchanged for another Note other than as
provided in this Section 2.06(a), however, beneficial interests in a Global Note
may be transferred and exchanged as provided in Section 2.06(b), (c) or (f)
hereof.

 


(B)           TRANSFER AND EXCHANGE OF BENEFICIAL INTERESTS IN THE GLOBAL
NOTES.  THE TRANSFER AND EXCHANGE OF BENEFICIAL INTERESTS IN THE GLOBAL NOTES
WILL BE EFFECTED THROUGH THE DEPOSITARY, IN ACCORDANCE WITH THE PROVISIONS OF
THIS INDENTURE AND THE APPLICABLE PROCEDURES.  BENEFICIAL INTERESTS IN THE
RESTRICTED GLOBAL NOTES WILL BE SUBJECT TO RESTRICTIONS ON TRANSFER COMPARABLE
TO THOSE SET FORTH HEREIN TO THE EXTENT REQUIRED BY THE SECURITIES ACT. 
TRANSFERS OF BENEFICIAL INTERESTS IN THE GLOBAL NOTES ALSO WILL REQUIRE
COMPLIANCE WITH EITHER SUBPARAGRAPH (1) OR (2) BELOW, AS APPLICABLE, AS WELL AS
ONE OR MORE OF THE OTHER FOLLOWING SUBPARAGRAPHS, AS APPLICABLE:


 

(1) TRANSFER OF BENEFICIAL INTERESTS IN THE SAME GLOBAL NOTE.  BENEFICIAL
INTERESTS IN ANY RESTRICTED GLOBAL NOTE MAY BE TRANSFERRED TO PERSONS WHO TAKE
DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN THE SAME RESTRICTED
GLOBAL NOTE IN ACCORDANCE WITH THE TRANSFER RESTRICTIONS SET FORTH IN THE
PRIVATE PLACEMENT LEGEND; PROVIDED, HOWEVER, THAT PRIOR TO THE EXPIRATION OF THE
RESTRICTED PERIOD, TRANSFERS OF BENEFICIAL INTERESTS IN THE REGULATION S GLOBAL
NOTE MAY NOT BE MADE TO A U.S. PERSON OR FOR THE ACCOUNT OR BENEFIT OF A U.S.
PERSON (OTHER THAN AN INITIAL PURCHASER). BENEFICIAL INTERESTS IN ANY
UNRESTRICTED GLOBAL NOTE MAY BE TRANSFERRED TO PERSONS WHO TAKE DELIVERY THEREOF
IN THE FORM OF A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE.  NO WRITTEN
ORDERS OR INSTRUCTIONS SHALL BE REQUIRED TO BE DELIVERED TO THE REGISTRAR TO
EFFECT THE TRANSFERS DESCRIBED IN THIS SECTION 2.06(B)(1).

 

(2) ALL OTHER TRANSFERS AND EXCHANGES OF BENEFICIAL INTERESTS IN GLOBAL NOTES. 
IN CONNECTION WITH ALL TRANSFERS AND EXCHANGES OF BENEFICIAL INTERESTS THAT ARE
NOT SUBJECT TO SECTION 2.06(B)(1) ABOVE, THE TRANSFEROR OF SUCH BENEFICIAL
INTEREST MUST DELIVER TO THE REGISTRAR EITHER:

 

(A)  BOTH:

 

(i)            a written order from a Participant or an Indirect Participant
given to the Depositary in accordance with the Applicable Procedures directing
the Depositary to credit or cause to be credited a beneficial interest in
another Global Note in an amount equal to the beneficial interest to be
transferred or exchanged; and

 

(ii)           instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or

 

(B)   BOTH:

 

(i)            a written order from a Participant or an Indirect Participant
given to the Depositary in accordance with the Applicable Procedures directing
the Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged; and

 

(ii)           instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above.

 

23

--------------------------------------------------------------------------------


 

Upon consummation of an Exchange Offer by the Company in accordance with Section
2.06(f) hereof, the requirements of this Section 2.06(b)(2) shall be deemed to
have been satisfied upon receipt by the Registrar of the instructions contained
in the Letter of Transmittal delivered by the Holder of such beneficial
interests in the Restricted Global Notes.  Upon satisfaction of all of the
requirements for transfer or exchange of beneficial interests in Global Notes
contained in this Indenture and the Notes or otherwise applicable under the
Securities Act, the Trustee shall adjust the principal amount of the relevant
Global Note(s) pursuant to Section 2.06(h) hereof.

 

(3) TRANSFER OF BENEFICIAL INTERESTS TO ANOTHER RESTRICTED GLOBAL NOTE.  A
BENEFICIAL INTEREST IN ANY RESTRICTED GLOBAL NOTE MAY BE TRANSFERRED TO A PERSON
WHO TAKES DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN ANOTHER
RESTRICTED GLOBAL NOTE IF THE TRANSFER COMPLIES WITH THE REQUIREMENTS OF SECTION
2.06(B)(2) ABOVE AND THE REGISTRAR RECEIVES THE FOLLOWING:

 

(A)  IF THE TRANSFEREE WILL TAKE DELIVERY IN THE FORM OF A BENEFICIAL INTEREST
IN THE 144A GLOBAL NOTE, THEN THE TRANSFEROR MUST DELIVER A CERTIFICATE IN THE
FORM OF EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (1) THEREOF;

 

(B)   IF THE TRANSFEREE WILL TAKE DELIVERY IN THE FORM OF A BENEFICIAL INTEREST
IN THE REGULATION S GLOBAL NOTE, THEN THE TRANSFEROR MUST DELIVER A CERTIFICATE
IN THE FORM OF EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (2)
THEREOF; AND

 

(C)   IF THE TRANSFEREE WILL TAKE DELIVERY IN THE FORM OF A BENEFICIAL INTEREST
IN THE IAI GLOBAL NOTE, THEN THE TRANSFEROR MUST DELIVER A CERTIFICATE IN THE
FORM OF EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS, CERTIFICATES AND OPINION
OF COUNSEL REQUIRED BY ITEM (3) THEREOF, IF APPLICABLE.

 

(4) TRANSFER AND EXCHANGE OF BENEFICIAL INTERESTS IN A RESTRICTED GLOBAL NOTE
FOR BENEFICIAL INTERESTS IN AN UNRESTRICTED GLOBAL NOTE.  A BENEFICIAL INTEREST
IN ANY RESTRICTED GLOBAL NOTE MAY BE EXCHANGED BY ANY HOLDER THEREOF FOR A
BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OR TRANSFERRED TO A PERSON
WHO TAKES DELIVERY THEREOF IN THE FORM OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL NOTE IF THE EXCHANGE OR TRANSFER COMPLIES WITH THE
REQUIREMENTS OF SECTION 2.06(B)(2) ABOVE AND:

 

(A)  SUCH EXCHANGE OR TRANSFER IS EFFECTED PURSUANT TO THE EXCHANGE OFFER IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT AND THE HOLDER OF THE
BENEFICIAL INTEREST TO BE TRANSFERRED, IN THE CASE OF AN EXCHANGE, OR THE
TRANSFEREE, IN THE CASE OF A TRANSFER, CERTIFIES IN THE APPLICABLE LETTER OF
TRANSMITTAL THAT IT IS NOT (I) A BROKER-DEALER, (II) A PERSON PARTICIPATING IN
THE DISTRIBUTION OF THE EXCHANGE NOTES OR (III) A PERSON WHO IS AN AFFILIATE (AS
DEFINED IN RULE 144) OF THE COMPANY;

 

(B)   SUCH TRANSFER IS EFFECTED PURSUANT TO THE SHELF REGISTRATION STATEMENT IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT;

 

(C)   SUCH TRANSFER IS EFFECTED BY A BROKER-DEALER PURSUANT TO THE EXCHANGE
OFFER REGISTRATION STATEMENT IN ACCORDANCE WITH THE REGISTRATION RIGHTS
AGREEMENT; OR

 

(D)  THE REGISTRAR RECEIVES THE FOLLOWING:

 

(i)            if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a beneficial interest in
an

 

24

--------------------------------------------------------------------------------


 

Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

 

(ii)           if the holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global
Notes in an aggregate principal amount equal to the aggregate principal amount
of beneficial interests transferred pursuant to subparagraph (B) or (D) above.

 

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

 


(C)   TRANSFER OR EXCHANGE OF BENEFICIAL INTERESTS FOR DEFINITIVE NOTES.


 

(1) BENEFICIAL INTERESTS IN RESTRICTED GLOBAL NOTES TO RESTRICTED DEFINITIVE
NOTES.  IF ANY HOLDER OF A BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE
PROPOSES TO EXCHANGE SUCH BENEFICIAL INTEREST FOR A RESTRICTED DEFINITIVE NOTE
OR TO TRANSFER SUCH BENEFICIAL INTEREST TO A PERSON WHO TAKES DELIVERY THEREOF
IN THE FORM OF A RESTRICTED DEFINITIVE NOTE, THEN, UPON RECEIPT BY THE REGISTRAR
OF THE FOLLOWING DOCUMENTATION:

 

(A)  IF THE HOLDER OF SUCH BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE
PROPOSES TO EXCHANGE SUCH BENEFICIAL INTEREST FOR A RESTRICTED DEFINITIVE NOTE,
A CERTIFICATE FROM SUCH HOLDER IN THE FORM OF EXHIBIT C HERETO, INCLUDING THE
CERTIFICATIONS IN ITEM (2)(A) THEREOF;

 

(B)   IF SUCH BENEFICIAL INTEREST IS BEING TRANSFERRED TO A QIB IN ACCORDANCE
WITH RULE 144A, A CERTIFICATE TO THE EFFECT SET FORTH IN EXHIBIT B HERETO,
INCLUDING THE CERTIFICATIONS IN ITEM (1) THEREOF;

 

(C)   IF SUCH BENEFICIAL INTEREST IS BEING TRANSFERRED TO A NON-U.S. PERSON IN
AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904, A CERTIFICATE
TO THE EFFECT SET FORTH IN EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS IN
ITEM (2) THEREOF;

 

(D)  IF SUCH BENEFICIAL INTEREST IS BEING TRANSFERRED PURSUANT TO AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IN ACCORDANCE WITH RULE
144, A CERTIFICATE TO THE EFFECT SET FORTH IN EXHIBIT B HERETO, INCLUDING THE
CERTIFICATIONS IN ITEM (3)(A) THEREOF;

 

25

--------------------------------------------------------------------------------


 

(E)   IF SUCH BENEFICIAL INTEREST IS BEING TRANSFERRED TO AN INSTITUTIONAL
ACCREDITED INVESTOR IN RELIANCE ON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OTHER THAN THOSE LISTED IN SUBPARAGRAPHS (B)
THROUGH (D) ABOVE, A CERTIFICATE TO THE EFFECT SET FORTH IN EXHIBIT B HERETO,
INCLUDING THE CERTIFICATIONS, CERTIFICATES AND OPINION OF COUNSEL REQUIRED BY
ITEM (3) THEREOF, IF APPLICABLE;

 

(F)   IF SUCH BENEFICIAL INTEREST IS BEING TRANSFERRED TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES, A CERTIFICATE TO THE EFFECT SET FORTH IN EXHIBIT B HERETO,
INCLUDING THE CERTIFICATIONS IN ITEM (3)(B) THEREOF; OR

 

(G)   IF SUCH BENEFICIAL INTEREST IS BEING TRANSFERRED PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, A CERTIFICATE TO THE EFFECT SET
FORTH IN EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (3)(C) THEREOF,

 

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount.  Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant.  The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered.  Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

 

(2) BENEFICIAL INTERESTS IN RESTRICTED GLOBAL NOTES TO UNRESTRICTED DEFINITIVE
NOTES.  A HOLDER OF A BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE MAY
EXCHANGE SUCH BENEFICIAL INTEREST FOR AN UNRESTRICTED DEFINITIVE NOTE OR MAY
TRANSFER SUCH BENEFICIAL INTEREST TO A PERSON WHO TAKES DELIVERY THEREOF IN THE
FORM OF AN UNRESTRICTED DEFINITIVE NOTE ONLY IF:

 

(A)  SUCH EXCHANGE OR TRANSFER IS EFFECTED PURSUANT TO THE EXCHANGE OFFER IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT AND THE HOLDER OF SUCH
BENEFICIAL INTEREST, IN THE CASE OF AN EXCHANGE, OR THE TRANSFEREE, IN THE CASE
OF A TRANSFER, CERTIFIES IN THE APPLICABLE LETTER OF TRANSMITTAL THAT IT IS NOT
(I) A BROKER-DEALER, (II) A PERSON PARTICIPATING IN THE DISTRIBUTION OF THE
EXCHANGE NOTES OR (III) A PERSON WHO IS AN AFFILIATE (AS DEFINED IN RULE 144) OF
THE COMPANY;

 

(B)   SUCH TRANSFER IS EFFECTED PURSUANT TO THE SHELF REGISTRATION STATEMENT IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT;

 

(C)   SUCH TRANSFER IS EFFECTED BY A BROKER-DEALER PURSUANT TO THE EXCHANGE
OFFER REGISTRATION STATEMENT IN ACCORDANCE WITH THE REGISTRATION RIGHTS
AGREEMENT; OR

 

(D)  THE REGISTRAR RECEIVES THE FOLLOWING:

 

(i)            if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for an Unrestricted
Definitive Note, a certificate from such holder in the form of Exhibit C hereto,
including the certifications in item (1)(b) thereof; or

 

26

--------------------------------------------------------------------------------


 

(ii)           if the holder of such beneficial interest in a Restricted Global
Note proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

(3) BENEFICIAL INTERESTS IN UNRESTRICTED GLOBAL NOTES TO UNRESTRICTED DEFINITIVE
NOTES.  IF ANY HOLDER OF A BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE
PROPOSES TO EXCHANGE SUCH BENEFICIAL INTEREST FOR A DEFINITIVE NOTE OR TO
TRANSFER SUCH BENEFICIAL INTEREST TO A PERSON WHO TAKES DELIVERY THEREOF IN THE
FORM OF A DEFINITIVE NOTE, THEN, UPON SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 2.06(B)(2) HEREOF, THE TRUSTEE WILL CAUSE THE AGGREGATE PRINCIPAL
AMOUNT OF THE APPLICABLE GLOBAL NOTE TO BE REDUCED ACCORDINGLY PURSUANT TO
SECTION 2.06(H) HEREOF, AND THE COMPANY WILL EXECUTE AND THE TRUSTEE WILL
AUTHENTICATE AND DELIVER TO THE PERSON DESIGNATED IN THE INSTRUCTIONS A
DEFINITIVE NOTE IN THE APPROPRIATE PRINCIPAL AMOUNT.  ANY DEFINITIVE NOTE ISSUED
IN EXCHANGE FOR A BENEFICIAL INTEREST PURSUANT TO THIS SECTION 2.06(C)(3) WILL
BE REGISTERED IN SUCH NAME OR NAMES AND IN SUCH AUTHORIZED DENOMINATION OR
DENOMINATIONS AS THE HOLDER OF SUCH BENEFICIAL INTEREST REQUESTS THROUGH
INSTRUCTIONS TO THE REGISTRAR FROM OR THROUGH THE DEPOSITARY AND THE PARTICIPANT
OR INDIRECT PARTICIPANT.  THE TRUSTEE WILL DELIVER SUCH DEFINITIVE NOTES TO THE
PERSONS IN WHOSE NAMES SUCH NOTES ARE SO REGISTERED.  ANY DEFINITIVE NOTE ISSUED
IN EXCHANGE FOR A BENEFICIAL INTEREST PURSUANT TO THIS SECTION 2.06(C)(3) WILL
NOT BEAR THE PRIVATE PLACEMENT LEGEND.

 


(D)   TRANSFER AND EXCHANGE OF DEFINITIVE NOTES FOR BENEFICIAL INTERESTS.


 

(1) RESTRICTED DEFINITIVE NOTES TO BENEFICIAL INTERESTS IN RESTRICTED GLOBAL
NOTES.  IF ANY HOLDER OF A RESTRICTED DEFINITIVE NOTE PROPOSES TO EXCHANGE SUCH
NOTE FOR A BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE OR TO TRANSFER SUCH
RESTRICTED DEFINITIVE NOTES TO A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM
OF A BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE, THEN, UPON RECEIPT BY THE
REGISTRAR OF THE FOLLOWING DOCUMENTATION:

 

(A)  IF THE HOLDER OF SUCH RESTRICTED DEFINITIVE NOTE PROPOSES TO EXCHANGE SUCH
NOTE FOR A BENEFICIAL INTEREST IN A RESTRICTED GLOBAL NOTE, A CERTIFICATE FROM
SUCH HOLDER IN THE FORM OF EXHIBIT C HERETO, INCLUDING THE CERTIFICATIONS IN
ITEM (2)(B) THEREOF;

 

(B)   IF SUCH RESTRICTED DEFINITIVE NOTE IS BEING TRANSFERRED TO A QIB IN
ACCORDANCE WITH RULE 144A, A CERTIFICATE TO THE EFFECT SET FORTH IN EXHIBIT B
HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (1) THEREOF;

 

(C)   IF SUCH RESTRICTED DEFINITIVE NOTE IS BEING TRANSFERRED TO A NON-U.S.
PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904, A
CERTIFICATE TO THE EFFECT SET FORTH IN EXHIBIT B HERETO, INCLUDING THE
CERTIFICATIONS IN ITEM (2) THEREOF;

 

(D)  IF SUCH RESTRICTED DEFINITIVE NOTE IS BEING TRANSFERRED PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IN ACCORDANCE
WITH

 

27

--------------------------------------------------------------------------------


 

RULE 144, A CERTIFICATE TO THE EFFECT SET FORTH IN EXHIBIT B HERETO, INCLUDING
THE CERTIFICATIONS IN ITEM (3)(A) THEREOF;

 

(E)   IF SUCH RESTRICTED DEFINITIVE NOTE IS BEING TRANSFERRED TO AN
INSTITUTIONAL ACCREDITED INVESTOR IN RELIANCE ON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OTHER THAN THOSE LISTED IN
SUBPARAGRAPHS (B) THROUGH (D) ABOVE, A CERTIFICATE TO THE EFFECT SET FORTH IN
EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS, CERTIFICATES AND OPINION OF
COUNSEL REQUIRED BY ITEM (3) THEREOF, IF APPLICABLE;

 

(F)   IF SUCH RESTRICTED DEFINITIVE NOTE IS BEING TRANSFERRED TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES, A CERTIFICATE TO THE EFFECT SET FORTH IN EXHIBIT B
HERETO, INCLUDING THE CERTIFICATIONS IN ITEM (3)(B) THEREOF; OR

 

(G)   IF SUCH RESTRICTED DEFINITIVE NOTE IS BEING TRANSFERRED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, A CERTIFICATE TO THE
EFFECT SET FORTH IN EXHIBIT B HERETO, INCLUDING THE CERTIFICATIONS IN ITEM
(3)(C) THEREOF,

 

the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.

 

(2) RESTRICTED DEFINITIVE NOTES TO BENEFICIAL INTERESTS IN UNRESTRICTED GLOBAL
NOTES.  A HOLDER OF A RESTRICTED DEFINITIVE NOTE MAY EXCHANGE SUCH NOTE FOR A
BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OR TRANSFER SUCH RESTRICTED
DEFINITIVE NOTE TO A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM OF A
BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE ONLY IF:

 

(A)  SUCH EXCHANGE OR TRANSFER IS EFFECTED PURSUANT TO THE EXCHANGE OFFER IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT AND THE HOLDER, IN THE CASE OF
AN EXCHANGE, OR THE TRANSFEREE, IN THE CASE OF A TRANSFER, CERTIFIES IN THE
APPLICABLE LETTER OF TRANSMITTAL THAT IT IS NOT (I) A BROKER-DEALER, (II) A
PERSON PARTICIPATING IN THE DISTRIBUTION OF THE EXCHANGE NOTES OR (III) A PERSON
WHO IS AN AFFILIATE (AS DEFINED IN RULE 144) OF THE COMPANY;

 

(B)   SUCH TRANSFER IS EFFECTED PURSUANT TO THE SHELF REGISTRATION STATEMENT IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT;

 

(C)   SUCH TRANSFER IS EFFECTED BY A BROKER-DEALER PURSUANT TO THE EXCHANGE
OFFER REGISTRATION STATEMENT IN ACCORDANCE WITH THE REGISTRATION RIGHTS
AGREEMENT; OR

 

(D)  THE REGISTRAR RECEIVES THE FOLLOWING:

 

(i)            if the Holder of such Definitive Notes proposes to exchange such
Notes for a beneficial interest in the Unrestricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (1)(c) thereof; or

 

(ii)           if the Holder of such Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of a beneficial

 

28

--------------------------------------------------------------------------------


 

interest in the Unrestricted Global Note, a certificate from such Holder in the
form of Exhibit B hereto, including the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

Upon satisfaction of the conditions of any of the subparagraphs in this Section
2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or cause
to be increased the aggregate principal amount of the Unrestricted Global Note.

 

(3) UNRESTRICTED DEFINITIVE NOTES TO BENEFICIAL INTERESTS IN UNRESTRICTED GLOBAL
NOTES.  A HOLDER OF AN UNRESTRICTED DEFINITIVE NOTE MAY EXCHANGE SUCH NOTE FOR A
BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE OR TRANSFER SUCH DEFINITIVE
NOTES TO A PERSON WHO TAKES DELIVERY THEREOF IN THE FORM OF A BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE AT ANY TIME.  UPON RECEIPT OF A REQUEST
FOR SUCH AN EXCHANGE OR TRANSFER, THE TRUSTEE WILL CANCEL THE APPLICABLE
UNRESTRICTED DEFINITIVE NOTE AND INCREASE OR CAUSE TO BE INCREASED THE AGGREGATE
PRINCIPAL AMOUNT OF ONE OF THE UNRESTRICTED GLOBAL NOTES.

 

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (2)(B), (2)(D) or (3) above at a time when
an Unrestricted Global Note has not yet been issued, the Company will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.

 


(E)   TRANSFER AND EXCHANGE OF DEFINITIVE NOTES FOR DEFINITIVE NOTES.  UPON
REQUEST BY A HOLDER OF DEFINITIVE NOTES AND SUCH HOLDER’S COMPLIANCE WITH THE
PROVISIONS OF THIS SECTION 2.06(E), THE REGISTRAR WILL REGISTER THE TRANSFER OR
EXCHANGE OF DEFINITIVE NOTES.  PRIOR TO SUCH REGISTRATION OF TRANSFER OR
EXCHANGE, THE REQUESTING HOLDER MUST PRESENT OR SURRENDER TO THE REGISTRAR THE
DEFINITIVE NOTES DULY ENDORSED OR ACCOMPANIED BY A WRITTEN INSTRUCTION OF
TRANSFER IN FORM SATISFACTORY TO THE REGISTRAR DULY EXECUTED BY SUCH HOLDER OR
BY ITS ATTORNEY, DULY AUTHORIZED IN WRITING.  IN ADDITION, THE REQUESTING HOLDER
MUST PROVIDE ANY ADDITIONAL CERTIFICATIONS, DOCUMENTS AND INFORMATION, AS
APPLICABLE, REQUIRED PURSUANT TO THE FOLLOWING PROVISIONS OF THIS SECTION
2.06(E).


 

(1) RESTRICTED DEFINITIVE NOTES TO RESTRICTED DEFINITIVE NOTES.  ANY RESTRICTED
DEFINITIVE NOTE MAY BE TRANSFERRED TO AND REGISTERED IN THE NAME OF PERSONS WHO
TAKE DELIVERY THEREOF IN THE FORM OF A RESTRICTED DEFINITIVE NOTE IF THE
REGISTRAR RECEIVES THE FOLLOWING:

 

(A)  IF THE TRANSFER WILL BE MADE PURSUANT TO RULE 144A, THEN THE TRANSFEROR
MUST DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT B HERETO, INCLUDING THE
CERTIFICATIONS IN ITEM (1) THEREOF;

 

(B)   IF THE TRANSFER WILL BE MADE PURSUANT TO RULE 903 OR RULE 904, THEN THE
TRANSFEROR MUST DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT B HERETO, INCLUDING
THE CERTIFICATIONS IN ITEM (2) THEREOF; AND

 

29

--------------------------------------------------------------------------------

 

(C)   IF THE TRANSFER WILL BE MADE PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, THEN THE TRANSFEROR MUST
DELIVER A CERTIFICATE IN THE FORM OF EXHIBIT B HERETO, INCLUDING THE
CERTIFICATIONS, CERTIFICATES AND OPINION OF COUNSEL REQUIRED BY ITEM (3)
THEREOF, IF APPLICABLE.

 

(2) RESTRICTED DEFINITIVE NOTES TO UNRESTRICTED DEFINITIVE NOTES.  ANY
RESTRICTED DEFINITIVE NOTE MAY BE EXCHANGED BY THE HOLDER THEREOF FOR AN
UNRESTRICTED DEFINITIVE NOTE OR TRANSFERRED TO A PERSON OR PERSONS WHO TAKE
DELIVERY THEREOF IN THE FORM OF AN UNRESTRICTED DEFINITIVE NOTE IF:

 

(A)  SUCH EXCHANGE OR TRANSFER IS EFFECTED PURSUANT TO THE EXCHANGE OFFER IN
ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT AND THE HOLDER, IN THE CASE OF
AN EXCHANGE, OR THE TRANSFEREE, IN THE CASE OF A TRANSFER, CERTIFIES IN THE
APPLICABLE LETTER OF TRANSMITTAL THAT IT IS NOT (I) A BROKER-DEALER, (II) A
PERSON PARTICIPATING IN THE DISTRIBUTION OF THE EXCHANGE NOTES OR (III) A PERSON
WHO IS AN AFFILIATE (AS DEFINED IN RULE 144) OF THE COMPANY;

 

(B)   ANY SUCH TRANSFER IS EFFECTED PURSUANT TO THE SHELF REGISTRATION STATEMENT
IN ACCORDANCE WITH THE REGISTRATION RIGHTS AGREEMENT;

 

(C)   ANY SUCH TRANSFER IS EFFECTED BY A BROKER-DEALER PURSUANT TO THE EXCHANGE
OFFER REGISTRATION STATEMENT IN ACCORDANCE WITH THE REGISTRATION RIGHTS
AGREEMENT; OR

 

(D)  THE REGISTRAR RECEIVES THE FOLLOWING:

 

(i)            if the Holder of such Restricted Definitive Notes proposes to
exchange such Notes for an Unrestricted Definitive Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(d) thereof; or

 

(ii)           if the Holder of such Restricted Definitive Notes proposes to
transfer such Notes to a Person who shall take delivery thereof in the form of
an Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

 

(3) UNRESTRICTED DEFINITIVE NOTES TO UNRESTRICTED DEFINITIVE NOTES.  A HOLDER OF
UNRESTRICTED DEFINITIVE NOTES MAY TRANSFER SUCH NOTES TO A PERSON WHO TAKES
DELIVERY THEREOF IN THE FORM OF AN UNRESTRICTED DEFINITIVE NOTE.  UPON RECEIPT
OF A REQUEST TO REGISTER SUCH A TRANSFER, THE REGISTRAR SHALL REGISTER THE
UNRESTRICTED DEFINITIVE NOTES PURSUANT TO THE INSTRUCTIONS FROM THE HOLDER
THEREOF.

 


(F)    EXCHANGE OFFER.  UPON THE OCCURRENCE OF THE EXCHANGE OFFER IN ACCORDANCE
WITH THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL ISSUE AND, UPON RECEIPT
OF AN AUTHENTICATION ORDER IN ACCORDANCE WITH SECTION 2.02 HEREOF, THE TRUSTEE
WILL AUTHENTICATE:

 

30

--------------------------------------------------------------------------------


 

(1) ONE OR MORE UNRESTRICTED GLOBAL NOTES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTERESTS IN THE RESTRICTED GLOBAL
NOTES ACCEPTED FOR EXCHANGE IN THE EXCHANGE OFFER BY PERSONS THAT CERTIFY IN THE
APPLICABLE LETTERS OF TRANSMITTAL THAT (A) THEY ARE NOT BROKER-DEALERS, (B) THEY
ARE NOT PARTICIPATING IN A DISTRIBUTION OF THE EXCHANGE NOTES AND (C) THEY ARE
NOT AFFILIATES (AS DEFINED IN RULE 144) OF THE COMPANY; AND

 

(2) UNRESTRICTED DEFINITIVE NOTES IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE
PRINCIPAL AMOUNT OF THE RESTRICTED DEFINITIVE NOTES ACCEPTED FOR EXCHANGE IN THE
EXCHANGE OFFER BY PERSONS THAT CERTIFY IN THE APPLICABLE LETTERS OF TRANSMITTAL
THAT (A) THEY ARE NOT BROKER-DEALERS, (B) THEY ARE NOT PARTICIPATING IN A
DISTRIBUTION OF THE EXCHANGE NOTES AND (C) THEY ARE NOT AFFILIATES (AS DEFINED
IN RULE 144) OF THE COMPANY.

 

Concurrently with the issuance of such Notes, the Trustee will cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Company will execute and the Trustee will
authenticate and deliver to the Persons designated by the Holders of Definitive
Notes so accepted Unrestricted Definitive Notes in the appropriate principal
amount.

 


(G)   LEGENDS.  THE FOLLOWING LEGENDS WILL APPEAR ON THE FACE OF ALL GLOBAL
NOTES AND DEFINITIVE NOTES ISSUED UNDER THIS INDENTURE UNLESS SPECIFICALLY
STATED OTHERWISE IN THE APPLICABLE PROVISIONS OF THIS INDENTURE.


 

(1) PRIVATE PLACEMENT LEGEND.

 

(A)  EXCEPT AS PERMITTED BY SUBPARAGRAPH (B) BELOW, EACH GLOBAL NOTE AND EACH
DEFINITIVE NOTE (AND ALL NOTES ISSUED IN EXCHANGE THEREFOR OR SUBSTITUTION
THEREOF) SHALL BEAR THE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:

 

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE ‘‘SECURITIES ACT’’), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED ONLY (1) (a) IN THE UNITED STATES TO A PERSON WHO THE
SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 144A, (b) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (c) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL
‘‘ACCREDITED INVESTOR’’ (AS DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) OF THE
SECURITIES ACT (AN ‘‘INSTITUTIONAL ACCREDITED INVESTOR’’)) THAT, PRIOR TO SUCH
TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH CAN BE OBTAINED FROM THE
TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF
NOTES LESS THAN $250,000, AN OPINION OF COUNSEL ACCEPTABLE TO UBIQUITEL
OPERATING COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT OR
(e) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE

 

31

--------------------------------------------------------------------------------


 

REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF UBIQUITEL OPERATING COMPANY SO REQUESTS), (2) TO UBIQUITEL OPERATING
COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH
CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND
EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE
SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE.”

 

(B)   NOTWITHSTANDING THE FOREGOING, ANY GLOBAL NOTE OR DEFINITIVE NOTE ISSUED
PURSUANT TO SUBPARAGRAPHS (B)(4), (C)(2), (C)(3), (D)(2), (D)(3), (E)(2), (E)(3)
OR (F) OF THIS SECTION 2.06 (AND ALL NOTES ISSUED IN EXCHANGE THEREFOR OR
SUBSTITUTION THEREOF) WILL NOT BEAR THE PRIVATE PLACEMENT LEGEND.

 

(2) GLOBAL NOTE LEGEND.  EACH GLOBAL NOTE WILL BEAR A LEGEND IN SUBSTANTIALLY
THE FOLLOWING FORM:

 

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY.  UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

 

(h)   Cancellation and/or Adjustment of Global Notes.  At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof.  At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive

 

32

--------------------------------------------------------------------------------


 

Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.


 


(I)    GENERAL PROVISIONS RELATING TO TRANSFERS AND EXCHANGES.


 

(1) TO PERMIT REGISTRATIONS OF TRANSFERS AND EXCHANGES, THE COMPANY WILL EXECUTE
AND THE TRUSTEE WILL AUTHENTICATE GLOBAL NOTES AND DEFINITIVE NOTES UPON RECEIPT
OF AN AUTHENTICATION ORDER IN ACCORDANCE WITH SECTION 2.02 HEREOF OR AT THE
REGISTRAR’S REQUEST.

 

(2) NO SERVICE CHARGE WILL BE MADE TO A HOLDER OF A BENEFICIAL INTEREST IN A
GLOBAL NOTE OR TO A HOLDER OF A DEFINITIVE NOTE FOR ANY REGISTRATION OF TRANSFER
OR EXCHANGE, BUT THE COMPANY MAY REQUIRE PAYMENT OF A SUM SUFFICIENT TO COVER
ANY TRANSFER TAX OR SIMILAR GOVERNMENTAL CHARGE PAYABLE IN CONNECTION THEREWITH
(OTHER THAN ANY SUCH TRANSFER TAXES OR SIMILAR GOVERNMENTAL CHARGE PAYABLE UPON
EXCHANGE OR TRANSFER PURSUANT TO SECTIONS 2.10, 3.06, 3.09, 4.10, 4.15 AND 9.05
HEREOF).

 

(3) THE REGISTRAR WILL NOT BE REQUIRED TO REGISTER THE TRANSFER OF OR EXCHANGE
OF ANY NOTE SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT THE UNREDEEMED
PORTION OF ANY NOTE BEING REDEEMED IN PART.

 

(4) ALL GLOBAL NOTES AND DEFINITIVE NOTES ISSUED UPON ANY REGISTRATION OF
TRANSFER OR EXCHANGE OF GLOBAL NOTES OR DEFINITIVE NOTES WILL BE THE VALID
OBLIGATIONS OF THE COMPANY, EVIDENCING THE SAME DEBT, AND ENTITLED TO THE SAME
BENEFITS UNDER THIS INDENTURE, AS THE GLOBAL NOTES OR DEFINITIVE NOTES
SURRENDERED UPON SUCH REGISTRATION OF TRANSFER OR EXCHANGE.

 

(5) NEITHER THE REGISTRAR NOR THE COMPANY WILL BE REQUIRED:

 

(A)  TO ISSUE, TO REGISTER THE TRANSFER OF OR TO EXCHANGE ANY NOTES DURING A
PERIOD BEGINNING AT THE OPENING OF BUSINESS 15 DAYS BEFORE THE DAY OF ANY
SELECTION OF NOTES FOR REDEMPTION UNDER SECTION 3.02 HEREOF AND ENDING AT THE
CLOSE OF BUSINESS ON THE DAY OF SELECTION;

 

(B)   TO REGISTER THE TRANSFER OF OR TO EXCHANGE ANY NOTE SELECTED FOR
REDEMPTION IN WHOLE OR IN PART, EXCEPT THE UNREDEEMED PORTION OF ANY NOTE BEING
REDEEMED IN PART; OR

 

(C) TO REGISTER THE TRANSFER OF OR TO EXCHANGE A NOTE BETWEEN A RECORD DATE AND
THE NEXT SUCCEEDING INTEREST PAYMENT DATE.

 

(6) PRIOR TO DUE PRESENTMENT FOR THE REGISTRATION OF A TRANSFER OF ANY NOTE, THE
TRUSTEE, ANY AGENT AND THE COMPANY MAY DEEM AND TREAT THE PERSON IN WHOSE NAME
ANY NOTE IS REGISTERED AS THE ABSOLUTE OWNER OF SUCH NOTE FOR THE PURPOSE OF
RECEIVING PAYMENT OF PRINCIPAL OF AND INTEREST ON SUCH NOTES AND FOR ALL OTHER
PURPOSES, AND NONE OF THE TRUSTEE, ANY AGENT OR THE COMPANY SHALL BE AFFECTED BY
NOTICE TO THE CONTRARY.

 

(7) THE TRUSTEE WILL AUTHENTICATE GLOBAL NOTES AND DEFINITIVE NOTES IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.02 HEREOF.

 

33

--------------------------------------------------------------------------------


 

(8) ALL CERTIFICATIONS, CERTIFICATES AND OPINIONS OF COUNSEL REQUIRED TO BE
SUBMITTED TO THE REGISTRAR PURSUANT TO THIS SECTION 2.06 TO EFFECT A
REGISTRATION OF TRANSFER OR EXCHANGE MAY BE SUBMITTED BY FACSIMILE.

 


SECTION 2.07           REPLACEMENT NOTES.


 

If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company will issue and the Trustee, upon receipt of an
Authentication Order, will authenticate a replacement Note if the Trustee’s
requirements are met.  If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Company to protect the Company, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced.  The Company may charge for its expenses in replacing a Note.

 

Every replacement Note is an additional obligation of the Company and will be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 


SECTION 2.08           OUTSTANDING NOTES.


 

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding.  Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note; however, Notes held by the Company or a Subsidiary of the Company
shall not be deemed to be outstanding for purposes of Section 3.07(a) hereof.

 

If a Note is replaced pursuant to Section 2.07 hereof, it will be deemed
outstanding only if the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser within the meaning of Section
8-303 of the New York Uniform Commercial Code.

 

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

 

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes will be
deemed to be no longer outstanding and will cease to accrue interest.

 


SECTION 2.09           TREASURY NOTES.


 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company
or any Guarantor, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company or any
Guarantor, will be considered as though not outstanding, except that for the
purposes of determining whether the Trustee will be protected in relying on any
such direction, waiver or consent, only Notes that the Trustee knows are so
owned will be so disregarded.

 


SECTION 2.10           TEMPORARY NOTES.


 

Until certificates representing Notes are ready for delivery, the Company may
prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes.  Temporary Notes

 

34

--------------------------------------------------------------------------------


 

will be substantially in the form of certificated Notes but may have variations
that the Company considers appropriate for temporary Notes and as may be
reasonably acceptable to the Trustee.  Without unreasonable delay, the Company
will prepare and the Trustee will authenticate definitive Notes in exchange for
temporary Notes.

 

Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.

 


SECTION 2.11           CANCELLATION.


 

The Company at any time may deliver Notes to the Trustee for cancellation.  The
Registrar and Paying Agent will forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment.  The Trustee and no one
else will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will dispose of canceled Notes in
accordance with its customary procedures (subject to the record retention
requirement of the Exchange Act).  The Company may not issue new Notes to
replace Notes that it has paid or that have been delivered to the Trustee for
cancellation.

 


SECTION 2.12           DEFAULTED INTEREST.


 

If the Company defaults in a payment of interest on the Notes, it will pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof.  The Company will notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment.  The Company will fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
may be less than 10 days prior to the related payment date for such defaulted
interest.  At least 15 days before the special record date, the Company (or,
upon the written request of the Company, the Trustee in the name and at the
expense of the Company) will mail or cause to be mailed to Holders a notice that
states the special record date, the related payment date and the amount of such
interest to be paid.

 


ARTICLE 3
REDEMPTION AND PREPAYMENT


 


SECTION 3.01           NOTICES TO TRUSTEE.


 

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it must furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, an Officers’
Certificate setting forth:

 

(1) THE CLAUSE OF THIS INDENTURE PURSUANT TO WHICH THE REDEMPTION SHALL OCCUR;

 

(2) THE REDEMPTION DATE;

 

(3) THE PRINCIPAL AMOUNT OF NOTES TO BE REDEEMED; AND

 

(4) THE REDEMPTION PRICE.

 


SECTION 3.02           SELECTION OF NOTES TO BE REDEEMED OR PURCHASED.


 

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee will select Notes for redemption or purchase
on a pro rata basis except:

 

35

--------------------------------------------------------------------------------


 

(1) IF THE NOTES ARE LISTED ON ANY NATIONAL SECURITIES EXCHANGE, IN COMPLIANCE
WITH THE REQUIREMENTS OF THE PRINCIPAL NATIONAL SECURITIES EXCHANGE ON WHICH THE
NOTES ARE LISTED; OR

 

(2) IF OTHERWISE REQUIRED BY LAW.

 

In the event of partial redemption or purchase by lot, the particular Notes to
be redeemed or purchased will be selected, unless otherwise provided herein, not
less than 30 nor more than 60 days prior to the redemption or purchase date by
the Trustee from the outstanding Notes not previously called for redemption or
purchase.

 

The Trustee will promptly notify the Company in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased.  Notes and portions of Notes selected will be in amounts of $1,000 or
whole multiples of $1,000; except that if all of the Notes of a Holder are to be
redeemed or purchased, the entire outstanding amount of Notes held by such
Holder, even if not a multiple of $1,000, shall be redeemed or purchased. 
Except as provided in the preceding sentence, provisions of this Indenture that
apply to Notes called for redemption or purchase also apply to portions of Notes
called for redemption or purchase.

 


SECTION 3.03           NOTICE OF REDEMPTION.


 

Subject to the provisions of Section 3.09 hereof, at least 30 days but not more
than 60 days before a redemption date, the Company will mail or cause to be
mailed, by first class mail, a notice of redemption to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a redemption date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction and discharge of
this Indenture pursuant to Articles 8 or 11 hereof.

 

The notice will identify the Notes to be redeemed (including the CUSIP number)
and will state:

 

(1) THE REDEMPTION DATE;

 

(2) THE REDEMPTION PRICE;

 

(3) IF ANY NOTE IS BEING REDEEMED IN PART, THE PORTION OF THE PRINCIPAL AMOUNT
OF SUCH NOTE TO BE REDEEMED AND THAT, AFTER THE REDEMPTION DATE UPON SURRENDER
OF SUCH NOTE, A NEW NOTE OR NOTES IN PRINCIPAL AMOUNT EQUAL TO THE UNREDEEMED
PORTION WILL BE ISSUED UPON CANCELLATION OF THE ORIGINAL NOTE;

 

(4) THE NAME AND ADDRESS OF THE PAYING AGENT;

 

(5) THAT NOTES CALLED FOR REDEMPTION MUST BE SURRENDERED TO THE PAYING AGENT TO
COLLECT THE REDEMPTION PRICE;

 

(6) THAT, UNLESS THE COMPANY DEFAULTS IN MAKING SUCH REDEMPTION PAYMENT,
INTEREST ON NOTES CALLED FOR REDEMPTION CEASES TO ACCRUE ON AND AFTER THE
REDEMPTION DATE;

 

(7) THE PARAGRAPH OF THE NOTES AND/OR SECTION OF THIS INDENTURE PURSUANT TO
WHICH THE NOTES CALLED FOR REDEMPTION ARE BEING REDEEMED; AND

 

36

--------------------------------------------------------------------------------


 

(8) THAT NO REPRESENTATION IS MADE AS TO THE CORRECTNESS OR ACCURACY OF THE
CUSIP NUMBER, IF ANY, LISTED IN SUCH NOTICE OR PRINTED ON THE NOTES.

 

At the Company’s request, the Trustee will give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company has
delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.

 


SECTION 3.04           EFFECT OF NOTICE OF REDEMPTION.


 

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price.  A notice of redemption may not be conditional.

 


SECTION 3.05           DEPOSIT OF REDEMPTION OR PURCHASE PRICE.


 

One Business Day prior to the redemption or purchase date, the Company will
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption or purchase price of and accrued interest and Liquidated Damages, if
any, on all Notes to be redeemed or purchased on that date.  The Trustee or the
Paying Agent will promptly return to the Company any money deposited with the
Trustee or the Paying Agent by the Company in excess of the amounts necessary to
pay the redemption or purchase price of, and accrued interest and Liquidated
Damages, if any, on, all Notes to be redeemed or purchased.

 

If the Company complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase.  If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date.  If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Company to comply with the preceding paragraph, interest shall be paid on
the unpaid principal, from the redemption or purchase date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

 


SECTION 3.06           NOTES REDEEMED OR PURCHASED IN PART.


 

Upon surrender of a Note that is redeemed or purchased in part, the Company will
issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Company a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

 


SECTION 3.07           OPTIONAL REDEMPTION.


 


(A)   AT ANY TIME PRIOR TO MARCH 1, 2007, THE COMPANY MAY ON ANY ONE OR MORE
OCCASIONS REDEEM UP TO 35% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES ISSUED
UNDER THIS INDENTURE AT A REDEMPTION PRICE OF 109.875% OF THE PRINCIPAL AMOUNT
THEREOF, PLUS ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, TO THE
REDEMPTION DATE, WITH THE NET CASH PROCEEDS OF A SALE OF EQUITY INTERESTS (OTHER
THAN DISQUALIFIED STOCK) OF THE COMPANY OR A CONTRIBUTION TO THE COMPANY’S
COMMON EQUITY CAPITAL; PROVIDED THAT:

 

37

--------------------------------------------------------------------------------


 

(1) AT LEAST 65% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES ORIGINALLY ISSUED
UNDER THIS INDENTURE (EXCLUDING NOTES HELD BY THE COMPANY AND ITS SUBSIDIARIES)
REMAINS OUTSTANDING IMMEDIATELY AFTER THE OCCURRENCE OF SUCH REDEMPTION; AND

 

(2) THE REDEMPTION OCCURS WITHIN 45 DAYS OF THE DATE OF THE CLOSING OF SUCH SALE
OF EQUITY INTERESTS OR CONTRIBUTION.

 


(B)   EXCEPT PURSUANT TO THE PRECEDING PARAGRAPH, THE NOTES WILL NOT BE
REDEEMABLE AT THE COMPANY’S OPTION PRIOR TO MARCH 1, 2007.


 


(C)   ON OR AFTER MARCH 1, 2007, THE COMPANY MAY REDEEM ALL OR A PART OF THE
NOTES UPON NOT LESS THAN 30 NOR MORE THAN 60 DAYS’ NOTICE, AT THE REDEMPTION
PRICES (EXPRESSED AS PERCENTAGES OF PRINCIPAL AMOUNT) SET FORTH BELOW PLUS
ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, ON THE NOTES
REDEEMED, TO THE APPLICABLE REDEMPTION DATE, IF REDEEMED DURING THE TWELVE-MONTH
PERIOD BEGINNING ON MARCH 1ST OF THE YEARS INDICATED BELOW, SUBJECT TO THE
RIGHTS OF HOLDERS ON THE RELEVANT RECORD DATE TO RECEIVE INTEREST ON THE
RELEVANT INTEREST PAYMENT DATE:

 

Year

 

Percentage

 

2007

 

107.406

%

2008

 

104.938

%

2009

 

102.469

%

2010 and thereafter

 

100.000

%

 

Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date.

 


(D)   ANY REDEMPTION PURSUANT TO THIS SECTION 3.07 SHALL BE MADE PURSUANT TO THE
PROVISIONS OF SECTIONS 3.01 THROUGH 3.06 HEREOF.


 


SECTION 3.08           MANDATORY REDEMPTION.


 

The Company is not required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 


SECTION 3.09           OFFER TO PURCHASE BY APPLICATION OF EXCESS PROCEEDS.


 

In the event that, pursuant to Section 4.10 hereof, the Company is required to
commence an offer to all Holders to purchase Notes (an “Asset Sale Offer”), it
will follow the procedures specified below.

 

The Asset Sale Offer shall be made to all Holders and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth in this Indenture with respect to offers to purchase or redeem
with the proceeds of sales of assets.  The Asset Sale Offer will remain open for
a period of at least 20 Business Days following its commencement and not more
than 30 Business Days, except to the extent that a longer period is required by
applicable law (the “Offer Period”).  No later than three Business Days after
the termination of the Offer Period (the “Purchase Date”), the Company will
apply all Excess Proceeds (the “Offer Amount”) to the purchase of Notes and such
other pari passu Indebtedness (on a pro rata basis, if applicable) or, if less
than the Offer Amount has been tendered, all Notes and other Indebtedness
tendered in response to the Asset Sale Offer.  Payment for any Notes so
purchased will be made in the same manner as interest payments are made.

 

38

--------------------------------------------------------------------------------


 

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest and Liquidated
Damages, if any, will be paid to the Person in whose name a Note is registered
at the close of business on such record date, and no additional interest will be
payable to Holders who tender Notes pursuant to the Asset Sale Offer.

 

Upon the commencement of an Asset Sale Offer, the Company will send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee.  The notice will contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer.  The
notice, which will govern the terms of the Asset Sale Offer, will state:

 

(1) THAT THE ASSET SALE OFFER IS BEING MADE PURSUANT TO THIS SECTION 3.09 AND
SECTION 4.10 HEREOF AND THE LENGTH OF TIME THE ASSET SALE OFFER WILL REMAIN
OPEN;

 

(2) THE OFFER AMOUNT, THE PURCHASE PRICE AND THE PURCHASE DATE;

 

(3) THAT ANY NOTE NOT TENDERED OR ACCEPTED FOR PAYMENT WILL CONTINUE TO ACCRUE
INTEREST;

 

(4) THAT, UNLESS THE COMPANY DEFAULTS IN MAKING SUCH PAYMENT, ANY NOTE ACCEPTED
FOR PAYMENT PURSUANT TO THE ASSET SALE OFFER WILL CEASE TO ACCRUE INTEREST AFTER
THE PURCHASE DATE;

 

(5) THAT HOLDERS ELECTING TO HAVE A NOTE PURCHASED PURSUANT TO AN ASSET SALE
OFFER MAY ELECT TO HAVE NOTES PURCHASED IN INTEGRAL MULTIPLES OF $1,000 ONLY;

 

(6) THAT HOLDERS ELECTING TO HAVE NOTES PURCHASED PURSUANT TO ANY ASSET SALE
OFFER WILL BE REQUIRED TO SURRENDER THE NOTE, WITH THE FORM ENTITLED “OPTION OF
HOLDER TO ELECT PURCHASE” ATTACHED TO THE NOTES COMPLETED, OR TRANSFER BY
BOOK-ENTRY TRANSFER, TO THE COMPANY, A DEPOSITARY, IF APPOINTED BY THE COMPANY,
OR A PAYING AGENT AT THE ADDRESS SPECIFIED IN THE NOTICE AT LEAST THREE DAYS
BEFORE THE PURCHASE DATE;

 

(7) THAT HOLDERS WILL BE ENTITLED TO WITHDRAW THEIR ELECTION IF THE COMPANY, THE
DEPOSITARY OR THE PAYING AGENT, AS THE CASE MAY BE, RECEIVES, NOT LATER THAN THE
EXPIRATION OF THE OFFER PERIOD, A TELEGRAM, TELEX, FACSIMILE TRANSMISSION OR
LETTER SETTING FORTH THE NAME OF THE HOLDER, THE PRINCIPAL AMOUNT OF THE NOTE
THE HOLDER DELIVERED FOR PURCHASE AND A STATEMENT THAT SUCH HOLDER IS
WITHDRAWING HIS ELECTION TO HAVE SUCH NOTE PURCHASED;

 

(8) THAT, IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES AND OTHER PARI PASSU
INDEBTEDNESS SURRENDERED BY HOLDERS THEREOF EXCEEDS THE OFFER AMOUNT, THE
COMPANY WILL SELECT THE NOTES AND OTHER PARI PASSU INDEBTEDNESS TO BE PURCHASED
ON A PRO RATA BASIS BASED ON THE PRINCIPAL AMOUNT OF NOTES AND SUCH OTHER PARI
PASSU INDEBTEDNESS SURRENDERED (WITH SUCH ADJUSTMENTS AS MAY BE DEEMED
APPROPRIATE BY THE COMPANY SO THAT ONLY NOTES IN DENOMINATIONS OF $1,000, OR
INTEGRAL MULTIPLES THEREOF, WILL BE PURCHASED); AND

 

(9) THAT HOLDERS WHOSE NOTES WERE PURCHASED ONLY IN PART WILL BE ISSUED NEW
NOTES EQUAL IN PRINCIPAL AMOUNT TO THE UNPURCHASED PORTION OF THE NOTES
SURRENDERED (OR TRANSFERRED BY BOOK-ENTRY TRANSFER).

 

On or before the Purchase Date, the Company will, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer, or if less
than the Offer Amount has been tendered, all Notes tendered, and will deliver or
cause to be delivered to the Trustee the Notes properly accepted together with
an Officers’ Certificate stating that such Notes or portions thereof were
accepted for payment by the Company in

 

39

--------------------------------------------------------------------------------


 

accordance with the terms of this Section 3.09.  The Company, the Depositary or
the Paying Agent, as the case may be, will promptly (but in any case not later
than five days after the Purchase Date) mail or deliver to each tendering Holder
an amount equal to the purchase price of the Notes tendered by such Holder and
accepted by the Company for purchase, and the Company will promptly issue a new
Note, and the Trustee, upon written request from the Company, will authenticate
and mail or deliver (or cause to be transferred by book entry) such new Note to
such Holder, in a principal amount equal to any unpurchased portion of the Note
surrendered.  Any Note not so accepted shall be promptly mailed or delivered by
the Company to the Holder thereof.  The Company will publicly announce the
results of the Asset Sale Offer on the Purchase Date.

 

Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06 hereof.

 


ARTICLE 4
COVENANTS


 


SECTION 4.01           PAYMENT OF NOTES.


 

The Company will pay or cause to be paid the principal of, premium, if any, and
interest and Liquidated Damages, if any, on, the Notes on the dates and in the
manner provided in the Notes.  Principal, premium, if any, and interest and
Liquidated Damages, if any will be considered paid on the date due if the Paying
Agent, if other than the Company or a Subsidiary thereof, holds as of 10:00 a.m.
Eastern Time on the due date money deposited by the Company in immediately
available funds and designated for and sufficient to pay all principal, premium,
if any, and interest then due.  The Company will pay all Liquidated Damages, if
any, in the same manner on the dates and in the amounts set forth in the
Registration Rights Agreement.

 

The Company will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; it will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest and
Liquidated Damages (without regard to any applicable grace period) at the same
rate to the extent lawful

 


SECTION 4.02           MAINTENANCE OF OFFICE OR AGENCY.


 

The Company will maintain in the Borough of Manhattan, the City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served.  The
Company will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency.  If at any time the Company
fails to maintain any such required office or agency or fails to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Trustee.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Company of
its obligation to maintain an office or agency in the Borough of Manhattan, the
City of New York for such purposes.  The Company will give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

 

40

--------------------------------------------------------------------------------


 

The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03 hereof.

 


SECTION 4.03           REPORTS.


 


(A)   WHETHER OR NOT REQUIRED BY THE RULES AND REGULATIONS OF THE SEC, SO LONG
AS ANY NOTES ARE OUTSTANDING, THE COMPANY WILL FURNISH TO THE HOLDERS OF NOTES
OR CAUSE THE TRUSTEE TO FURNISH TO THE HOLDERS OF NOTES, WITHIN THE TIME PERIODS
SPECIFIED IN THE SEC’S RULES AND REGULATIONS:


 

(1) ALL QUARTERLY AND ANNUAL REPORTS THAT WOULD BE REQUIRED TO BE FILED WITH THE
SEC ON FORMS 10-Q AND 10-K IF THE COMPANY WERE REQUIRED TO FILE SUCH REPORTS;
AND

 

(2) ALL CURRENT REPORTS THAT WOULD BE REQUIRED TO BE FILED WITH THE SEC ON FORM
8-K IF THE COMPANY WERE REQUIRED TO FILE SUCH REPORTS.

 

All such reports will be prepared in all material respects in accordance with
all of the rules and regulations applicable to such reports. Each annual report
on Form 10-K will include a report on the Company’s consolidated financial
statements by the Company’s certified independent accountants. In addition, the
Company will file a copy of each of the reports referred to in clauses (1) and
(2) above with the SEC for public availability within the time periods specified
in the rules and regulations applicable to such reports (unless the SEC will not
accept such a filing) and will post the reports on its website within those time
periods.  The Company will at all times comply with TIA § 314(a).

 

If, at any time, the Company is no longer subject to the periodic reporting
requirements of the Exchange Act for any reason, the Company will nevertheless
continue filing the reports specified in the preceding paragraphs of this
Section 4.03 with the SEC within the time periods specified above unless the SEC
will not accept such a filing. The Company will not take any action for the
purpose of causing the SEC not to accept any such filings. If, notwithstanding
the foregoing, the SEC will not accept the Company’s filings for any reason, the
Company will post the reports referred to in the preceding paragraphs of this
Section 4.03 on its website within the time periods that would apply if the
Company were required to file those reports with the SEC.

 


(B)   IF THE COMPANY HAS DESIGNATED ANY OF ITS SUBSIDIARIES AS UNRESTRICTED
SUBSIDIARIES, THEN THE QUARTERLY AND ANNUAL FINANCIAL INFORMATION REQUIRED BY
PARAGRAPH (A) OF THIS SECTION 4.03 WILL INCLUDE A REASONABLY DETAILED
PRESENTATION, EITHER ON THE FACE OF THE FINANCIAL STATEMENTS OR IN THE FOOTNOTES
THERETO, AND IN MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND
RESULTS OF OPERATIONS, OF THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE COMPANY AND ITS RESTRICTED SUBSIDIARIES SEPARATE FROM THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS OF THE UNRESTRICTED SUBSIDIARIES OF THE
COMPANY.


 


(C)   FOR SO LONG AS ANY NOTES REMAIN OUTSTANDING, IF AT ANY TIME THEY ARE NOT
REQUIRED TO FILE WITH THE SEC THE REPORTS REQUIRED BY PARAGRAPHS (A) AND (B) OF
THIS SECTION 4.03, THE COMPANY AND THE GUARANTORS WILL FURNISH TO THE HOLDERS
AND TO SECURITIES ANALYSTS AND PROSPECTIVE INVESTORS, UPON THEIR REQUEST, THE
INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO RULE 144A(D)(4) UNDER THE
SECURITIES ACT.


 


SECTION 4.04           COMPLIANCE CERTIFICATE.


 


(A)   THE COMPANY AND EACH GUARANTOR (TO THE EXTENT THAT SUCH GUARANTOR IS SO
REQUIRED UNDER THE TIA) SHALL DELIVER TO THE TRUSTEE, WITHIN 90 DAYS AFTER THE
END OF EACH FISCAL YEAR, AN OFFICERS’ CERTIFICATE STATING THAT A REVIEW OF THE
ACTIVITIES OF THE COMPANY AND ITS SUBSIDIARIES DURING THE PRECEDING FISCAL YEAR
HAS BEEN MADE UNDER THE SUPERVISION OF THE SIGNING OFFICERS WITH A VIEW TO
DETERMINING WHETHER THE COMPANY HAS KEPT, OBSERVED, PERFORMED AND FULFILLED ITS
OBLIGATIONS UNDER THIS INDENTURE, AND FURTHER

 

41

--------------------------------------------------------------------------------


 

stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge the Company has kept, observed, performed and fulfilled
each and every covenant contained in this Indenture and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture (or, if a Default or Event of Default has occurred, describing all
such Defaults or Events of Default of which he or she may have knowledge and
what action the Company is taking or proposes to take with respect thereto) and
that to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of or
interest, if any, on the Notes is prohibited or if such event has occurred, a
description of the event and what action the Company is taking or proposes to
take with respect thereto.


 


(B)   SO LONG AS NOT CONTRARY TO THE THEN CURRENT RECOMMENDATIONS OF THE
AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS, THE YEAR-END FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 4.03 ABOVE SHALL BE ACCOMPANIED BY A
WRITTEN STATEMENT OF THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS (WHO SHALL BE
A FIRM OF ESTABLISHED NATIONAL REPUTATION) THAT IN MAKING THE EXAMINATION
NECESSARY FOR CERTIFICATION OF SUCH FINANCIAL STATEMENTS, NOTHING HAS COME TO
THEIR ATTENTION THAT WOULD LEAD THEM TO BELIEVE THAT THE COMPANY HAS VIOLATED
ANY PROVISIONS OF ARTICLE 4 OR ARTICLE 5 HEREOF OR, IF ANY SUCH VIOLATION HAS
OCCURRED, SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF, IT BEING
UNDERSTOOD THAT SUCH ACCOUNTANTS SHALL NOT BE LIABLE DIRECTLY OR INDIRECTLY TO
ANY PERSON FOR ANY FAILURE TO OBTAIN KNOWLEDGE OF ANY SUCH VIOLATION.


 


(C)   SO LONG AS ANY OF THE NOTES ARE OUTSTANDING, THE COMPANY WILL DELIVER TO
THE TRUSTEE, FORTHWITH UPON ANY OFFICER BECOMING AWARE OF ANY DEFAULT OR EVENT
OF DEFAULT, AN OFFICERS’ CERTIFICATE SPECIFYING SUCH DEFAULT OR EVENT OF DEFAULT
AND WHAT ACTION THE COMPANY IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO.


 


SECTION 4.05           TAXES.


 

The Company will pay, and will cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

 


SECTION 4.06           STAY, EXTENSION AND USURY LAWS.


 

The Company and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and the Company and
each of the Guarantors (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law has been enacted.

 


SECTION 4.07           RESTRICTED PAYMENTS.


 


(A)   THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY:


 

(1) DECLARE OR PAY ANY DIVIDEND OR MAKE ANY OTHER PAYMENT OR DISTRIBUTION ON
ACCOUNT OF THE COMPANY’S EQUITY INTERESTS (INCLUDING, WITHOUT LIMITATION, ANY
PAYMENT IN CONNECTION WITH ANY MERGER OR CONSOLIDATION INVOLVING THE COMPANY) OR
TO THE DIRECT OR INDIRECT HOLDERS OF THE

 

42

--------------------------------------------------------------------------------


 

COMPANY’S EQUITY INTERESTS IN THEIR CAPACITY AS SUCH (OTHER THAN DIVIDENDS OR
DISTRIBUTIONS PAYABLE IN EQUITY INTERESTS (OTHER THAN DISQUALIFIED STOCK) OF THE
COMPANY);

 

(2) PURCHASE, REDEEM OR OTHERWISE ACQUIRE OR RETIRE FOR VALUE (INCLUDING,
WITHOUT LIMITATION, IN CONNECTION WITH ANY MERGER OR CONSOLIDATION INVOLVING THE
COMPANY) ANY EQUITY INTERESTS OF THE COMPANY OR ANY DIRECT OR INDIRECT PARENT OF
THE COMPANY;

 

(3) MAKE ANY PAYMENT ON OR WITH RESPECT TO, OR PURCHASE, REDEEM, DEFEASE OR
OTHERWISE ACQUIRE OR RETIRE FOR VALUE ANY INDEBTEDNESS OF THE COMPANY OR ANY
GUARANTOR THAT IS CONTRACTUALLY SUBORDINATED TO THE NOTES OR TO ANY GUARANTEE
(EXCLUDING ANY INTERCOMPANY INDEBTEDNESS BETWEEN OR AMONG THE COMPANY AND ANY OF
ITS RESTRICTED SUBSIDIARIES), EXCEPT A PAYMENT OF INTEREST OR PRINCIPAL AT THE
STATED MATURITY THEREOF; OR

 

(4) MAKE ANY RESTRICTED INVESTMENT (ALL SUCH PAYMENTS AND OTHER ACTIONS SET
FORTH IN THESE CLAUSES (1) THROUGH (4) ABOVE BEING COLLECTIVELY REFERRED TO AS
“RESTRICTED PAYMENTS”),

 

unless, at the time of and after giving effect to such Restricted Payment:

 

(1) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD OCCUR
AS A CONSEQUENCE OF SUCH RESTRICTED PAYMENT;

 

(2) THE COMPANY WOULD, AT THE TIME OF SUCH RESTRICTED PAYMENT AND AFTER GIVING
PRO FORMA EFFECT THERETO AS IF SUCH RESTRICTED PAYMENT HAD BEEN MADE AT THE
BEGINNING OF THE APPLICABLE TWO-QUARTER PERIOD, HAVE BEEN PERMITTED TO INCUR AT
LEAST $1.00 OF ADDITIONAL INDEBTEDNESS PURSUANT TO THE DEBT TO CASH FLOW RATIO
TEST SET FORTH IN SECTION 4.09(A) HEREOF; AND

 

(3) SUCH RESTRICTED PAYMENT, TOGETHER WITH THE AGGREGATE AMOUNT OF ALL OTHER
RESTRICTED PAYMENTS MADE BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES SINCE
THE DATE OF THIS INDENTURE (EXCLUDING RESTRICTED PAYMENTS PERMITTED BY CLAUSES
(1), (2), (3), (5), (6), AND (7) OF PARAGRAPH (B) OF THIS SECTION 4.07), IS LESS
THAN THE SUM, WITHOUT DUPLICATION OF:

 

(A)  100% OF THE CONSOLIDATED CASH FLOW OF THE COMPANY FOR THE PERIOD (TAKEN AS
ONE ACCOUNTING PERIOD) FROM JANUARY 1, 2004 TO THE END OF THE COMPANY’S MOST
RECENTLY ENDED FISCAL QUARTER FOR WHICH INTERNAL FINANCIAL STATEMENTS ARE
AVAILABLE AT THE TIME OF SUCH RESTRICTED PAYMENT LESS THE PRODUCT OF 1.5 TIMES
THE COMPANY’S CONSOLIDATED INTEREST EXPENSE FOR THE SAME PERIOD; PLUS

 

(B)   100% OF THE AGGREGATE NET CASH PROCEEDS RECEIVED BY THE COMPANY SINCE THE
DATE OF THIS INDENTURE AS A CONTRIBUTION TO ITS COMMON EQUITY CAPITAL OR FROM
THE ISSUE OR SALE OF EQUITY INTERESTS OF THE COMPANY (OTHER THAN DISQUALIFIED
STOCK) OR FROM THE ISSUE OR SALE OF CONVERTIBLE OR EXCHANGEABLE DISQUALIFIED
STOCK OR CONVERTIBLE OR EXCHANGEABLE DEBT SECURITIES OF THE COMPANY THAT HAVE
BEEN CONVERTED INTO OR EXCHANGED FOR SUCH EQUITY INTERESTS (OTHER THAN EQUITY
INTERESTS (OR DISQUALIFIED STOCK OR DEBT SECURITIES) SOLD TO A SUBSIDIARY OF THE
COMPANY); PLUS

 

(C)   TO THE EXTENT THAT ANY RESTRICTED INVESTMENT THAT WAS MADE AFTER THE DATE
OF THIS INDENTURE IS SOLD FOR CASH OR OTHERWISE LIQUIDATED OR REPAID FOR CASH,
THE LESSER OF (I) THE CASH RETURN OF CAPITAL WITH RESPECT TO SUCH RESTRICTED
INVESTMENT (LESS THE COST OF DISPOSITION, IF ANY) AND (II) THE INITIAL AMOUNT OF
SUCH RESTRICTED INVESTMENT; PLUS

 

43

--------------------------------------------------------------------------------


 

(D)  TO THE EXTENT THAT ANY UNRESTRICTED SUBSIDIARY OF THE COMPANY DESIGNATED AS
SUCH AFTER THE DATE OF THIS INDENTURE IS REDESIGNATED AS A RESTRICTED SUBSIDIARY
AFTER THE DATE OF THIS INDENTURE, THE LESSER OF (I) THE FAIR MARKET VALUE OF THE
COMPANY’S INVESTMENT IN SUCH SUBSIDIARY AS OF THE DATE OF SUCH REDESIGNATION OR
(II) SUCH FAIR MARKET VALUE AS OF THE DATE ON WHICH SUCH SUBSIDIARY WAS
ORIGINALLY DESIGNATED AS AN UNRESTRICTED SUBSIDIARY AFTER THE DATE OF THIS
INDENTURE; PLUS

 

(E)   50% OF ANY DIVIDENDS RECEIVED BY THE COMPANY OR A RESTRICTED SUBSIDIARY OF
THE COMPANY THAT IS A GUARANTOR AFTER THE DATE OF THIS INDENTURE FROM AN
UNRESTRICTED SUBSIDIARY OF THE COMPANY, TO THE EXTENT THAT SUCH DIVIDENDS WERE
NOT OTHERWISE INCLUDED IN THE CONSOLIDATED NET INCOME OF THE COMPANY FOR SUCH
PERIOD;

 


(B)   THE PROVISIONS OF SECTION 4.07(A) HEREOF WILL NOT PROHIBIT:


 

(1) THE PAYMENT OF ANY DIVIDEND OR THE CONSUMMATION OF ANY IRREVOCABLE
REDEMPTION WITHIN 60 DAYS AFTER THE DATE OF DECLARATION OF THE DIVIDEND OR
GIVING OF THE REDEMPTION NOTICE, AS THE CASE MAY BE, IF AT THE DATE OF
DECLARATION OR NOTICE, THE DIVIDEND OR REDEMPTION PAYMENT WOULD HAVE COMPLIED
WITH THE PROVISIONS OF THIS INDENTURE;

 

(2) THE MAKING OF ANY RESTRICTED PAYMENT IN EXCHANGE FOR, OR OUT OF THE NET CASH
PROCEEDS OF THE SUBSTANTIALLY CONCURRENT SALE (OTHER THAN TO A SUBSIDIARY OF THE
COMPANY) OF, EQUITY INTERESTS OF THE COMPANY (OTHER THAN DISQUALIFIED STOCK) OR
FROM THE SUBSTANTIALLY CONCURRENT CONTRIBUTION OF COMMON EQUITY CAPITAL TO THE
COMPANY; PROVIDED THAT THE AMOUNT OF ANY SUCH NET CASH PROCEEDS THAT ARE
UTILIZED FOR ANY SUCH RESTRICTED PAYMENT WILL BE EXCLUDED FROM CLAUSE (3)(B) OF
SECTION 4.07(A) HEREOF;

 

(3) THE REPURCHASE, REDEMPTION, DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT
FOR VALUE OF INDEBTEDNESS OF THE COMPANY OR ANY GUARANTOR THAT IS CONTRACTUALLY
SUBORDINATED TO THE NOTES OR TO ANY GUARANTEE WITH THE NET CASH PROCEEDS FROM A
SUBSTANTIALLY CONCURRENT INCURRENCE OF PERMITTED REFINANCING INDEBTEDNESS;

 

(4) THE REPURCHASE, REDEMPTION OR OTHER ACQUISITION OR RETIREMENT FOR VALUE OF
ANY EQUITY INTERESTS OF THE COMPANY, PARENT OR ANY RESTRICTED SUBSIDIARY OF THE
COMPANY HELD BY ANY CURRENT OR FORMER OFFICER, DIRECTOR OR EMPLOYEE OF THE
COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES PURSUANT TO ANY EQUITY
SUBSCRIPTION AGREEMENT, STOCK OPTION AGREEMENT, SHAREHOLDERS’ AGREEMENT OR
SIMILAR AGREEMENT (OR THE PAYMENT OF A DIVIDEND OR OTHER DISTRIBUTION TO PARENT
FOR SUCH PURPOSE); PROVIDED THAT THE AGGREGATE PRICE PAID FOR ALL SUCH
REPURCHASED, REDEEMED, ACQUIRED OR RETIRED EQUITY INTERESTS MAY NOT EXCEED
$500,000 IN ANY TWELVE-MONTH PERIOD;

 

(5) THE REPURCHASE OF EQUITY INTERESTS DEEMED TO OCCUR UPON THE EXERCISE OF
STOCK OPTIONS TO THE EXTENT SUCH EQUITY INTERESTS REPRESENT A PORTION OF THE
EXERCISE PRICE OF THOSE STOCK OPTIONS;

 

(6) THE DECLARATION AND PAYMENT OF REGULARLY SCHEDULED OR ACCRUED DIVIDENDS TO
HOLDERS OF ANY CLASS OR SERIES OF DISQUALIFIED STOCK OF THE COMPANY OR ANY
RESTRICTED SUBSIDIARY OF THE COMPANY ISSUED ON OR AFTER THE DATE OF THIS
INDENTURE IN ACCORDANCE WITH THE DEBT TO CASH FLOW RATIO TEST DESCRIBED IN
SECTION 4.09 HEREOF;

 

(7) PERMITTED PAYMENTS TO PARENT; AND

 

(8) ADDITIONAL RESTRICTED PAYMENTS IN AN AGGREGATE AMOUNT NOT TO EXCEED $25.0
MILLION.

 

44

--------------------------------------------------------------------------------


 

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.  The Fair
Market Value of any assets or securities that are required to be valued by this
Section 4.07 will be determined by the Board of Directors of the Company whose
resolution with respect thereto shall be delivered to the Trustee.  The Board of
Directors’ determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
Fair Market Value exceeds $5.0 million.

 


SECTION 4.08           DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING
SUBSIDIARIES.


 


(A)   THE COMPANY WILL NOT AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE OR PERMIT TO EXIST OR BECOME
EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY
RESTRICTED SUBSIDIARY TO:


 

(1) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ITS CAPITAL STOCK TO THE
COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES, OR WITH RESPECT TO ANY OTHER
INTEREST OR PARTICIPATION IN, OR MEASURED BY, ITS PROFITS, OR PAY ANY
INDEBTEDNESS OWED TO THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES;

 

(2)  MAKE LOANS OR ADVANCES TO THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES; OR

 

(3) SELL, LEASE OR TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO THE COMPANY OR
ANY OF ITS RESTRICTED SUBSIDIARIES.

 


(B)   THE RESTRICTIONS IN SECTION 4.08(A) HEREOF WILL NOT APPLY TO ENCUMBRANCES
OR RESTRICTIONS EXISTING UNDER OR BY REASON OF:


 

(1) AGREEMENTS GOVERNING EXISTING INDEBTEDNESS AS IN EFFECT ON THE DATE OF THIS
INDENTURE AND ANY AMENDMENTS, RESTATEMENTS, MODIFICATIONS, RENEWALS,
SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR REFINANCINGS OF THOSE AGREEMENTS;
PROVIDED THAT THE AMENDMENTS, RESTATEMENTS, MODIFICATIONS, RENEWALS,
SUPPLEMENTS, REFUNDINGS, REPLACEMENTS OR REFINANCINGS ARE NOT MATERIALLY MORE
RESTRICTIVE, TAKEN AS A WHOLE, WITH RESPECT TO SUCH DIVIDEND AND OTHER PAYMENT
RESTRICTIONS THAN THOSE CONTAINED IN THOSE AGREEMENTS ON THE DATE OF THIS
INDENTURE;

 

(2) AGREEMENTS OR INSTRUMENTS GOVERNING INDEBTEDNESS INCURRED PURSUANT TO CLAUSE
(1) OF THE DEFINITION OF “PERMITTED DEBT” SO LONG AS EITHER (A) THE ENCUMBRANCES
AND RESTRICTIONS CONTAINED THEREIN DO NOT IMPAIR THE ABILITY OF ANY RESTRICTED
SUBSIDIARY OF THE COMPANY TO PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS OR
PAYMENTS DIRECTLY OR INDIRECTLY TO THE COMPANY IN AN AMOUNT SUFFICIENT TO PERMIT
THE COMPANY TO PAY THE PRINCIPAL OF, OR INTEREST AND PREMIUM AND LIQUIDATED
DAMAGES, IF ANY, ON, THE NOTES, OR (B) THE ENCUMBRANCES OR RESTRICTIONS
CONTAINED THEREIN ARE NO MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THOSE
CONTAINED IN THE NOTES AND THIS INDENTURE

 

(3) THIS INDENTURE, THE NOTES AND THE GUARANTEES;

 

(4) APPLICABLE LAW, RULE, REGULATION OR ORDER;

 

(5) ANY INSTRUMENT GOVERNING INDEBTEDNESS OR CAPITAL STOCK OF A PERSON ACQUIRED
BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES AS IN EFFECT AT THE TIME OF
SUCH ACQUISITION (EXCEPT TO THE EXTENT SUCH INDEBTEDNESS OR CAPITAL STOCK WAS
INCURRED IN CONNECTION WITH OR IN

 

45

--------------------------------------------------------------------------------


 

CONTEMPLATION OF SUCH ACQUISITION), WHICH ENCUMBRANCE OR RESTRICTION IS NOT
APPLICABLE TO ANY PERSON, OR THE PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN
THE PERSON, OR THE PROPERTY OR ASSETS OF THE PERSON, SO ACQUIRED; PROVIDED THAT,
IN THE CASE OF INDEBTEDNESS, SUCH INDEBTEDNESS WAS PERMITTED BY THE TERMS OF
THIS INDENTURE TO BE INCURRED;

 

(6) CUSTOMARY NON-ASSIGNMENT PROVISIONS IN CONTRACTS AND LICENSES ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS;

 

(7) PURCHASE MONEY OBLIGATIONS FOR PROPERTY ACQUIRED IN THE ORDINARY COURSE OF
BUSINESS AND CAPITAL LEASE OBLIGATIONS THAT IMPOSE RESTRICTIONS ON THE PROPERTY
PURCHASED OR LEASED OF THE NATURE DESCRIBED IN CLAUSE (3) OF SECTION 4.08(A)
HEREOF;

 

(8) ANY AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF A RESTRICTED SUBSIDIARY
THAT RESTRICTS DISTRIBUTIONS BY THAT RESTRICTED SUBSIDIARY PENDING THE SALE OR
OTHER DISPOSITION;

 

(9) PERMITTED REFINANCING INDEBTEDNESS; PROVIDED THAT THE RESTRICTIONS CONTAINED
IN THE AGREEMENTS GOVERNING SUCH PERMITTED REFINANCING INDEBTEDNESS ARE NOT
MATERIALLY MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THOSE CONTAINED IN THE
AGREEMENTS GOVERNING THE INDEBTEDNESS BEING REFINANCED;

 

(10) LIENS PERMITTED TO BE INCURRED UNDER THE PROVISIONS OF SECTION 4.12 HEREOF
THAT LIMIT THE RIGHT OF THE DEBTOR TO DISPOSE OF THE ASSETS SUBJECT TO SUCH
LIENS;

 

(11) PROVISIONS LIMITING THE DISPOSITION OR DISTRIBUTION OF ASSETS OR PROPERTY
IN JOINT VENTURE AGREEMENTS, ASSET SALE AGREEMENTS, SALE-LEASEBACK AGREEMENTS,
STOCK SALE AGREEMENTS AND OTHER SIMILAR AGREEMENTS ENTERED INTO WITH THE
APPROVAL OF THE COMPANY’S BOARD OF DIRECTORS, WHICH LIMITATION IS APPLICABLE
ONLY TO THE ASSETS THAT ARE THE SUBJECT OF SUCH AGREEMENTS; AND

 

(12) RESTRICTIONS ON CASH OR OTHER DEPOSITS OR NET WORTH IMPOSED BY CUSTOMERS
UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS.

 


SECTION 4.09           INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED
STOCK.


 


(A)   THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, ISSUE, ASSUME, GUARANTEE OR
OTHERWISE BECOME DIRECTLY OR INDIRECTLY LIABLE, CONTINGENTLY OR OTHERWISE, WITH
RESPECT TO (COLLECTIVELY, “INCUR”) ANY INDEBTEDNESS (INCLUDING ACQUIRED DEBT),
AND THE COMPANY WILL NOT ISSUE ANY DISQUALIFIED STOCK AND WILL NOT PERMIT ANY OF
ITS RESTRICTED SUBSIDIARIES TO ISSUE ANY SHARES OF PREFERRED STOCK; PROVIDED,
HOWEVER, THAT THE COMPANY MAY INCUR INDEBTEDNESS (INCLUDING ACQUIRED DEBT) OR
ISSUE DISQUALIFIED STOCK, AND THE COMPANY’S RESTRICTED SUBSIDIARIES THAT ARE
GUARANTORS MAY INCUR INDEBTEDNESS (INCLUDING ACQUIRED DEBT) OR ISSUE PREFERRED
STOCK, IF, AFTER GIVING PRO FORMA EFFECT THERETO (INCLUDING A PRO FORMA
APPLICATION OF THE NET PROCEEDS THEREFROM), THE COMPANY’S DEBT TO CASH FLOW
RATIO IMMEDIATELY PRECEDING THE INCURRENCE OF SUCH ADDITIONAL INDEBTEDNESS OR
THE ISSUANCE OF SUCH DISQUALIFIED STOCK OR PREFERRED STOCK, AS THE CASE MAY BE,
WOULD HAVE BEEN NO GREATER THAN 7.0 TO 1.


 


(B)   THE PROVISIONS OF SECTION 4.09(A) HEREOF WILL NOT PROHIBIT THE INCURRENCE
OF ANY OF THE FOLLOWING ITEMS OF INDEBTEDNESS (COLLECTIVELY, “PERMITTED DEBT”):


 

(1) THE INCURRENCE BY THE COMPANY AND ANY OF ITS RESTRICTED SUBSIDIARIES OF
ADDITIONAL INDEBTEDNESS AND LETTERS OF CREDIT IN AN AGGREGATE PRINCIPAL AMOUNT
AT ANY ONE TIME OUTSTANDING UNDER THIS CLAUSE (1) (WITH LETTERS OF CREDIT BEING
DEEMED TO HAVE A PRINCIPAL AMOUNT EQUAL TO THE

 

46

--------------------------------------------------------------------------------


 

MAXIMUM POTENTIAL LIABILITY OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES
THEREUNDER), INCLUDING ALL PERMITTED REFINANCING INDEBTEDNESS INCURRED TO
EXTEND, RENEW, REFUND, REFINANCE, REPLACE, DEFEASE OR DISCHARGE ANY INDEBTEDNESS
INCURRED PURSUANT TO THIS CLAUSE (1), NOT TO EXCEED 1.5 TIMES THE COMPANY’S
ANNUALIZED CONSOLIDATED CASH FLOW FOR THE MOST RECENTLY ENDED TWO FULL FISCAL
QUARTERS FOR WHICH INTERNAL FINANCIAL STATEMENTS ARE AVAILABLE IMMEDIATELY
PRECEDING THE DATE ON WHICH SUCH ADDITIONAL INDEBTEDNESS IS INCURRED;

 

(2) THE INCURRENCE BY THE COMPANY AND ITS RESTRICTED SUBSIDIARIES OF THE
EXISTING INDEBTEDNESS;

 

(3) THE INCURRENCE BY THE COMPANY AND THE GUARANTORS OF INDEBTEDNESS REPRESENTED
BY THE NOTES AND THE RELATED GUARANTEES TO BE ISSUED ON THE DATE OF THIS
INDENTURE, AND THE EXCHANGE NOTES AND THE RELATED GUARANTEES TO BE ISSUED
PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT;

 

(4) THE INCURRENCE BY THE COMPANY OR ANY OF THE GUARANTORS OF INDEBTEDNESS
REPRESENTED BY CAPITAL LEASE OBLIGATIONS, MORTGAGE FINANCINGS OR PURCHASE MONEY
OBLIGATIONS, IN EACH CASE, INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART
OF THE PURCHASE PRICE OR COST OF DESIGN, CONSTRUCTION, INSTALLATION OR
IMPROVEMENT OF PROPERTY, PLANT OR EQUIPMENT USED IN THE BUSINESS OF THE COMPANY
OR ANY OF ITS RESTRICTED SUBSIDIARIES, IN AN AGGREGATE PRINCIPAL AMOUNT,
INCLUDING ALL PERMITTED REFINANCING INDEBTEDNESS INCURRED TO RENEW, REFUND,
REFINANCE, REPLACE, DEFEASE OR DISCHARGE ANY INDEBTEDNESS INCURRED PURSUANT TO
THIS CLAUSE (4), NOT TO EXCEED $10.0 MILLION AT ANY TIME OUTSTANDING

 

(5) THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES OF
PERMITTED REFINANCING INDEBTEDNESS IN EXCHANGE FOR, OR THE NET PROCEEDS OF WHICH
ARE USED TO EXTEND, RENEW, REFUND, REFINANCE, REPLACE, DEFEASE OR DISCHARGE ANY
INDEBTEDNESS (OTHER THAN INTERCOMPANY INDEBTEDNESS) THAT WAS PERMITTED BY THIS
INDENTURE TO BE INCURRED UNDER SECTION 4.09(A) HEREOF OR CLAUSES (1), (2), (3),
(4) OR (5) OF THIS SECTION 4.09(B);

 

(6) THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES OF
INTERCOMPANY INDEBTEDNESS BETWEEN OR AMONG THE COMPANY AND ANY OF ITS RESTRICTED
SUBSIDIARIES; PROVIDED, HOWEVER, THAT (A) ANY SUBSEQUENT ISSUANCE OR TRANSFER OF
EQUITY INTERESTS THAT RESULTS IN ANY SUCH INDEBTEDNESS BEING HELD BY A PERSON
OTHER THAN THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY AND (B) ANY
SALE OR OTHER TRANSFER OF ANY SUCH INDEBTEDNESS TO A PERSON THAT IS NOT EITHER
THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY, WILL BE DEEMED, IN EACH
CASE, TO CONSTITUTE AN INCURRENCE OF SUCH INDEBTEDNESS BY THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, THAT WAS NOT PERMITTED BY THIS CLAUSE
(6);

 

(7) THE ISSUANCE BY ANY OF THE COMPANY’S RESTRICTED SUBSIDIARIES TO THE COMPANY
OR TO ANY OF ITS RESTRICTED SUBSIDIARIES OF SHARES OF PREFERRED STOCK; PROVIDED,
HOWEVER, THAT:

 

(A)  ANY SUBSEQUENT ISSUANCE OR TRANSFER OF EQUITY INTERESTS THAT RESULTS IN ANY
SUCH PREFERRED STOCK BEING HELD BY A PERSON OTHER THAN THE COMPANY OR A
RESTRICTED SUBSIDIARY OF THE COMPANY; AND

 

(B)   ANY SALE OR OTHER TRANSFER OF ANY SUCH PREFERRED STOCK TO A PERSON THAT IS
NOT EITHER THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY,

 

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (7);

 

47

--------------------------------------------------------------------------------


 

(8) THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES OF
HEDGING OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS;

 

(9) THE GUARANTEE BY THE COMPANY OR ANY OF THE GUARANTORS OF INDEBTEDNESS OF THE
COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY THAT WAS PERMITTED TO BE
INCURRED BY ANOTHER PROVISION OF THIS SECTION 4.09; PROVIDED THAT IF THE
INDEBTEDNESS BEING GUARANTEED IS SUBORDINATED TO OR PARI PASSU WITH THE NOTES,
THEN THE GUARANTEE SHALL BE SUBORDINATED OR PARI PASSU, AS APPLICABLE, TO THE
SAME EXTENT AS THE INDEBTEDNESS GUARANTEED;

 

(10) THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES OF
INDEBTEDNESS IN RESPECT OF WORKERS’ COMPENSATION CLAIMS, SELF-INSURANCE
OBLIGATIONS, BANKERS’ ACCEPTANCES, PERFORMANCE AND SURETY BONDS IN THE ORDINARY
COURSE OF BUSINESS; AND

 

(11) THE INCURRENCE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES OF
INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL INSTITUTION
OF A CHECK, DRAFT OR SIMILAR INSTRUMENT INADVERTENTLY DRAWN AGAINST INSUFFICIENT
FUNDS, SO LONG AS SUCH INDEBTEDNESS IS COVERED WITHIN FIVE BUSINESS DAYS.

 

The Company will not incur, and will not permit any Guarantor to incur, any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other Indebtedness of the Company or such Guarantor
unless such Indebtedness is also contractually subordinated in right of payment
to the Notes and the applicable Guarantee on substantially identical terms;
provided, however, that no Indebtedness will be deemed to be contractually
subordinated in right of payment to any other Indebtedness of the Company solely
by virtue of being unsecured or by virtue of being secured on a first or junior
Lien basis.

 

For purposes of determining compliance with this Section 4.09, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (11) above, or is
entitled to be incurred pursuant to Section 4.09(a) hereof, the Company will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 4.09. The accrual of interest, the accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, the
reclassification of preferred stock as Indebtedness due to a change in
accounting principles, and the payment of dividends on Disqualified Stock in the
form of additional shares of the same class of Disqualified Stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified Stock
for purposes of this Section 4.09; provided, in each such case, that the amount
of any such accrual, accretion or payment is included in Consolidated Interest
Expense of the Company as accrued. Notwithstanding any other provision of this
Section 4.09, the maximum amount of Indebtedness that the Company or any
Restricted Subsidiary may incur pursuant to this Section 4.09 shall not be
deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

 


(C)           THE AMOUNT OF ANY INDEBTEDNESS OUTSTANDING AS OF ANY DATE WILL BE:


 

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

 

(2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

 

(3) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

 

48

--------------------------------------------------------------------------------


 

(A)  THE FAIR MARKET VALUE OF SUCH ASSETS AT THE DATE OF DETERMINATION; AND

 

(B)   THE AMOUNT OF THE INDEBTEDNESS OF THE OTHER PERSON.

 


SECTION 4.10           ASSET SALES.


 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
consummate an Asset Sale unless:

 

(1) THE COMPANY OR THE RESTRICTED SUBSIDIARY, AS THE CASE MAY BE, RECEIVES
CONSIDERATION AT THE TIME OF THE ASSET SALE AT LEAST EQUAL TO THE FAIR MARKET
VALUE OF THE ASSETS OR EQUITY INTERESTS ISSUED OR SOLD OR OTHERWISE DISPOSED OF;
AND

 

(2) AT LEAST 75% OF THE CONSIDERATION RECEIVED IN THE ASSET SALE BY THE COMPANY
OR SUCH RESTRICTED SUBSIDIARY IS IN THE FORM OF CASH OR CASH EQUIVALENTS. FOR
PURPOSES OF THIS PROVISION, EACH OF THE FOLLOWING WILL BE DEEMED TO BE CASH:

 

(A)  ANY LIABILITIES, AS SHOWN ON THE COMPANY’S MOST RECENT CONSOLIDATED BALANCE
SHEET, OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY (OTHER THAN CONTINGENT
LIABILITIES AND LIABILITIES THAT ARE BY THEIR TERMS SUBORDINATED TO THE NOTES OR
ANY GUARANTEE) THAT ARE ASSUMED BY THE TRANSFEREE OF ANY SUCH ASSETS PURSUANT TO
A CUSTOMARY NOVATION AGREEMENT THAT RELEASES THE COMPANY OR SUCH RESTRICTED
SUBSIDIARY FROM FURTHER LIABILITY;

 

(B)   ANY SECURITIES, NOTES OR OTHER OBLIGATIONS RECEIVED BY THE COMPANY OR ANY
SUCH RESTRICTED SUBSIDIARY FROM SUCH TRANSFEREE THAT ARE CONTEMPORANEOUSLY,
SUBJECT TO ORDINARY SETTLEMENT PERIODS, CONVERTED BY THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY INTO CASH, TO THE EXTENT OF THE CASH RECEIVED IN THAT
CONVERSION; AND

 

(C)   ANY STOCK OR ASSETS OF THE KIND REFERRED TO IN CLAUSES (2) OR (4) OF THE
NEXT PARAGRAPH OF THIS SECTION 4.10.

 

Within 360 days after the receipt of any Net Proceeds from an Asset Sale, the
Company or the applicable Restricted Subsidiary, as the case may be, may apply
such Net Proceeds:

 

(1) TO REPAY INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (1) OF THE DEFINITION OF
“PERMITTED DEBT” (AND, IF THE INDEBTEDNESS REPAID IS REVOLVING CREDIT
INDEBTEDNESS, TO CORRESPONDINGLY REDUCE COMMITMENTS WITH RESPECT THERETO);

 

(2) TO ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF, OR ANY CAPITAL STOCK
OF, ANOTHER PERMITTED BUSINESS, IF, AFTER GIVING EFFECT TO ANY SUCH ACQUISITION
OF CAPITAL STOCK, THE PERMITTED BUSINESS IS OR BECOMES A RESTRICTED SUBSIDIARY
OF THE COMPANY;

 

(3) TO MAKE A CAPITAL EXPENDITURE; OR

 

(4) TO ACQUIRE OTHER ASSETS THAT ARE NOT CLASSIFIED AS CURRENT ASSETS UNDER GAAP
AND THAT ARE USED OR USEFUL IN A PERMITTED BUSINESS.

 

Pending the final application of any Net Proceeds, the Company may temporarily
reduce revolving credit borrowings or otherwise invest the Net Proceeds in any
manner that is not prohibited by this Indenture.

 

49

--------------------------------------------------------------------------------


 

Any Net Proceeds from Asset Sales that are not applied or invested as provided
in the second paragraph of this Section 4.10 will constitute “Excess Proceeds.” 
When the aggregate amount of Excess Proceeds exceeds $10.0 million, within 30
days thereof, the Company will make an Asset Sale Offer to all Holders of Notes
and all holders of other Indebtedness that is pari passu with the Notes
containing provisions similar to those set forth in this Indenture with respect
to offers to purchase or redeem with the proceeds of sales of assets to purchase
the maximum principal amount of Notes and such other pari passu Indebtedness
that may be purchased out of the Excess Proceeds. The offer price in any Asset
Sale Offer will be equal to 100% of the principal amount plus accrued and unpaid
interest and Liquidated Damages, if any, to the date of purchase, and will be
payable in cash. If any Excess Proceeds remain after consummation of an Asset
Sale Offer, the Company may use those Excess Proceeds for any purpose not
otherwise prohibited by this Indenture. If the aggregate principal amount of
Notes and other pari passu Indebtedness tendered into such Asset Sale Offer
exceeds the amount of Excess Proceeds, the Trustee will select the Notes and
such other pari passu Indebtedness to be purchased on a pro rata basis. Upon
completion of each Asset Sale Offer, the amount of Excess Proceeds will be reset
at zero.

 

The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with each repurchase of Notes
pursuant to an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of Section 3.09
hereof or this Section 4.10, the Company will comply with the applicable
securities laws and regulations and will not be deemed to have breached its
obligations under Section 3.09 hereof or this Section 4.10 by virtue of such
compliance.

 


SECTION 4.11           TRANSACTIONS WITH AFFILIATES.


 


(A)   THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED
SUBSIDIARIES TO, MAKE ANY PAYMENT TO, OR SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OF ITS PROPERTIES OR ASSETS TO, OR PURCHASE ANY PROPERTY OR
ASSETS FROM, OR ENTER INTO OR MAKE OR AMEND ANY TRANSACTION, CONTRACT,
AGREEMENT, UNDERSTANDING, LOAN, ADVANCE OR GUARANTEE WITH, OR FOR THE BENEFIT
OF, ANY AFFILIATE OF THE COMPANY (EACH, AN “AFFILIATE TRANSACTION”), UNLESS:


 

(1) THE AFFILIATE TRANSACTION IS ON TERMS THAT ARE NO LESS FAVORABLE TO THE
COMPANY OR THE RELEVANT RESTRICTED SUBSIDIARY THAN THOSE THAT WOULD HAVE BEEN
OBTAINED IN A COMPARABLE TRANSACTION BY THE COMPANY OR SUCH RESTRICTED
SUBSIDIARY WITH AN UNRELATED PERSON; AND

 

(2) THE COMPANY DELIVERS TO THE TRUSTEE:

 

(A)  WITH RESPECT TO ANY AFFILIATE TRANSACTION OR SERIES OF RELATED AFFILIATE
TRANSACTIONS INVOLVING AGGREGATE CONSIDERATION IN EXCESS OF $1.0 MILLION, A
RESOLUTION OF THE BOARD OF DIRECTORS OF THE COMPANY SET FORTH IN AN OFFICERS’
CERTIFICATE CERTIFYING THAT SUCH AFFILIATE TRANSACTION COMPLIES WITH CLAUSE (1)
OF THIS SECTION 4.11(A) AND THAT SUCH AFFILIATE TRANSACTION HAS BEEN APPROVED BY
A MAJORITY OF THE DISINTERESTED MEMBERS OF THE BOARD OF DIRECTORS OF THE
COMPANY; AND

 

(B)   WITH RESPECT TO ANY AFFILIATE TRANSACTION OR SERIES OF RELATED AFFILIATE
TRANSACTIONS INVOLVING AGGREGATE CONSIDERATION IN EXCESS OF $5.0 MILLION, AN
OPINION AS TO THE FAIRNESS TO THE COMPANY OR SUCH SUBSIDIARY OF SUCH AFFILIATE
TRANSACTION FROM A FINANCIAL POINT OF VIEW ISSUED BY AN ACCOUNTING, APPRAISAL OR
INVESTMENT BANKING FIRM OF NATIONAL STANDING.

 

50

--------------------------------------------------------------------------------


 


(B)   THE FOLLOWING ITEMS WILL NOT BE DEEMED TO BE AFFILIATE TRANSACTIONS AND,
THEREFORE, WILL NOT BE SUBJECT TO THE PROVISIONS OF SECTION 4.11(A) HEREOF:


 

(1)  ANY EMPLOYMENT AGREEMENT, EMPLOYEE BENEFIT PLAN, OFFICER OR DIRECTOR
INDEMNIFICATION AGREEMENT OR ANY SIMILAR ARRANGEMENT ENTERED INTO BY THE COMPANY
OR ANY OF ITS RESTRICTED SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS AND
PAYMENTS PURSUANT THERETO;

 

(2) TRANSACTIONS BETWEEN OR AMONG THE COMPANY AND/OR ITS RESTRICTED
SUBSIDIARIES;

 

(3) TRANSACTIONS WITH A PERSON (OTHER THAN AN UNRESTRICTED SUBSIDIARY OF THE
COMPANY) THAT IS AN AFFILIATE OF THE COMPANY SOLELY BECAUSE THE COMPANY OWNS,
DIRECTLY OR THROUGH A RESTRICTED SUBSIDIARY, AN EQUITY INTEREST IN, OR CONTROLS,
SUCH PERSON

 

(4) PAYMENT OF REASONABLE DIRECTORS’ FEES TO PERSONS WHO ARE NOT OTHERWISE
AFFILIATES OF THE COMPANY;

 

(5) ANY ISSUANCE OF EQUITY INTERESTS (OTHER THAN DISQUALIFIED STOCK) OF THE
COMPANY TO AFFILIATES OF THE COMPANY;

 

(6) RESTRICTED PAYMENTS THAT DO NOT VIOLATE SECTION 4.07 HEREOF; AND

 

(7) PERMITTED PAYMENTS TO PARENT.

 


SECTION 4.12           LIENS.


 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Lien of any
kind on any asset now owned or hereafter acquired, except Permitted Liens.

 


SECTION 4.13           BUSINESS ACTIVITIES.


 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
engage in any business other than Permitted Businesses, except to such extent as
would not be material to the Company and its Restricted Subsidiaries taken as a
whole.

 


SECTION 4.14           CORPORATE EXISTENCE.


 

Subject to Article 5 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect:

 

(1) ITS CORPORATE EXISTENCE, AND THE CORPORATE, PARTNERSHIP OR OTHER EXISTENCE
OF EACH OF ITS SUBSIDIARIES, IN ACCORDANCE WITH THE RESPECTIVE ORGANIZATIONAL
DOCUMENTS (AS THE SAME MAY BE AMENDED FROM TIME TO TIME) OF THE COMPANY OR ANY
SUCH SUBSIDIARY; AND

 

(2) THE RIGHTS (CHARTER AND STATUTORY), LICENSES AND FRANCHISES OF THE COMPANY
AND ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED
TO PRESERVE ANY SUCH RIGHT, LICENSE OR FRANCHISE, OR THE CORPORATE, PARTNERSHIP
OR OTHER EXISTENCE OF ANY OF ITS SUBSIDIARIES, IF THE BOARD OF DIRECTORS SHALL
DETERMINE THAT THE PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF
THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, AND THAT THE
LOSS THEREOF IS NOT ADVERSE IN ANY MATERIAL RESPECT TO THE HOLDERS OF THE NOTES.

 

51

--------------------------------------------------------------------------------


 


SECTION 4.15           OFFER TO REPURCHASE UPON CHANGE OF CONTROL.


 


(A)   UPON THE OCCURRENCE OF A CHANGE OF CONTROL, THE COMPANY WILL MAKE AN OFFER
(A “CHANGE OF CONTROL OFFER”) TO EACH HOLDER TO REPURCHASE ALL OR ANY PART
(EQUAL TO $1,000 OR AN INTEGRAL MULTIPLE OF $1,000) OF THAT HOLDER’S NOTES AT A
PURCHASE PRICE IN CASH EQUAL TO 101% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES
REPURCHASED PLUS ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, ON
THE NOTES REPURCHASED TO THE DATE OF PURCHASE, SUBJECT TO THE RIGHTS OF HOLDERS
OF NOTES ON THE RELEVANT RECORD DATE TO RECEIVE INTEREST DUE ON THE RELEVANT
INTEREST PAYMENT DATE (THE “CHANGE OF CONTROL PAYMENT”). WITHIN TEN DAYS
FOLLOWING ANY CHANGE OF CONTROL, THE COMPANY WILL MAIL A NOTICE TO EACH HOLDER
DESCRIBING THE TRANSACTION OR TRANSACTIONS THAT CONSTITUTE THE CHANGE OF CONTROL
AND STATING:


 

(1) THAT THE CHANGE OF CONTROL OFFER IS BEING MADE PURSUANT TO THIS SECTION 4.15
AND THAT ALL NOTES TENDERED WILL BE ACCEPTED FOR PAYMENT;

 

(2) THE PURCHASE PRICE AND THE PURCHASE DATE, WHICH SHALL BE NO EARLIER THAN 30
DAYS AND NO LATER THAN 60 DAYS FROM THE DATE SUCH NOTICE IS MAILED (THE “CHANGE
OF CONTROL PAYMENT DATE”);

 

(3) THAT ANY NOTE NOT TENDERED WILL CONTINUE TO ACCRUE INTEREST;

 

(4) THAT, UNLESS THE COMPANY DEFAULTS IN THE PAYMENT OF THE CHANGE OF CONTROL
PAYMENT, ALL NOTES ACCEPTED FOR PAYMENT PURSUANT TO THE CHANGE OF CONTROL OFFER
WILL CEASE TO ACCRUE INTEREST AFTER THE CHANGE OF CONTROL PAYMENT DATE;

 

(5) THAT HOLDERS ELECTING TO HAVE ANY NOTES PURCHASED PURSUANT TO A CHANGE OF
CONTROL OFFER WILL BE REQUIRED TO SURRENDER THE NOTES, WITH THE FORM ENTITLED
“OPTION OF HOLDER TO ELECT PURCHASE” ATTACHED TO THE NOTES COMPLETED, OR
TRANSFER BY BOOK-ENTRY TRANSFER, TO THE PAYING AGENT AT THE ADDRESS SPECIFIED IN
THE NOTICE PRIOR TO THE CLOSE OF BUSINESS ON THE THIRD BUSINESS DAY PRECEDING
THE CHANGE OF CONTROL PAYMENT DATE;

 

(6) THAT HOLDERS WILL BE ENTITLED TO WITHDRAW THEIR ELECTION IF THE PAYING AGENT
RECEIVES, NOT LATER THAN THE CLOSE OF BUSINESS ON THE SECOND BUSINESS DAY
PRECEDING THE CHANGE OF CONTROL PAYMENT DATE, A TELEGRAM, TELEX, FACSIMILE
TRANSMISSION OR LETTER SETTING FORTH THE NAME OF THE HOLDER, THE PRINCIPAL
AMOUNT OF NOTES DELIVERED FOR PURCHASE, AND A STATEMENT THAT SUCH HOLDER IS
WITHDRAWING HIS ELECTION TO HAVE THE NOTES PURCHASED; AND

 

(7) THAT HOLDERS WHOSE NOTES ARE BEING PURCHASED ONLY IN PART WILL BE ISSUED NEW
NOTES EQUAL IN PRINCIPAL AMOUNT TO THE UNPURCHASED PORTION OF THE NOTES
SURRENDERED, WHICH UNPURCHASED PORTION MUST BE EQUAL TO $1,000 IN PRINCIPAL
AMOUNT OR AN INTEGRAL MULTIPLE THEREOF.

 

The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a Change in Control.  To the extent that the provisions of
any securities laws or regulations conflict with the provisions of Sections 3.09
or 4.15 hereof, the Company will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under
Section 3.09 hereof or this Section 4.15 by virtue of such compliance.

 


(B)   ON THE CHANGE OF CONTROL PAYMENT DATE, THE COMPANY WILL, TO THE EXTENT
LAWFUL:

 

52

--------------------------------------------------------------------------------


 

(1) ACCEPT FOR PAYMENT ALL NOTES OR PORTIONS OF NOTES PROPERLY TENDERED PURSUANT
TO THE CHANGE OF CONTROL OFFER;

 

(2) DEPOSIT WITH THE PAYING AGENT AN AMOUNT EQUAL TO THE CHANGE OF CONTROL
PAYMENT IN RESPECT OF ALL NOTES OR PORTIONS OF NOTES PROPERLY TENDERED; AND

 

(3) DELIVER OR CAUSE TO BE DELIVERED TO THE TRUSTEE THE NOTES PROPERLY ACCEPTED
TOGETHER WITH AN OFFICERS’ CERTIFICATE STATING THE AGGREGATE PRINCIPAL AMOUNT OF
NOTES OR PORTIONS OF NOTES BEING PURCHASED BY THE COMPANY.

 

The Paying Agent will promptly mail to each Holder of Notes properly tendered
the Change of Control Payment for such Notes, and the Trustee will promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any. The Company will publicly announce the results of the
Change of Control Offer on or as soon as practicable after the Change of Control
Payment Date.

 


(C)   NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 4.15, THE COMPANY
WILL NOT BE REQUIRED TO MAKE A CHANGE OF CONTROL OFFER UPON A CHANGE OF CONTROL
IF (1) A THIRD PARTY MAKES THE CHANGE OF CONTROL OFFER IN THE MANNER, AT THE
TIMES AND OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS SET FORTH IN THIS
SECTION 4.15 AND SECTION 3.09 HEREOF AND PURCHASES ALL NOTES PROPERLY TENDERED
AND NOT WITHDRAWN UNDER THE CHANGE OF CONTROL OFFER, OR (2) NOTICE OF REDEMPTION
HAS BEEN GIVEN PURSUANT TO SECTION 3.07 HEREOF, UNLESS AND UNTIL THERE IS A
DEFAULT IN PAYMENT OF THE APPLICABLE REDEMPTION PRICE.


 


SECTION 4.16           PAYMENTS FOR CONSENT.


 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, pay or cause to be paid any consideration to or for the
benefit of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement

 


SECTION 4.17           ADDITIONAL GUARANTEES.


 

If the Company or any of its Restricted Subsidiaries acquires or creates another
Domestic Restricted Subsidiary after the date of this Indenture, then that newly
acquired or created Domestic Restricted Subsidiary will become a Guarantor and
execute a supplemental indenture and deliver an Opinion of Counsel satisfactory
to the Trustee within 10 Business Days of the date on which it was acquired or
created; provided that any Domestic Restricted Subsidiary that constitutes an
Immaterial Subsidiary need not become a Guarantor until such time as it ceases
to be an Immaterial Subsidiary  The form of such Guarantees is attached as
Exhibit E hereto.

 


SECTION 4.18           DESIGNATION OF RESTRICTED AND UNRESTRICTED SUBSIDIARIES.


 

The Board of Directors of the Company may designate any Restricted Subsidiary to
be an Unrestricted Subsidiary if that designation would not cause a Default. If
a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Company
and its Restricted Subsidiaries in the Subsidiary designated as Unrestricted
will be deemed to be an Investment made as of the time of the designation and
will reduce the amount available for Restricted Payments under Section 4.07
hereof or under one or more clauses of the definition of Permitted Investments,
as determined by the Company. That designation will only be

 

53

--------------------------------------------------------------------------------


 

permitted if the Investment would be permitted at that time and if the
Restricted Subsidiary otherwise meets the definition of an Unrestricted
Subsidiary. The Board of Directors of the Company may redesignate any
Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

 

Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
will be evidenced to the Trustee by filing with the Trustee a certified copy of
a resolution of the Board of Directors giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 4.07 hereof.  If, at any time,
any Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Company as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 4.09 hereof, the Company will be in
default of such covenant.  The Board of Directors of the Company may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary of the
Company; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Company of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 4.09 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the two-quarter reference period; and (2) no Default or Event of
Default would be in existence following such designation.

 


ARTICLE 5
SUCCESSORS


 


SECTION 5.01           MERGER, CONSOLIDATION, OR SALE OF ASSETS.


 

The Company shall not, directly or indirectly: (1) consolidate or merge with or
into another Person (whether or not the Company is the surviving corporation);
or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to another
Person, unless:

 

(1) EITHER:

 

(A)  THE COMPANY IS THE SURVIVING CORPORATION; OR

 

(B)   THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER (IF
OTHER THAN THE COMPANY) OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER, CONVEYANCE
OR OTHER DISPOSITION HAS BEEN MADE IS A CORPORATION ORGANIZED OR EXISTING UNDER
THE LAWS OF THE UNITED STATES, ANY STATE OF THE UNITED STATES OR THE DISTRICT OF
COLUMBIA;

 

(2) THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR MERGER (IF OTHER
THAN THE COMPANY) OR THE PERSON TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER,
CONVEYANCE OR OTHER DISPOSITION HAS BEEN MADE ASSUMES ALL THE OBLIGATIONS OF THE
COMPANY UNDER THE NOTES, THIS INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT
PURSUANT TO AGREEMENTS REASONABLY SATISFACTORY TO THE TRUSTEE

 

(3)  IMMEDIATELY AFTER SUCH TRANSACTION, NO DEFAULT OR EVENT OF DEFAULT EXISTS;
AND

 

(4) THE COMPANY OR THE PERSON FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION OR
MERGER (IF OTHER THAN THE COMPANY), OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER,
CONVEYANCE OR OTHER

 

54

--------------------------------------------------------------------------------


 

DISPOSITION HAS BEEN MADE, WOULD, ON THE DATE OF SUCH TRANSACTION AFTER GIVING
PRO FORMA EFFECT THERETO AND ANY RELATED FINANCING TRANSACTIONS AS IF THE SAME
HAD OCCURRED AT THE BEGINNING OF THE APPLICABLE TWO-QUARTER PERIOD, HAVE A DEBT
TO  CASH FLOW RATIO NO HIGHER THAN THE COMPANY’S DEBT TO CASH FLOW RATIO
IMMEDIATELY PRIOR TO SUCH TRANSACTION.

 

In addition, the Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.

 

This Section 5.01 will not apply to:

 

(1) a merger of the Company with an Affiliate solely for the purpose of
reincorporating the Company in another jurisdiction; or

 

(2) any consolidation or merger, or any sale, assignment, transfer, conveyance,
lease or other disposition of assets between or among the Company and its
Restricted Subsidiaries.

 


SECTION 5.02           SUCCESSOR CORPORATION SUBSTITUTED.


 

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company in a transaction that is subject to, and that complies
with the provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Company is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor Person and not to the Company), and may exercise
every right and power of the Company under this Indenture with the same effect
as if such successor Person had been named as the Company herein; provided,
however, that the predecessor Company shall not be relieved from the obligation
to pay the principal of and interest on the Notes except in the case of a sale
of all of the Company’s assets in a transaction that is subject to, and that
complies with the provisions of, Section 5.01 hereof.

 


ARTICLE 6
DEFAULTS AND REMEDIES


 


SECTION 6.01           EVENTS OF DEFAULT.


 

Each of the following is an “Event of Default”:

 

(1) DEFAULT FOR 30 DAYS IN THE PAYMENT WHEN DUE OF INTEREST ON, OR LIQUIDATED
DAMAGES, IF ANY, WITH RESPECT TO, THE NOTES;

 

(2) DEFAULT IN THE PAYMENT WHEN DUE (AT MATURITY, UPON REDEMPTION OR OTHERWISE)
OF THE PRINCIPAL OF, OR PREMIUM, IF ANY, ON, THE NOTES;

 

(3) FAILURE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES TO COMPLY WITH
THE PROVISIONS OF SECTIONS 4.07, 4.09, 4.10, 4.15 OR 5.01 HEREOF;

 

(4) FAILURE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES FOR 60 DAYS
AFTER NOTICE TO THE COMPANY BY THE TRUSTEE OR THE HOLDERS OF AT LEAST 25% IN
AGGREGATE PRINCIPAL AMOUNT OF THE

 

55

--------------------------------------------------------------------------------


 

NOTES THEN OUTSTANDING VOTING AS A SINGLE CLASS TO COMPLY WITH ANY OF THE OTHER
AGREEMENTS IN THIS INDENTURE;

 

(5) DEFAULT UNDER ANY MORTGAGE, INDENTURE OR INSTRUMENT UNDER WHICH THERE MAY BE
ISSUED OR BY WHICH THERE MAY BE SECURED OR EVIDENCED ANY INDEBTEDNESS FOR MONEY
BORROWED BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES (OR THE PAYMENT OF
WHICH IS GUARANTEED BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES),
WHETHER SUCH INDEBTEDNESS OR GUARANTEE NOW EXISTS, OR IS CREATED AFTER THE DATE
OF THIS INDENTURE, IF THAT DEFAULT:

 

(A)  IS CAUSED BY A FAILURE TO PAY PRINCIPAL OF, OR INTEREST OR PREMIUM, IF ANY,
ON, SUCH INDEBTEDNESS PRIOR TO THE EXPIRATION OF THE GRACE PERIOD PROVIDED IN
SUCH INDEBTEDNESS ON THE DATE OF SUCH DEFAULT (A “PAYMENT DEFAULT”); OR

 

(B)   RESULTS IN THE ACCELERATION OF SUCH INDEBTEDNESS PRIOR TO ITS EXPRESS
MATURITY,

 

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$7.5 million or more;

 

(6) FAILURE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES TO PAY FINAL
JUDGMENTS ENTERED BY A COURT OR COURTS OF COMPETENT JURISDICTION AGGREGATING IN
EXCESS OF $7.5 MILLION, WHICH JUDGMENTS ARE NOT PAID, DISCHARGED OR STAYED FOR A
PERIOD OF 60 DAYS;

 

(7) EXCEPT AS PERMITTED BY THIS INDENTURE, ANY GUARANTEE IS HELD IN ANY JUDICIAL
PROCEEDING TO BE UNENFORCEABLE OR INVALID OR CEASES FOR ANY REASON TO BE IN FULL
FORCE AND EFFECT, OR ANY GUARANTOR, OR ANY PERSON ACTING ON BEHALF OF ANY
GUARANTOR, DENIES OR DISAFFIRMS ITS OBLIGATIONS UNDER ITS GUARANTEE;

 

(8) THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES THAT IS A SIGNIFICANT
SUBSIDIARY OR ANY GROUP OF RESTRICTED SUBSIDIARIES THAT, TAKEN TOGETHER, WOULD
CONSTITUTE A SIGNIFICANT SUBSIDIARY PURSUANT TO OR WITHIN THE MEANING OF
BANKRUPTCY LAW:

 

(A)  COMMENCES A VOLUNTARY CASE,

 

(B)   CONSENTS TO THE ENTRY OF AN ORDER FOR RELIEF AGAINST IT IN AN INVOLUNTARY
CASE,

 

(C)   CONSENTS TO THE APPOINTMENT OF A CUSTODIAN OF IT OR FOR ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTY,

 

(D)  MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS, OR

 

(E)   GENERALLY IS NOT PAYING ITS DEBTS AS THEY BECOME DUE;

 

(9) A COURT OF COMPETENT JURISDICTION ENTERS AN ORDER OR DECREE UNDER ANY
BANKRUPTCY LAW THAT:

 

(A)  IS FOR RELIEF AGAINST THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES
THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED SUBSIDIARIES OF THE
COMPANY THAT, TAKEN TOGETHER, WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY IN AN
INVOLUNTARY CASE;

 

56

--------------------------------------------------------------------------------


 

(B)   APPOINTS A CUSTODIAN OF THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES
THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED SUBSIDIARIES OF THE
COMPANY THAT, TAKEN TOGETHER, WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY OR FOR
ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED
SUBSIDIARIES OF THE COMPANY THAT, TAKEN TOGETHER, WOULD CONSTITUTE A SIGNIFICANT
SUBSIDIARY; OR

 

(C)   ORDERS THE LIQUIDATION OF THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED
SUBSIDIARIES OF THE COMPANY THAT, TAKEN TOGETHER, WOULD CONSTITUTE A SIGNIFICANT
SUBSIDIARY;

 

and the order or decree remains unstayed and in effect for 60 consecutive days.

 


SECTION 6.02           ACCELERATION.


 

In the case of an Event of Default specified in clause (8) or (9) of Section
6.01 hereof, with respect to the Company, any Restricted Subsidiary of the
Company that is a Significant Subsidiary or any group of Restricted Subsidiaries
of the Company that, taken together, would constitute a Significant Subsidiary,
all outstanding Notes will become due and payable immediately without further
action or notice.  If any other Event of Default occurs and is continuing, the
Trustee or the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately. 
Upon any such declaration, the Notes shall become due and payable immediately.

 

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may, on behalf of all of the Holders,
rescind an acceleration and its consequences, if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium or Liquidated Damages, if
any, that has become due solely because of the acceleration) have been cured or
waived.

 

If an Event of Default occurs on or after March 1, 2007 by reason of any willful
action (or inaction) taken (or not taken) by or on behalf of the Company with
the intention of avoiding payment of the premium that the Company would have had
to pay if the Company then had elected to redeem the Notes pursuant to Section
3.07 hereof, then, upon acceleration of the Notes, a premium equal to the
premium that the Company would have had to pay if the Company then had elected
to redeem the Notes pursuant to Section 3.07 hereof shall, in addition to such
other amounts required to be paid in connection with such acceleration, become
and be immediately due and payable, to the extent permitted by law, anything in
this Indenture or in the Notes to the contrary notwithstanding. If an Event of
Default occurs prior to March 1, 2007, by reason of any willful action (or
inaction) taken (or not taken) by or on behalf of the Company with the intention
of avoiding the prohibition on redemption of the Notes prior to such date, then,
upon acceleration of the Notes, a premium, in addition to such other amounts
required to be paid in connection with such acceleration, shall become and be
immediately due and payable, to the extent permitted by law, in an amount, for
each of the years beginning on March 1st of the years set forth below, as set
forth below (expressed as a percentage of the principal amount of the Notes on
the date of payment that would otherwise be due but for the provisions of this
sentence):

 

Year

 

Percentage

 

2004

 

9.875

%

2005

 

8.229

%

2006

 

6.583

%

 

57

--------------------------------------------------------------------------------


 


SECTION 6.03           OTHER REMEDIES.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium and Liquidated
Damages, if any, and interest on the Notes or to enforce the performance of any
provision of the Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.  A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default.  All remedies are cumulative
to the extent permitted by law.

 


SECTION 6.04           WAIVER OF PAST DEFAULTS.


 

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium and Liquidated Damages, if any, or interest on, the Notes
(including in connection with an offer to purchase); provided, however, that the
Holders of a majority in aggregate principal amount of the then outstanding
Notes may rescind an acceleration and its consequences, including any related
payment default that resulted from such acceleration.  Upon any such waiver,
such Default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been cured for every purpose of this Indenture; but no
such waiver shall extend to any subsequent or other Default or impair any right
consequent thereon.

 


SECTION 6.05           CONTROL BY MAJORITY.


 

Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it.  However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture that the Trustee determines may be unduly
prejudicial to the rights of other Holders of Notes or that may involve the
Trustee in personal liability.

 


SECTION 6.06           LIMITATION ON SUITS.


 

A Holder may pursue a remedy with respect to this Indenture or the Notes only
if:

 

(1) SUCH HOLDER HAS PREVIOUSLY GIVEN THE TRUSTEE NOTICE THAT AN EVENT OF DEFAULT
IS CONTINUING;

 

(2) HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN
OUTSTANDING NOTES HAVE REQUESTED THAT THE TRUSTEE PURSUE THE REMEDY;

 

(3) SUCH HOLDER OR HOLDERS HAVE OFFERED THE TRUSTEE REASONABLE SECURITY OR
INDEMNITY AGAINST ANY LOSS, LIABILITY OR EXPENSE;

 

(4) THE TRUSTEE HAS NOT COMPLIED WITH SUCH REQUEST WITHIN 60 DAYS AFTER RECEIPT
OF THE REQUEST AND THE OFFER OF SECURITY OR INDEMNITY; AND

 

(5) DURING SUCH 60-DAY PERIOD, HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF THE THEN OUTSTANDING NOTES HAVE NOT GIVEN THE TRUSTEE A DIRECTION
INCONSISTENT WITH SUCH REQUEST.

 

58

--------------------------------------------------------------------------------


 

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 


SECTION 6.07           RIGHTS OF HOLDERS OF NOTES TO RECEIVE PAYMENT.


 

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium and Liquidated Damages, if
any, and interest on the Note, on or after the respective due dates expressed in
the Note (including in connection with an offer to purchase), or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Holder.

 


SECTION 6.08           COLLECTION SUIT BY TRUSTEE.


 

If an Event of Default specified in Section 6.01(1) or (2) hereof occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company for the whole amount of
principal of, premium and Liquidated Damages, if any, and interest remaining
unpaid on, the Notes and interest on overdue principal and, to the extent
lawful, interest and such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.

 


SECTION 6.09           TRUSTEE MAY FILE PROOFS OF CLAIM.


 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof.  To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise.  Nothing herein contained shall
be deemed to authorize the Trustee to authorize or consent to or accept or adopt
on behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

 


SECTION 6.10           PRIORITIES.


 

If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:

 

First:           to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;

 

59

--------------------------------------------------------------------------------


 

Second:      to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium and Liquidated Damages, if any, and interest, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium and Liquidated Damages, if any and
interest, respectively; and

 

Third:          to the Company or to such party as a court of competent
jurisdiction shall direct.

 

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

 


SECTION 6.11           UNDERTAKING FOR COSTS.


 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant.  This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in aggregate
principal amount of the then outstanding Notes.

 


ARTICLE 7
TRUSTEE


 


SECTION 7.01           DUTIES OF TRUSTEE.


 


(A)   IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE TRUSTEE WILL
EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS INDENTURE, AND USE
THE SAME DEGREE OF CARE AND SKILL IN ITS EXERCISE, AS A PRUDENT PERSON WOULD
EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF SUCH PERSON’S OWN
AFFAIRS.


 


(B)   EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:


 

(1) THE DUTIES OF THE TRUSTEE WILL BE DETERMINED SOLELY BY THE EXPRESS
PROVISIONS OF THIS INDENTURE AND THE TRUSTEE NEED PERFORM ONLY THOSE DUTIES THAT
ARE SPECIFICALLY SET FORTH IN THIS INDENTURE AND NO OTHERS, AND NO IMPLIED
COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE;
AND

 

(2) IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY CONCLUSIVELY RELY,
AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE OPINIONS EXPRESSED
THEREIN, UPON CERTIFICATES OR OPINIONS FURNISHED TO THE TRUSTEE AND CONFORMING
TO THE REQUIREMENTS OF THIS INDENTURE.  HOWEVER, THE TRUSTEE WILL EXAMINE THE
CERTIFICATES AND OPINIONS TO DETERMINE WHETHER OR NOT THEY CONFORM TO THE
REQUIREMENTS OF THIS INDENTURE.

 


(C)   THE TRUSTEE MAY NOT BE RELIEVED FROM LIABILITIES FOR ITS OWN NEGLIGENT
ACTION, ITS OWN NEGLIGENT FAILURE TO ACT, OR ITS OWN WILLFUL MISCONDUCT, EXCEPT
THAT:


 

(1) THIS PARAGRAPH DOES NOT LIMIT THE EFFECT OF PARAGRAPH (B) OF THIS SECTION
7.01;

 

60

--------------------------------------------------------------------------------


 

(2) THE TRUSTEE WILL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN GOOD FAITH
BY A RESPONSIBLE OFFICER, UNLESS IT IS PROVED THAT THE TRUSTEE WAS NEGLIGENT IN
ASCERTAINING THE PERTINENT FACTS; AND

 

(3) THE TRUSTEE WILL NOT BE LIABLE WITH RESPECT TO ANY ACTION IT TAKES OR OMITS
TO TAKE IN GOOD FAITH IN ACCORDANCE WITH A DIRECTION RECEIVED BY IT PURSUANT TO
SECTION 6.05 HEREOF.

 


(D)   WHETHER OR NOT THEREIN EXPRESSLY SO PROVIDED, EVERY PROVISION OF THIS
INDENTURE THAT IN ANY WAY RELATES TO THE TRUSTEE IS SUBJECT TO PARAGRAPHS (A),
(B), AND (C) OF THIS SECTION 7.01.


 


(E)   NO PROVISION OF THIS INDENTURE WILL REQUIRE THE TRUSTEE TO EXPEND OR RISK
ITS OWN FUNDS OR INCUR ANY LIABILITY.  THE TRUSTEE WILL BE UNDER NO OBLIGATION
TO EXERCISE ANY OF ITS RIGHTS AND POWERS UNDER THIS INDENTURE AT THE REQUEST OF
ANY HOLDERS, UNLESS SUCH HOLDER HAS OFFERED TO THE TRUSTEE SECURITY AND
INDEMNITY SATISFACTORY TO IT AGAINST ANY LOSS, LIABILITY OR EXPENSE.


 


(F)    THE TRUSTEE WILL NOT BE LIABLE FOR INTEREST ON ANY MONEY RECEIVED BY IT
EXCEPT AS THE TRUSTEE MAY AGREE IN WRITING WITH THE COMPANY.  MONEY HELD IN
TRUST BY THE TRUSTEE NEED NOT BE SEGREGATED FROM OTHER FUNDS EXCEPT TO THE
EXTENT REQUIRED BY LAW.


 


SECTION 7.02           RIGHTS OF TRUSTEE.


 


(A)   THE TRUSTEE MAY CONCLUSIVELY RELY UPON ANY DOCUMENT BELIEVED BY IT TO BE
GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PERSON.  THE TRUSTEE
NEED NOT INVESTIGATE ANY FACT OR MATTER STATED IN THE DOCUMENT.


 


(B)   BEFORE THE TRUSTEE ACTS OR REFRAINS FROM ACTING, IT MAY REQUIRE AN
OFFICERS’ CERTIFICATE OR AN OPINION OF COUNSEL OR BOTH.  THE TRUSTEE WILL NOT BE
LIABLE FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN GOOD FAITH IN RELIANCE ON
SUCH OFFICERS’ CERTIFICATE OR OPINION OF COUNSEL.  THE TRUSTEE MAY CONSULT WITH
COUNSEL OF ITS SELECTION AND THE ADVICE OF SUCH COUNSEL OR ANY OPINION OF
COUNSEL WILL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION FROM LIABILITY IN
RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT HEREUNDER IN GOOD FAITH
AND IN RELIANCE THEREON.


 


(C)   THE TRUSTEE MAY ACT THROUGH ITS ATTORNEYS AND AGENTS AND WILL NOT BE
RESPONSIBLE FOR THE MISCONDUCT OR NEGLIGENCE OF ANY AGENT APPOINTED WITH DUE
CARE.


 


(D)   THE TRUSTEE WILL NOT BE LIABLE FOR ANY ACTION IT TAKES OR OMITS TO TAKE IN
GOOD FAITH THAT IT BELIEVES TO BE AUTHORIZED OR WITHIN THE RIGHTS OR POWERS
CONFERRED UPON IT BY THIS INDENTURE.


 


(E)   UNLESS OTHERWISE SPECIFICALLY PROVIDED IN THIS INDENTURE, ANY DEMAND,
REQUEST, DIRECTION OR NOTICE FROM THE COMPANY WILL BE SUFFICIENT IF SIGNED BY AN
OFFICER OF THE COMPANY.


 


(F)    THE TRUSTEE WILL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE RIGHTS OR
POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST OR DIRECTION OF ANY OF THE
HOLDERS UNLESS SUCH HOLDERS HAVE OFFERED TO THE TRUSTEE REASONABLE INDEMNITY OR
SECURITY REASONABLY SATISFACTORY TO THE TRUSTEE AGAINST THE LOSSES, LIABILITIES
AND EXPENSES THAT MIGHT BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR
DIRECTION.


 


(G)   IN NO EVENT SHALL THE TRUSTEE BE RESPONSIBLE OR LIABLE FOR SPECIAL,
INDIRECT, OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER (INCLUDING, BUT
NOT LIMITED TO, LOSS OF PROFIT) IRRESPECTIVE OF WHETHER THE TRUSTEE HAS BEEN
ADVISED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF
ACTION;

 

61

--------------------------------------------------------------------------------


 


(H)   THE TRUSTEE SHALL NOT BE DEEMED TO HAVE NOTICE OF ANY DEFAULT OR EVENT OF
DEFAULT UNLESS A RESPONSIBLE OFFICER OF THE TRUSTEE HAS ACTUAL KNOWLEDGE THEREOF
OR UNLESS WRITTEN NOTICE OF ANY EVENT THAT IS IN FACT SUCH A DEFAULT IS RECEIVED
BY THE TRUSTEE AT THE CORPORATE TRUST OFFICE OF THE TRUSTEE, AND SUCH NOTICE
REFERENCES THE NOTES AND THIS INDENTURE.


 


(I)    THE RIGHTS, PRIVILEGES, PROTECTIONS, IMMUNITIES AND BENEFITS GIVEN TO THE
TRUSTEE, INCLUDING, WITHOUT LIMITATION, ITS RIGHT TO BE INDEMNIFIED, ARE
EXTENDED TO, AND SHALL BE ENFORCEABLE BY, THE TRUSTEE IN EACH OF ITS CAPACITIES
HEREUNDER, AND EACH AGENT, CUSTODIAN AND OTHER PERSON EMPLOYED TO ACT HEREUNDER.


 


(J)    THE TRUSTEE MAY REQUEST THAT THE COMPANY DELIVER AN OFFICERS’ CERTIFICATE
SETTING FORTH THE NAMES OF INDIVIDUALS AND/OR TITLES OF OFFICERS AUTHORIZED AT
SUCH TIME TO TAKE SPECIFIED ACTIONS PURSUANT TO THIS INDENTURE.


 


SECTION 7.03           INDIVIDUAL RIGHTS OF TRUSTEE.


 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee.  However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee (if this Indenture has been qualified under the TIA) or resign.  Any
Agent may do the same with like rights and duties.  The Trustee is also subject
to Sections 7.10 and 7.11 hereof.

 


SECTION 7.04           TRUSTEE’S DISCLAIMER.


 

The Trustee will not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes or any money paid to the
Company or upon the Company’s direction under any provision of this Indenture,
it will not be responsible for the use or application of any money received by
any Paying Agent other than the Trustee, and it will not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 


SECTION 7.05           NOTICE OF DEFAULTS.


 

If a Default or Event of Default occurs and is continuing and if it is actually
known to a Responsible Officer of the Trustee, the Trustee will mail to Holders
of Notes a notice of the Default or Event of Default within 90 days after it
occurs.  Except in the case of a Default or Event of Default in payment of
principal of, premium or Liquidated Damages, if any, or interest on, any Note,
the Trustee may withhold the notice if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of the Holders of the Notes.

 


SECTION 7.06           REPORTS BY TRUSTEE TO HOLDERS OF THE NOTES.


 


(A)   WITHIN 60 DAYS AFTER EACH FEBRUARY 15 BEGINNING WITH THE FEBRUARY 15
FOLLOWING THE DATE OF THIS INDENTURE, AND FOR SO LONG AS NOTES REMAIN
OUTSTANDING, THE TRUSTEE WILL MAIL TO THE HOLDERS OF THE NOTES A BRIEF REPORT
DATED AS OF SUCH REPORTING DATE THAT COMPLIES WITH TIA § 313(A) (BUT IF NO EVENT
DESCRIBED IN TIA § 313(A) HAS OCCURRED WITHIN THE TWELVE MONTHS PRECEDING THE
REPORTING DATE, NO REPORT NEED BE TRANSMITTED).  THE TRUSTEE ALSO WILL COMPLY
WITH TIA § 313(B)(2).  THE TRUSTEE WILL ALSO TRANSMIT BY MAIL ALL REPORTS AS
REQUIRED BY TIA § 313(C).

 

62

--------------------------------------------------------------------------------


 


(B)   A COPY OF EACH REPORT AT THE TIME OF ITS MAILING TO THE HOLDERS OF NOTES
WILL BE MAILED BY THE TRUSTEE TO THE COMPANY AND FILED BY THE TRUSTEE WITH THE
SEC AND EACH STOCK EXCHANGE ON WHICH THE NOTES ARE LISTED IN ACCORDANCE WITH TIA
§ 313(D).  THE COMPANY WILL PROMPTLY NOTIFY THE TRUSTEE WHEN THE NOTES ARE
LISTED ON OR DELISTED FROM ANY STOCK EXCHANGE.


 


SECTION 7.07           COMPENSATION AND INDEMNITY.


 


(A)   THE COMPANY WILL PAY TO THE TRUSTEE FROM TIME TO TIME SUCH COMPENSATION
FOR ITS ACCEPTANCE OF THIS INDENTURE AND SERVICES HEREUNDER AS SHALL BE AGREED
IN WRITING BY THE COMPANY AND THE TRUSTEE.  THE TRUSTEE’S COMPENSATION WILL NOT
BE LIMITED BY ANY LAW ON COMPENSATION OF A TRUSTEE OF AN EXPRESS TRUST.  THE
COMPANY WILL REIMBURSE THE TRUSTEE PROMPTLY UPON REQUEST FOR ALL REASONABLE
DISBURSEMENTS, ADVANCES AND EXPENSES INCURRED OR MADE BY IT IN ADDITION TO THE
COMPENSATION FOR ITS SERVICES.  SUCH EXPENSES WILL INCLUDE THE REASONABLE
COMPENSATION, DISBURSEMENTS AND EXPENSES OF THE TRUSTEE’S AGENTS AND COUNSEL.


 


(B)   THE COMPANY AND THE GUARANTORS WILL INDEMNIFY THE TRUSTEE AND ANY
PREDECESSOR TRUSTEE AGAINST ANY AND ALL LOSSES, LIABILITIES, DAMAGES, CLAIMS OR
EXPENSES, INCLUDING TAXES (OTHER THAN THOSE BASED UPON, MEASURED BY OR
DETERMINED BY THE INCOME OF THE TRUSTEE) INCURRED BY IT ARISING OUT OF OR IN
CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF ITS DUTIES UNDER THIS
INDENTURE, INCLUDING THE COSTS AND EXPENSES OF ENFORCING THIS INDENTURE AGAINST
THE COMPANY AND THE GUARANTORS (INCLUDING THIS SECTION 7.07) AND DEFENDING
ITSELF AGAINST ANY CLAIM (WHETHER ASSERTED BY THE COMPANY, THE GUARANTORS, ANY
HOLDER OR ANY OTHER PERSON) OR LIABILITY IN CONNECTION WITH THE EXERCISE OR
PERFORMANCE OF ANY OF ITS POWERS OR DUTIES HEREUNDER, EXCEPT TO THE EXTENT ANY
SUCH LOSS, LIABILITY OR EXPENSE MAY BE ATTRIBUTABLE TO ITS NEGLIGENCE OR BAD
FAITH.  THE TRUSTEE WILL NOTIFY THE COMPANY PROMPTLY OF ANY CLAIM FOR WHICH IT
MAY SEEK INDEMNITY.  FAILURE BY THE TRUSTEE TO SO NOTIFY THE COMPANY WILL NOT
RELIEVE THE COMPANY OR ANY OF THE GUARANTORS OF THEIR OBLIGATIONS HEREUNDER. 
THE COMPANY OR SUCH GUARANTOR WILL DEFEND THE CLAIM AND THE TRUSTEE WILL
COOPERATE IN THE DEFENSE.  THE TRUSTEE MAY HAVE SEPARATE COUNSEL AND THE COMPANY
WILL PAY THE REASONABLE FEES AND EXPENSES OF SUCH COUNSEL.  NEITHER THE COMPANY
NOR ANY GUARANTOR NEED PAY FOR ANY SETTLEMENT MADE WITHOUT ITS CONSENT, WHICH
CONSENT WILL NOT BE UNREASONABLY WITHHELD.


 


(C)   THE OBLIGATIONS OF THE COMPANY AND THE GUARANTORS UNDER THIS SECTION 7.07
WILL SURVIVE THE SATISFACTION AND DISCHARGE OF THIS INDENTURE AND THE
RESIGNATION OR REMOVAL OF THE TRUSTEE.


 


(D)   TO SECURE THE COMPANY’S AND THE GUARANTORS’ PAYMENT OBLIGATIONS IN THIS
SECTION 7.07, THE TRUSTEE WILL HAVE A LIEN PRIOR TO THE NOTES ON ALL MONEY OR
PROPERTY HELD OR COLLECTED BY THE TRUSTEE, EXCEPT THAT HELD IN TRUST TO PAY
PRINCIPAL AND INTEREST ON PARTICULAR NOTES.  SUCH LIEN WILL SURVIVE THE
SATISFACTION AND DISCHARGE OF THIS INDENTURE.


 


(E)   WHEN THE TRUSTEE INCURS EXPENSES OR RENDERS SERVICES AFTER AN EVENT OF
DEFAULT SPECIFIED IN SECTION 6.01(8) OR (9) HEREOF OCCURS, THE EXPENSES AND THE
COMPENSATION FOR THE SERVICES (INCLUDING THE FEES AND EXPENSES OF ITS AGENTS AND
COUNSEL) ARE INTENDED TO CONSTITUTE EXPENSES OF ADMINISTRATION UNDER ANY
BANKRUPTCY LAW.


 


(F)    THE TRUSTEE WILL COMPLY WITH THE PROVISIONS OF TIA § 313(B)(2) TO THE
EXTENT APPLICABLE.


 


SECTION 7.08           REPLACEMENT OF TRUSTEE.


 


(A)   A RESIGNATION OR REMOVAL OF THE TRUSTEE AND APPOINTMENT OF A SUCCESSOR
TRUSTEE WILL BECOME EFFECTIVE ONLY UPON THE SUCCESSOR TRUSTEE’S ACCEPTANCE OF
APPOINTMENT AS PROVIDED IN THIS SECTION 7.08.

 

63

--------------------------------------------------------------------------------

 


(B)   THE TRUSTEE MAY RESIGN IN WRITING AT ANY TIME AND BE DISCHARGED FROM THE
TRUST HEREBY CREATED BY SO NOTIFYING THE COMPANY.  THE HOLDERS OF A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES MAY REMOVE THE TRUSTEE
BY SO NOTIFYING THE TRUSTEE AND THE COMPANY IN WRITING.  THE COMPANY MAY REMOVE
THE TRUSTEE IF:


 

(1) THE TRUSTEE FAILS TO COMPLY WITH SECTION 7.10 HEREOF;

 

(2) THE TRUSTEE IS ADJUDGED A BANKRUPT OR AN INSOLVENT OR AN ORDER FOR RELIEF IS
ENTERED WITH RESPECT TO THE TRUSTEE UNDER ANY BANKRUPTCY LAW;

 

(3) A CUSTODIAN OR PUBLIC OFFICER TAKES CHARGE OF THE TRUSTEE OR ITS PROPERTY;
OR

 

(4) THE TRUSTEE BECOMES INCAPABLE OF ACTING.

 


(C)   IF THE TRUSTEE RESIGNS OR IS REMOVED OR IF A VACANCY EXISTS IN THE OFFICE
OF TRUSTEE FOR ANY REASON, THE COMPANY WILL PROMPTLY APPOINT A SUCCESSOR
TRUSTEE.  WITHIN ONE YEAR AFTER THE SUCCESSOR TRUSTEE TAKES OFFICE, THE HOLDERS
OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES MAY
APPOINT A SUCCESSOR TRUSTEE TO REPLACE THE SUCCESSOR TRUSTEE APPOINTED BY THE
COMPANY.


 


(D)   IF A SUCCESSOR TRUSTEE DOES NOT TAKE OFFICE WITHIN 60 DAYS AFTER THE
RETIRING TRUSTEE RESIGNS OR IS REMOVED, THE RETIRING TRUSTEE, THE COMPANY, OR
THE HOLDERS OF AT LEAST 10% IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN
OUTSTANDING NOTES MAY PETITION ANY COURT OF COMPETENT JURISDICTION (AT THE
EXPENSE OF THE COMPANY) FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(E)   IF THE TRUSTEE, AFTER WRITTEN REQUEST BY ANY HOLDER WHO HAS BEEN A HOLDER
FOR AT LEAST SIX MONTHS, FAILS TO COMPLY WITH SECTION 7.10 HEREOF, SUCH HOLDER
MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE REMOVAL OF THE TRUSTEE
AND THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 


(F)    A SUCCESSOR TRUSTEE WILL DELIVER A WRITTEN ACCEPTANCE OF ITS APPOINTMENT
TO THE RETIRING TRUSTEE AND TO THE COMPANY.  THEREUPON, THE RESIGNATION OR
REMOVAL OF THE RETIRING TRUSTEE WILL BECOME EFFECTIVE, AND THE SUCCESSOR TRUSTEE
WILL HAVE ALL THE RIGHTS, POWERS AND DUTIES OF THE TRUSTEE UNDER THIS
INDENTURE.  THE SUCCESSOR TRUSTEE WILL MAIL A NOTICE OF ITS SUCCESSION TO
HOLDERS.  THE RETIRING TRUSTEE WILL PROMPTLY TRANSFER ALL PROPERTY HELD BY IT AS
TRUSTEE TO THE SUCCESSOR TRUSTEE; PROVIDED ALL SUMS OWING TO THE TRUSTEE
HEREUNDER HAVE BEEN PAID AND SUBJECT TO THE LIEN PROVIDED FOR IN SECTION 7.07
HEREOF.  NOTWITHSTANDING REPLACEMENT OF THE TRUSTEE PURSUANT TO THIS SECTION
7.08, THE COMPANY’S OBLIGATIONS UNDER SECTION 7.07 HEREOF WILL CONTINUE FOR THE
BENEFIT OF THE RETIRING TRUSTEE.


 


SECTION 7.09           SUCCESSOR TRUSTEE BY MERGER, ETC.


 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.

 


SECTION 7.10           ELIGIBILITY; DISQUALIFICATION.


 

There will at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.

 

64

--------------------------------------------------------------------------------


 

This Indenture will always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5).  The Trustee is subject to TIA § 310(b).

 


SECTION 7.11           PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY.


 

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b).  A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

 


ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE


 

Section 8.01           Option to Effect Legal Defeasance or Covenant Defeasance.

 

The Company may at any time, at the option of its Board of Directors evidenced
by a resolution set forth in an Officers’ Certificate, elect to have either
Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon compliance
with the conditions set forth below in this Article 8.

 


SECTION 8.02           LEGAL DEFEASANCE AND DISCHARGE.


 

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.02, the Company and each of the Guarantors will, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, be deemed
to have been discharged from their obligations with respect to all outstanding
Notes (including the Guarantees) on the date the conditions set forth below are
satisfied (hereinafter, “Legal Defeasance”).  For this purpose, Legal Defeasance
means that the Company and the Guarantors will be deemed to have paid and
discharged the entire Indebtedness represented by the outstanding Notes
(including the Guarantees), which will thereafter be deemed to be “outstanding”
only for the purposes of Section 8.05 hereof and the other Sections of this
Indenture referred to in clauses (1) and (2) below, and to have satisfied all
their other obligations under such Notes, the Guarantees and this Indenture (and
the Trustee, on demand of and at the expense of the Company, shall execute
proper instruments acknowledging the same), except for the following provisions
which will survive until otherwise terminated or discharged hereunder:

 

(1) THE RIGHTS OF HOLDERS OF OUTSTANDING NOTES TO RECEIVE PAYMENTS IN RESPECT OF
THE PRINCIPAL OF, OR INTEREST OR PREMIUM AND LIQUIDATED DAMAGES, IF ANY, ON,
SUCH NOTES WHEN SUCH PAYMENTS ARE DUE FROM THE TRUST REFERRED TO IN SECTION 8.04
HEREOF;

 

(2) THE COMPANY’S OBLIGATIONS WITH RESPECT TO SUCH NOTES UNDER ARTICLE 2 AND
SECTION 4.02 HEREOF;

 

(3) THE RIGHTS, POWERS, TRUSTS, DUTIES AND IMMUNITIES OF THE TRUSTEE HEREUNDER
AND THE COMPANY’S AND THE GUARANTORS’ OBLIGATIONS IN CONNECTION THEREWITH; AND

 

(4) THIS ARTICLE 8.

 

Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

 

65

--------------------------------------------------------------------------------


 


SECTION 8.03           COVENANT DEFEASANCE.


 

Upon the Company’s exercise under Section 8.01 hereof of the option applicable
to this Section 8.03, the Company and each of the Guarantors will, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, be released
from each of their obligations under the covenants contained in Sections 4.07,
4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.16, 4.17 and 4.18 hereof and clause
(4) of Section 5.01 hereof with respect to the outstanding Notes on and after
the date the conditions set forth in Section 8.04 hereof are satisfied
(hereinafter, “Covenant Defeasance”), and the Notes will thereafter be deemed
not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but will continue to be deemed “outstanding” for
all other purposes hereunder (it being understood that such Notes will not be
deemed outstanding for accounting purposes).  For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes and Guarantees, the
Company and the Guarantors may omit to comply with and will have no liability in
respect of any term, condition or limitation set forth in any such covenant,
whether directly or indirectly, by reason of any reference elsewhere herein to
any such covenant or by reason of any reference in any such covenant to any
other provision herein or in any other document and such omission to comply will
not constitute a Default or an Event of Default under Section 6.01 hereof, but,
except as specified above, the remainder of this Indenture and such Notes and
Guarantees will be unaffected thereby.  In addition, upon the Company’s exercise
under Section 8.01 hereof of the option applicable to this Section 8.03, subject
to the satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(3) through 6.01(5) hereof will not constitute Events of Default.

 


SECTION 8.04           CONDITIONS TO LEGAL OR COVENANT DEFEASANCE.


 

In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:

 

(1) THE COMPANY MUST IRREVOCABLY DEPOSIT WITH THE TRUSTEE, IN TRUST, FOR THE
BENEFIT OF THE HOLDERS OF THE NOTES, CASH IN U.S. DOLLARS, NON-CALLABLE
GOVERNMENT SECURITIES, OR A COMBINATION OF CASH IN U.S. DOLLARS AND NON-CALLABLE
GOVERNMENT SECURITIES, IN AMOUNTS AS WILL BE SUFFICIENT, IN THE OPINION OF A
NATIONALLY RECOGNIZED INVESTMENT BANK, APPRAISAL FIRM OR FIRM OF INDEPENDENT
PUBLIC ACCOUNTANTS, TO PAY THE PRINCIPAL OF, OR INTEREST AND PREMIUM AND
LIQUIDATED DAMAGES, IF ANY, ON, THE OUTSTANDING NOTES ON THE STATED DATE FOR
PAYMENT THEREOF OR ON THE APPLICABLE REDEMPTION DATE, AS THE CASE MAY BE, AND
THE COMPANY MUST SPECIFY WHETHER THE NOTES ARE BEING DEFEASED TO SUCH STATED
DATE FOR PAYMENT OR TO A PARTICULAR REDEMPTION DATE;

 

(2) IN THE CASE OF AN ELECTION UNDER SECTION 8.02 HEREOF, THE COMPANY MUST
DELIVER TO THE TRUSTEE AN OPINION OF COUNSEL CONFIRMING THAT:

 

(A)  THE COMPANY HAS RECEIVED FROM, OR THERE HAS BEEN PUBLISHED BY, THE INTERNAL
REVENUE SERVICE A RULING; OR

 

(B)   SINCE THE DATE OF THIS INDENTURE, THERE HAS BEEN A CHANGE IN THE
APPLICABLE FEDERAL INCOME TAX LAW,

 

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

 

(3) IN THE CASE OF AN ELECTION UNDER SECTION 8.03 HEREOF, THE COMPANY MUST
DELIVER TO THE TRUSTEE AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
TRUSTEE CONFIRMING THAT THE HOLDERS

 

66

--------------------------------------------------------------------------------


 

OF THE OUTSTANDING NOTES WILL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR FEDERAL
INCOME TAX PURPOSES AS A RESULT OF SUCH COVENANT DEFEASANCE AND WILL BE SUBJECT
TO FEDERAL INCOME TAX ON THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME
TIMES AS WOULD HAVE BEEN THE CASE IF SUCH COVENANT DEFEASANCE HAD NOT OCCURRED;

 

(4) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING ON THE
DATE OF SUCH DEPOSIT (OTHER THAN A DEFAULT OR EVENT OF DEFAULT RESULTING FROM
THE BORROWING OF FUNDS TO BE APPLIED TO SUCH DEPOSIT) AND THE DEPOSIT WILL NOT
RESULT IN A BREACH OR VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, ANY OTHER
INSTRUMENT TO WHICH THE COMPANY OR ANY GUARANTOR IS A PARTY OR BY WHICH THE
COMPANY OR ANY GUARANTOR IS BOUND;

 

(5) SUCH LEGAL DEFEASANCE OR COVENANT DEFEASANCE WILL NOT RESULT IN A BREACH OR
VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, ANY MATERIAL AGREEMENT OR
INSTRUMENT (OTHER THAN THIS INDENTURE) TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
BOUND;

 

(6) THE COMPANY MUST DELIVER TO THE TRUSTEE AN OFFICERS’ CERTIFICATE STATING
THAT THE DEPOSIT WAS NOT MADE BY THE COMPANY WITH THE INTENT OF PREFERRING THE
HOLDERS OF NOTES OVER THE OTHER CREDITORS OF THE COMPANY WITH THE INTENT OF
DEFEATING, HINDERING, DELAYING OR DEFRAUDING ANY CREDITORS OF THE COMPANY OR
OTHERS; AND

 

(7) THE COMPANY MUST DELIVER TO THE TRUSTEE AN OFFICERS’ CERTIFICATE AND AN
OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS PRECEDENT RELATING TO THE
LEGAL DEFEASANCE OR THE COVENANT DEFEASANCE HAVE BEEN COMPLIED WITH.

 


SECTION 8.05           DEPOSITED MONEY AND GOVERNMENT SECURITIES TO BE HELD IN
TRUST; OTHER MISCELLANEOUS PROVISIONS.


 

Subject to Section 8.06 hereof, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the “Trustee”) pursuant
to Section 8.04 hereof in respect of the outstanding Notes will be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Company acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium and Liquidated Damages, if any, and interest, but such
money need not be segregated from other funds except to the extent required by
law.

 

The Company will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

 

Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
8.04(1) hereof), are in excess of the amount thereof that would then be required
to be deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.

 

67

--------------------------------------------------------------------------------


 


SECTION 8.06           REPAYMENT TO COMPANY.


 

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium or Liquidated
Damages, if any, or interest on, any Note and remaining unclaimed for two years
after such principal, premium or Liquidated Damages, if any, or interest has
become due and payable shall be paid to the Company on its request or (if then
held by the Company) will be discharged from such trust; and the Holder of such
Note will thereafter be permitted to look only to the Company for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such trust money, and all liability of the Company as trustee thereof, will
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may at the expense of the
Company cause to be published once, in the New York Times and The Wall Street
Journal (national edition), notice that such money remains unclaimed and that,
after a date specified therein, which will not be less than 30 days from the
date of such notification or publication, any unclaimed balance of such money
then remaining will be repaid to the Company.

 


SECTION 8.07           REINSTATEMENT.


 

If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Company’s and the Guarantors’ obligations under this
Indenture and the Notes and the Guarantees will be revived and reinstated as
though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Company makes any payment of principal of, premium or
Liquidated Damages, if any, or interest on, any Note following the reinstatement
of its obligations, the Company will be subrogated to the rights of the Holders
of such Notes to receive such payment from the money held by the Trustee or
Paying Agent.

 


ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER


 


SECTION 9.01           WITHOUT CONSENT OF HOLDERS OF NOTES.


 

Notwithstanding Section 9.02 of this Indenture, the Company, the Guarantors and
the Trustee may amend or supplement this Indenture or the Notes or the
Guarantees without the consent of any Holder of Note:

 

(1) TO CURE ANY AMBIGUITY, DEFECT OR INCONSISTENCY;

 

(2) TO PROVIDE FOR UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE OF
CERTIFICATED NOTES;

 

(3) TO PROVIDE FOR THE ASSUMPTION OF THE COMPANY’S OR A GUARANTOR’S OBLIGATIONS
UNDER THIS INDENTURE, THE NOTES AND THE GUARANTEES IN THE CASE OF A MERGER OR
CONSOLIDATION OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S OR SUCH
GUARANTOR’S ASSETS;

 

(4) TO MAKE ANY CHANGE THAT WOULD PROVIDE ANY ADDITIONAL RIGHTS OR BENEFITS TO
THE HOLDERS OF THE NOTES OR THAT DOES NOT ADVERSELY AFFECT THE LEGAL RIGHTS
HEREUNDER OF ANY HOLDER;

 

(5) TO COMPLY WITH REQUIREMENTS OF THE SEC IN ORDER TO EFFECT OR MAINTAIN THE
QUALIFICATION OF THIS INDENTURE UNDER THE TIA;

 

(6) TO CONFORM THE TEXT OF THIS INDENTURE, THE NOTES OR THE GUARANTEES TO ANY
PROVISION OF THE “DESCRIPTION OF NOTES” SECTION OF THE COMPANY’S OFFERING
MEMORANDUM DATED FEBRUARY 19,

 

68

--------------------------------------------------------------------------------


 

2004, RELATING TO THE INITIAL OFFERING OF THE NOTES, TO THE EXTENT THAT SUCH
PROVISION IN THAT “DESCRIPTION OF NOTES” WAS INTENDED TO BE A VERBATIM
RECITATION OF A PROVISION OF THIS INDENTURE, THE NOTES OR THE GUARANTEES;

 

(7) TO PROVIDE FOR THE ISSUANCE OF ADDITIONAL NOTES IN ACCORDANCE WITH THE
LIMITATIONS SET FORTH IN THIS INDENTURE AS OF THE DATE HEREOF; OR

 

(8) TO ALLOW ANY GUARANTOR TO EXECUTE A SUPPLEMENTAL INDENTURE AND/OR A
GUARANTEE WITH RESPECT TO THE NOTES.

 

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in Section
7.02 hereof, the Trustee will join with the Company and the Guarantors in the
execution of any amended or supplemental indenture authorized or permitted by
the terms of this Indenture and to make any further appropriate agreements and
stipulations that may be therein contained, but the Trustee will not be
obligated to enter into such amended or supplemental indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.

 


SECTION 9.02           WITH CONSENT OF HOLDERS OF NOTES.


 

Except as provided below in this Section 9.02, the Company and the Trustee may
amend or supplement this Indenture (including, without limitation, Section 3.09,
4.10 and 4.15 hereof) and the Notes and the Guarantees with the consent of the
Holders of at least a majority in aggregate principal amount of the then
outstanding Notes (including, without limitation, Additional Notes, if any)
voting as a single class (including, without limitation, consents obtained in
connection with a tender offer or exchange offer for, or purchase of, the
Notes), and, subject to Sections 6.04 and 6.07 hereof, any existing Default or
Event of Default (other than a Default or Event of Default in the payment of the
principal of, premium or Liquidated Damages, if any, or interest on, the Notes,
except a payment default resulting from an acceleration that has been rescinded)
or compliance with any provision of this Indenture or the Notes or the
Guarantees may be waived with the consent of the Holders of a majority in
aggregate principal amount of the then outstanding Notes (including, without
limitation, Additional Notes, if any) voting as a single class (including,
without limitation, consents obtained in connection with a tender offer or
exchange offer for, or purchase of, the Notes).  Section 2.08 hereof shall
determine which Notes are considered to be “outstanding” for purposes of this
Section 9.02.

 

Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee will
join with the Company and the Guarantors in the execution of such amended or
supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but will not be
obligated to, enter into such amended or supplemental Indenture.

 

It is not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.

 

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company will mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver.  Any failure of
the Company to mail such notice, or any defect therein, will not,

 

69

--------------------------------------------------------------------------------


 

however, in any way impair or affect the validity of any such amended or
supplemental indenture or waiver.  Subject to Sections 6.04 and 6.07 hereof, the
Holders of a majority in aggregate principal amount of the Notes then
outstanding voting as a single class may waive compliance in a particular
instance by the Company with any provision of this Indenture or the Notes or the
Guarantees.  However, without the consent of each Holder affected, an amendment,
supplement or waiver under this Section 9.02 may not (with respect to any Notes
held by a non-consenting Holder):

 

(1) REDUCE THE PRINCIPAL AMOUNT OF NOTES WHOSE HOLDERS MUST CONSENT TO AN
AMENDMENT, SUPPLEMENT OR WAIVER;

 

(2) REDUCE THE PRINCIPAL OF OR CHANGE THE FIXED MATURITY OF ANY NOTE OR ALTER OR
WAIVE ANY OF THE PROVISIONS WITH RESPECT TO THE REDEMPTION OF THE NOTES (EXCEPT
AS PROVIDED ABOVE WITH RESPECT TO SECTIONS 3.09, 4.10 AND 4.15 HEREOF);

 

(3) REDUCE THE RATE OF OR CHANGE THE TIME FOR PAYMENT OF INTEREST, INCLUDING
DEFAULT INTEREST, ON ANY NOTE;

 

(4) WAIVE A DEFAULT OR EVENT OF DEFAULT IN THE PAYMENT OF PRINCIPAL OF, OR
PREMIUM OR LIQUIDATED DAMAGES, IF ANY, OR INTEREST ON, THE NOTES (EXCEPT A
RESCISSION OF ACCELERATION OF THE NOTES BY THE HOLDERS OF AT LEAST A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES AND A WAIVER OF THE
PAYMENT DEFAULT THAT RESULTED FROM SUCH ACCELERATION);

 

(5) MAKE ANY NOTE PAYABLE IN MONEY OTHER THAN THAT STATED IN THE NOTES;

 

(6) MAKE ANY CHANGE IN THE PROVISIONS OF THIS INDENTURE RELATING TO WAIVERS OF
PAST DEFAULTS OR THE RIGHTS OF HOLDERS OF NOTES TO RECEIVE PAYMENTS OF PRINCIPAL
OF, OR INTEREST OR PREMIUM OR LIQUIDATED DAMAGES, IF ANY, ON, THE NOTES;

 

(7) WAIVE A REDEMPTION PAYMENT WITH RESPECT TO ANY NOTE (OTHER THAN A PAYMENT
REQUIRED BY SECTIONS 3.09, 4.10 OR 4.15 HEREOF);

 

(8) RELEASE ANY GUARANTOR FROM ANY OF ITS OBLIGATIONS UNDER ITS GUARANTEE OR
THIS INDENTURE, EXCEPT IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE; OR

 

(9) MAKE ANY CHANGE IN THE PRECEDING AMENDMENT AND WAIVER PROVISIONS.

 


SECTION 9.03           COMPLIANCE WITH TRUST INDENTURE ACT.


 

Every amendment or supplement to this Indenture or the Notes will be set forth
in a amended or supplemental indenture that complies with the TIA as then in
effect.

 


SECTION 9.04           REVOCATION AND EFFECT OF CONSENTS.


 

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note.  However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective.  An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

 

70

--------------------------------------------------------------------------------


 


SECTION 9.05           NOTATION ON OR EXCHANGE OF NOTES.


 

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated.  The Company in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

 

Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.

 


SECTION 9.06           TRUSTEE TO SIGN AMENDMENTS, ETC.


 

The Trustee will sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee.  The Company may not
sign an amended or supplemental indenture until the Board of Directors of the
Company approves it.  In executing any amended or supplemental indenture, the
Trustee will be entitled to receive and (subject to Section 7.01 hereof) will be
fully protected in relying upon, in addition to the documents required by
Section 12.04 hereof, an Officers’ Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture.

 


ARTICLE 10
GUARANTEES


 

Section 10.01.      Guarantee.

 


(A)   SUBJECT TO THIS ARTICLE 10, EACH OF THE GUARANTORS HEREBY, JOINTLY AND
SEVERALLY, UNCONDITIONALLY GUARANTEES TO EACH HOLDER OF A NOTE AUTHENTICATED AND
DELIVERED BY THE TRUSTEE AND TO THE TRUSTEE AND ITS SUCCESSORS AND ASSIGNS,
IRRESPECTIVE OF THE VALIDITY AND ENFORCEABILITY OF THIS INDENTURE, THE NOTES OR
THE OBLIGATIONS OF THE COMPANY HEREUNDER OR THEREUNDER, THAT:


 

(1)  THE PRINCIPAL OF, PREMIUM AND LIQUIDATED DAMAGES, IF ANY, AND INTEREST ON,
THE NOTES WILL BE PROMPTLY PAID IN FULL WHEN DUE, WHETHER AT MATURITY, BY
ACCELERATION, REDEMPTION OR OTHERWISE, AND INTEREST ON THE OVERDUE PRINCIPAL OF
AND INTEREST ON THE NOTES, IF ANY, IF LAWFUL, AND ALL OTHER OBLIGATIONS OF THE
COMPANY TO THE HOLDERS OR THE TRUSTEE HEREUNDER OR THEREUNDER WILL BE PROMPTLY
PAID IN FULL OR PERFORMED, ALL IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF;
AND

 

(2) IN CASE OF ANY EXTENSION OF TIME OF PAYMENT OR RENEWAL OF ANY NOTES OR ANY
OF SUCH OTHER OBLIGATIONS, THAT SAME WILL BE PROMPTLY PAID IN FULL WHEN DUE OR
PERFORMED IN ACCORDANCE WITH THE TERMS OF THE EXTENSION OR RENEWAL, WHETHER AT
STATED MATURITY, BY ACCELERATION OR OTHERWISE.

 

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately.  Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.

 


(B)   THE GUARANTORS HEREBY AGREE THAT THEIR OBLIGATIONS HEREUNDER ARE
UNCONDITIONAL, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR ENFORCEABILITY OF THE
NOTES OR THIS INDENTURE, THE ABSENCE OF ANY ACTION TO ENFORCE THE SAME, ANY
WAIVER OR CONSENT BY ANY HOLDER OF THE NOTES WITH RESPECT TO ANY PROVISIONS
HEREOF OR THEREOF, THE RECOVERY OF ANY JUDGMENT AGAINST THE COMPANY, ANY ACTION
TO ENFORCE THE SAME OR ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A

 

71

--------------------------------------------------------------------------------


 

guarantor.  Each Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company,
protest, notice and all demands whatsoever and covenant that this Guarantee will
not be discharged except by complete performance of the obligations contained in
the Notes and this Indenture.


 


(C)   IF ANY HOLDER OR THE TRUSTEE IS REQUIRED BY ANY COURT OR OTHERWISE TO
RETURN TO THE COMPANY, THE GUARANTORS OR ANY CUSTODIAN, TRUSTEE, LIQUIDATOR OR
OTHER SIMILAR OFFICIAL ACTING IN RELATION TO EITHER THE COMPANY OR THE
GUARANTORS, ANY AMOUNT PAID BY EITHER TO THE TRUSTEE OR SUCH HOLDER, THIS
GUARANTEE, TO THE EXTENT THERETOFORE DISCHARGED, WILL BE REINSTATED IN FULL
FORCE AND EFFECT.


 


(D)   EACH GUARANTOR AGREES THAT IT WILL NOT BE ENTITLED TO ANY RIGHT OF
SUBROGATION IN RELATION TO THE HOLDERS IN RESPECT OF ANY OBLIGATIONS GUARANTEED
HEREBY UNTIL PAYMENT IN FULL OF ALL OBLIGATIONS GUARANTEED HEREBY.  EACH
GUARANTOR FURTHER AGREES THAT, AS BETWEEN THE GUARANTORS, ON THE ONE HAND, AND
THE HOLDERS AND THE TRUSTEE, ON THE OTHER HAND, (1) THE MATURITY OF THE
OBLIGATIONS GUARANTEED HEREBY MAY BE ACCELERATED AS PROVIDED IN ARTICLE 6 HEREOF
FOR THE PURPOSES OF THIS GUARANTEE NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER
PROHIBITION PREVENTING SUCH ACCELERATION IN RESPECT OF THE OBLIGATIONS
GUARANTEED HEREBY, AND (2) IN THE EVENT OF ANY DECLARATION OF ACCELERATION OF
SUCH OBLIGATIONS AS PROVIDED IN ARTICLE 6 HEREOF, SUCH OBLIGATIONS (WHETHER OR
NOT DUE AND PAYABLE) WILL FORTHWITH BECOME DUE AND PAYABLE BY THE GUARANTORS FOR
THE PURPOSE OF THIS GUARANTEE.  THE GUARANTORS WILL HAVE THE RIGHT TO SEEK
CONTRIBUTION FROM ANY NON-PAYING GUARANTOR SO LONG AS THE EXERCISE OF SUCH RIGHT
DOES NOT IMPAIR THE RIGHTS OF THE HOLDERS UNDER THE GUARANTEE.


 

Section 10.02.      Limitation on Guarantor Liability.

 

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee.  To effectuate the foregoing intention, the Trustee, the Holders and
the Guarantors hereby irrevocably agree that the obligations of such Guarantor
will be limited to the maximum amount that will, after giving effect to such
maximum amount and all other contingent and fixed liabilities of such Guarantor
that are relevant under such laws, and after giving effect to any collections
from, rights to receive contribution from or payments made by or on behalf of
any other Guarantor in respect of the obligations of such other Guarantor under
this Article 10, result in the obligations of such Guarantor under its Guarantee
not constituting a fraudulent transfer or conveyance.

 

Section 10.03.      Execution and Delivery of Guarantee.

 

To evidence its Guarantee set forth in Section 10.01 hereof, each Guarantor
hereby agrees that a notation of such Guarantee substantially in the form
attached as Exhibit E hereto will be endorsed by an Officer of such Guarantor on
each Note authenticated and delivered by the Trustee and that this Indenture
will be executed on behalf of such Guarantor by one of its Officers.

 

Each Guarantor hereby agrees that its Guarantee set forth in Section 10.01
hereof will remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Guarantee.

 

If an Officer whose signature is on this Indenture or on the Guarantee no longer
holds that office at the time the Trustee authenticates the Note on which a
Guarantee is endorsed, the Guarantee will be valid nevertheless.

 

72

--------------------------------------------------------------------------------


 

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

 

In the event that the Company or any of its Restricted Subsidiaries creates or
acquires any Domestic Restricted Subsidiary after the date of this Indenture, if
required by Section 4.17 hereof, the Company will cause such Domestic Restricted
Subsidiary to comply with the provisions of Section 4.17 hereof and this Article
10, to the extent applicable.

 

Section 10.04.      Guarantors May Consolidate, etc., on Certain Terms.

 

Except as otherwise provided in Section 10.05 hereof, no Guarantor may sell or
otherwise dispose of all or substantially all of its assets to, or consolidate
with or merge with or into (whether or not such Guarantor is the surviving
Person) another Person, other than the Company or another Guarantor, unless:

 

(1) IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT OR EVENT OF
DEFAULT EXISTS; AND

 

(2) EITHER:

 

(A)   SUBJECT TO SECTION 10.05 HEREOF, THE PERSON ACQUIRING THE PROPERTY IN ANY
SUCH SALE OR DISPOSITION OR THE PERSON FORMED BY OR SURVIVING ANY SUCH
CONSOLIDATION OR MERGER UNCONDITIONALLY ASSUMES ALL THE OBLIGATIONS OF THAT
GUARANTOR UNDER THIS INDENTURE, ITS GUARANTEE AND THE REGISTRATION RIGHTS
AGREEMENT ON THE TERMS SET FORTH HEREIN OR THEREIN, PURSUANT TO A SUPPLEMENTAL
INDENTURE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE TRUSTEE; OR

 

(B)   EXCEPT IN ANY SUCH TRANSACTION IN WHICH PARENT IS A PARTY, THE NET
PROCEEDS OF SUCH SALE OR OTHER DISPOSITION ARE APPLIED IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THIS INDENTURE, INCLUDING WITHOUT LIMITATION, SECTION
4.10 HEREOF.

 

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by the Guarantor,
such successor Person will succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor.  Such successor
Person thereupon may cause to be signed any or all of the Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Company and delivered to the Trustee.  All the
Guarantees so issued will in all respects have the same legal rank and benefit
under this Indenture as the Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Guarantees had
been issued at the date of the execution hereof.

 

Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses 2(a)
and (b) above, nothing contained in this Indenture or in any of the Notes will
prevent any consolidation or merger of a Guarantor with or into the Company or
another Guarantor, or will prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to the Company or
another Guarantor.

 

Section 10.05.      Releases.

 

(a)           In the event of any sale or other disposition of all or
substantially all of the assets of any Guarantor, other than Parent, (including
by way of merger or consolidation) or a sale or other disposition of all of the
Capital Stock of any Guarantor, other than Parent, in each case to a Person that
is not (either

 

73

--------------------------------------------------------------------------------


 

before or after giving effect to such transactions) the Company or a Restricted
Subsidiary of the Company, then such Guarantor (in the event of a sale or other
disposition, by way of merger, consolidation or otherwise, of all of the Capital
Stock of such Guarantor) or the corporation acquiring the property (in the event
of a sale or other disposition of all or substantially all of the assets of such
Guarantor) will be released and relieved of any obligations under its Guarantee;
provided that the Net Proceeds of such sale or other disposition are applied in
accordance with the applicable provisions of this Indenture, including without
limitation Section 4.10 hereof.  Upon delivery by the Company to the Trustee of
an Officers’ Certificate and an Opinion of Counsel to the effect that such sale
or other disposition was made by the Company in accordance with the provisions
of this Indenture, including without limitation Section 4.10 hereof, the Trustee
will execute any documents reasonably required in order to evidence the release
of any Guarantor from its obligations under its Guarantee.

 

(b)           Upon designation of any Guarantor, other than Parent, as an
Unrestricted Subsidiary in accordance with the terms of this Indenture, such
Guarantor will be released and relieved of any obligations under its Guarantee.

 

(c)           Upon Legal Defeasance in accordance with Article 8 hereof or
satisfaction and discharge of this Indenture in accordance with Article 11
hereof, each Guarantor, other than Parent, will be released and relieved of any
obligations under its Guarantee.

 

Any Guarantor not released from its obligations under its Guarantee as provided
in this Section 10.05 will remain liable for the full amount of principal of and
interest and premium and Liquidated Damages, if any, on the Notes and for the
other obligations of any Guarantor under this Indenture as provided in this
Article 10.

 


ARTICLE 11
SATISFACTION AND DISCHARGE


 


SECTION 11.01         SATISFACTION AND DISCHARGE.


 

This Indenture will be discharged and will cease to be of further effect as to
all Notes issued hereunder, when:

 

(1) EITHER:

 

(A)   ALL NOTES THAT HAVE BEEN AUTHENTICATED, EXCEPT LOST, STOLEN OR DESTROYED
NOTES THAT HAVE BEEN REPLACED OR PAID AND NOTES FOR WHOSE PAYMENT MONEY HAS BEEN
DEPOSITED IN TRUST AND THEREAFTER REPAID TO THE COMPANY HAVE BEEN DELIVERED TO
THE TRUSTEE FOR CANCELLATION; OR

 

(B)   ALL NOTES THAT HAVE NOT BEEN DELIVERED TO THE TRUSTEE FOR CANCELLATION
HAVE BECOME DUE AND PAYABLE BY REASON OF THE MAILING OF A NOTICE OF REDEMPTION
OR OTHERWISE OR WILL BECOME DUE AND PAYABLE WITHIN ONE YEAR AND THE COMPANY OR
ANY GUARANTOR HAS IRREVOCABLY DEPOSITED OR CAUSED TO BE DEPOSITED WITH THE
TRUSTEE AS TRUST FUNDS IN TRUST SOLELY FOR THE BENEFIT OF THE HOLDERS, CASH IN
U.S. DOLLARS, NON-CALLABLE GOVERNMENT SECURITIES, OR A COMBINATION OF CASH IN
U.S. DOLLARS AND NON-CALLABLE GOVERNMENT SECURITIES, IN AMOUNTS AS WILL BE
SUFFICIENT, WITHOUT CONSIDERATION OF ANY REINVESTMENT OF INTEREST, TO PAY AND
DISCHARGE THE ENTIRE INDEBTEDNESS ON THE NOTES NOT DELIVERED TO THE TRUSTEE FOR
CANCELLATION FOR PRINCIPAL, PREMIUM AND LIQUIDATED DAMAGES, IF ANY, AND ACCRUED
INTEREST TO THE DATE OF MATURITY OR REDEMPTION;

 

(2) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE OF
THE DEPOSIT (OTHER THAN A DEFAULT OR EVENT OF DEFAULT RESULTING FROM THE
BORROWING OF FUNDS TO BE

 

74

--------------------------------------------------------------------------------


 

APPLIED TO SUCH DEPOSIT) AND THE DEPOSIT WILL NOT RESULT IN A BREACH OR
VIOLATION OF, OR CONSTITUTE A DEFAULT UNDER, ANY OTHER INSTRUMENT TO WHICH THE
COMPANY OR ANY GUARANTOR IS A PARTY OR BY WHICH THE COMPANY OR ANY GUARANTOR IS
BOUND;

 

(3) THE COMPANY OR ANY GUARANTOR HAS PAID OR CAUSED TO BE PAID ALL SUMS PAYABLE
BY IT UNDER THIS INDENTURE; AND

 

(4) THE COMPANY HAS DELIVERED IRREVOCABLE INSTRUCTIONS TO THE TRUSTEE UNDER THIS
INDENTURE TO APPLY THE DEPOSITED MONEY TOWARD THE PAYMENT OF THE NOTES AT
MATURITY OR ON THE REDEMPTION DATE, AS THE CASE MAY BE.

 

In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

 

Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of this
Section 11.01, the provisions of Sections 11.02 and 8.06 hereof will survive. 
In addition, nothing in this Section 11.01 will be deemed to discharge those
provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.

 


SECTION 11.02         APPLICATION OF TRUST MONEY.


 

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 11.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium and Liquidated Damages, if any)
and interest for whose payment such money has been deposited with the Trustee;
but such money need not be segregated from other funds except to the extent
required by law.

 

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Company has made any payment of
principal of, premium or Liquidated Damages, if any, or interest on, any Notes
because of the reinstatement of its obligations, the Company shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or Government Securities held by the Trustee or Paying Agent.

 


ARTICLE 12
MISCELLANEOUS


 


SECTION 12.01         TRUST INDENTURE ACT CONTROLS.


 

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(c), the imposed duties will control.

 

75

--------------------------------------------------------------------------------


 


SECTION 12.02         NOTICES.


 

Any notice or communication by the Company, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in Person or by first class
mail (registered or certified, return receipt requested), facsimile transmission
or overnight air courier guaranteeing next day delivery, to the others’ address:

 

If to the Company and/or any Guarantor:

 

UbiquiTel Operating Company
One West Elm Street
Conshohocken, Pennsylvania 19428
Facsimile No.:  (610) 832-3400
Attention:  Chief Financial Officer

 

With a copy to:
Greenberg Traurig, P.A.
1221 Brickell Avenue
Miami, Florida  33131
Facsimile No.:  (305) 961-5642
Attention:  Andrew Balog, Esq.

 

If to the Trustee:
The Bank of New York
101 Barclay Street, Floor 8 West
New York, New York 10286
Facsimile No.:  (212) 815-5707
Attention:  Corporate Trust Administration

 

The Company, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.

 

All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if transmitted by facsimile; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.

 

Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar.  Any notice or communication will also be so mailed to any Person
described in TIA § 313(c), to the extent required by the TIA.  Failure to mail a
notice or communication to a Holder or any defect in it will not affect its
sufficiency with respect to other Holders.

 

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

If the Company mails a notice or communication to Holders, it will mail a copy
to the Trustee and each Agent at the same time.

 

76

--------------------------------------------------------------------------------


 


SECTION 12.03         COMMUNICATION BY HOLDERS OF NOTES WITH OTHER HOLDERS OF
NOTES.


 

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes.  The Company, the Trustee,
the Registrar and anyone else shall have the protection of TIA § 312(c).

 


SECTION 12.04         CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.

 

Upon any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:

 

(1) AN OFFICERS’ CERTIFICATE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE TRUSTEE (WHICH MUST INCLUDE THE STATEMENTS SET FORTH IN SECTION 12.05
HEREOF) STATING THAT, IN THE OPINION OF THE SIGNERS, ALL CONDITIONS PRECEDENT
AND COVENANTS, IF ANY, PROVIDED FOR IN THIS INDENTURE RELATING TO THE PROPOSED
ACTION HAVE BEEN SATISFIED; AND

 

(2) AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
TRUSTEE (WHICH MUST INCLUDE THE STATEMENTS SET FORTH IN SECTION 12.05 HEREOF)
STATING THAT, IN THE OPINION OF SUCH COUNSEL, ALL SUCH CONDITIONS PRECEDENT AND
COVENANTS HAVE BEEN SATISFIED.

 


SECTION 12.05         STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.


 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) must comply with the provisions of TIA § 314(e) and
must include:

 

(1) A STATEMENT THAT THE PERSON MAKING SUCH CERTIFICATE OR OPINION HAS READ SUCH
COVENANT OR CONDITION;

 

(2) A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION OR
INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS CONTAINED IN SUCH
CERTIFICATE OR OPINION ARE BASED;

 

(3) A STATEMENT THAT, IN THE OPINION OF SUCH PERSON, HE OR SHE HAS MADE SUCH
EXAMINATION OR INVESTIGATION AS IS NECESSARY TO ENABLE HIM OR HER TO EXPRESS AN
INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR CONDITION HAS BEEN
SATISFIED; AND

 

(4) A STATEMENT AS TO WHETHER OR NOT, IN THE OPINION OF SUCH PERSON, SUCH
CONDITION OR COVENANT HAS BEEN SATISFIED.

 


SECTION 12.06         RULES BY TRUSTEE AND AGENTS.


 

The Trustee may make reasonable rules for action by or at a meeting of Holders. 
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 


SECTION 12.07         NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES
AND STOCKHOLDERS.


 

No director, officer, employee, incorporator or stockholder of the Company or
any Guarantor, as such, will have any liability for any obligations of the
Company or the Guarantors under the Notes, this Indenture or the Guarantees, or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder of Notes by accepting a Note waives and releases all
such liability. The waiver and release are part of the consideration for
issuance of the Notes. The waiver may not be effective to waive liabilities
under the federal securities laws.

 

77

--------------------------------------------------------------------------------


 


SECTION 12.08         GOVERNING LAW.


 

THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE, THE NOTES AND THE GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 


SECTION 12.09         NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS.


 

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person.  Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

 


SECTION 12.10         SUCCESSORS.


 

All agreements of the Company in this Indenture and the Notes will bind its
successors.  All agreements of the Trustee in this Indenture will bind its
successors.  All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 10.05 hereof.

 


SECTION 12.11         SEVERABILITY.


 

In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 


SECTION 12.12         COUNTERPART ORIGINALS.


 

The parties may sign any number of copies of this Indenture.  Each signed copy
will be an original, but all of them together represent the same agreement.

 


SECTION 12.13         TABLE OF CONTENTS, HEADINGS, ETC.


 

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and will in no way modify or
restrict any of the terms or provisions hereof.

 

[Signatures on following page]

 

78

--------------------------------------------------------------------------------


 

SIGNATURES

 

 

Dated as of February 23, 2004

 

 

UBIQUITEL OPERATING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Name: Donald A. Harris

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

UBIQUITEL INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: Donald A. Harris

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Face of Note]

 

CUSIP/CINS                        

 

97/8% Senior Notes due 2011

 

No.       

 

$                   

 

UBIQUITEL OPERATING COMPANY

 

promises to pay to [              ] or registered assigns,

 

the principal sum of
                                                                                                                      
DOLLARS on March 1, 2011.

 

Interest Payment Dates:                                       and
                             

 

Record Dates:                                       and
                           

 

Dated:                             , 200   

 

 

UBIQUITEL OPERATING COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

This is one of the Notes referred to
in the within-mentioned Indenture:

 

THE BANK OF NEW YORK,
as Trustee

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

97/8% Senior Notes due 2011

 

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

 

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

 

(1) INTEREST.  UBIQUITEL OPERATING COMPANY, A DELAWARE CORPORATION (THE
“COMPANY”), PROMISES TO PAY INTEREST ON THE PRINCIPAL AMOUNT OF THIS NOTE AT
97/8% PER ANNUM FROM                                      , 20     UNTIL
MATURITY AND SHALL PAY THE LIQUIDATED DAMAGES, IF ANY, PAYABLE PURSUANT TO
SECTION 5 OF THE REGISTRATION RIGHTS AGREEMENT REFERRED TO BELOW.  THE COMPANY
WILL PAY INTEREST AND LIQUIDATED DAMAGES, IF ANY, SEMI-ANNUALLY IN ARREARS ON
MARCH 1 AND SEPTEMBER 1 OF EACH YEAR, OR IF ANY SUCH DAY IS NOT A BUSINESS DAY,
ON THE NEXT SUCCEEDING BUSINESS DAY (EACH, AN “INTEREST PAYMENT DATE”). 
INTEREST ON THE NOTES WILL ACCRUE FROM THE MOST RECENT DATE TO WHICH INTEREST
HAS BEEN PAID OR, IF NO INTEREST HAS BEEN PAID, FROM THE DATE OF ISSUANCE;
PROVIDED THAT IF THERE IS NO EXISTING DEFAULT IN THE PAYMENT OF INTEREST, AND IF
THIS NOTE IS AUTHENTICATED BETWEEN A RECORD DATE REFERRED TO ON THE FACE HEREOF
AND THE NEXT SUCCEEDING INTEREST PAYMENT DATE, INTEREST SHALL ACCRUE FROM SUCH
NEXT SUCCEEDING INTEREST PAYMENT DATE; PROVIDED FURTHER THAT THE FIRST INTEREST
PAYMENT DATE SHALL BE                                , 20     . THE COMPANY WILL
PAY INTEREST (INCLUDING POST-PETITION INTEREST IN ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW) ON OVERDUE PRINCIPAL AND PREMIUM, IF ANY, FROM TIME TO TIME ON
DEMAND AT A RATE THAT IS 1% PER ANNUM IN EXCESS OF THE RATE THEN IN EFFECT TO
THE EXTENT LAWFUL; IT WILL PAY INTEREST (INCLUDING POST-PETITION INTEREST IN ANY
PROCEEDING UNDER ANY BANKRUPTCY LAW) ON OVERDUE INSTALLMENTS OF INTEREST AND
LIQUIDATED DAMAGES, IF ANY, (WITHOUT REGARD TO ANY APPLICABLE GRACE PERIODS)
FROM TIME TO TIME ON DEMAND AT THE SAME RATE TO THE EXTENT LAWFUL.  INTEREST
WILL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR OF TWELVE 30-DAY MONTHS.

 

(2) METHOD OF PAYMENT.  THE COMPANY WILL PAY INTEREST ON THE NOTES (EXCEPT
DEFAULTED INTEREST) AND LIQUIDATED DAMAGES, IF ANY, TO THE PERSONS WHO ARE
REGISTERED HOLDERS OF NOTES AT THE CLOSE OF BUSINESS ON THE AUGUST 15 OR
FEBRUARY 15 NEXT PRECEDING THE INTEREST PAYMENT DATE, EVEN IF SUCH NOTES ARE
CANCELED AFTER SUCH RECORD DATE AND ON OR BEFORE SUCH INTEREST PAYMENT DATE,
EXCEPT AS PROVIDED IN SECTION 2.12 OF THE INDENTURE WITH RESPECT TO DEFAULTED
INTEREST.  THE NOTES WILL BE PAYABLE AS TO PRINCIPAL, PREMIUM AND LIQUIDATED
DAMAGES, IF ANY, AND INTEREST AT THE OFFICE OR AGENCY OF THE COMPANY MAINTAINED
FOR SUCH PURPOSE WITHIN OR WITHOUT THE CITY AND STATE OF NEW YORK, OR, AT THE
OPTION OF THE COMPANY, PAYMENT OF INTEREST AND LIQUIDATED DAMAGES, IF ANY, MAY
BE MADE BY CHECK MAILED TO THE HOLDERS AT THEIR ADDRESSES SET FORTH IN THE
REGISTER OF HOLDERS; PROVIDED THAT PAYMENT BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS WILL BE REQUIRED WITH RESPECT TO PRINCIPAL OF AND INTEREST,
PREMIUM AND LIQUIDATED DAMAGES, IF ANY, ON, ALL GLOBAL NOTES AND ALL OTHER NOTES
THE HOLDERS OF WHICH WILL HAVE PROVIDED WIRE TRANSFER INSTRUCTIONS TO THE
COMPANY OR THE PAYING AGENT.  SUCH PAYMENT WILL BE IN SUCH COIN OR CURRENCY OF
THE UNITED STATES OF AMERICA AS AT THE TIME OF PAYMENT IS LEGAL TENDER FOR
PAYMENT OF PUBLIC AND PRIVATE DEBTS.

 

(3) PAYING AGENT AND REGISTRAR.  INITIALLY, THE BANK OF NEW  YORK, THE TRUSTEE
UNDER THE INDENTURE, WILL ACT AS PAYING AGENT AND REGISTRAR.  THE COMPANY MAY
CHANGE ANY PAYING AGENT OR REGISTRAR WITHOUT NOTICE TO ANY HOLDER.  THE COMPANY
OR ANY OF ITS SUBSIDIARIES MAY ACT IN ANY SUCH CAPACITY.

 

A-2

--------------------------------------------------------------------------------


 

(4) INDENTURE.  THE COMPANY ISSUED THE NOTES UNDER AN INDENTURE DATED AS OF
FEBRUARY 23, 2004 (THE “INDENTURE”) AMONG THE COMPANY, THE GUARANTOR(S) AND THE
TRUSTEE.  THE TERMS OF THE NOTES INCLUDE THOSE STATED IN THE INDENTURE AND THOSE
MADE PART OF THE INDENTURE BY REFERENCE TO THE TIA.  THE NOTES ARE SUBJECT TO
ALL SUCH TERMS, AND HOLDERS ARE REFERRED TO THE INDENTURE AND SUCH ACT FOR A
STATEMENT OF SUCH TERMS.  TO THE EXTENT ANY PROVISION OF THIS NOTE CONFLICTS
WITH THE EXPRESS PROVISIONS OF THE INDENTURE, THE PROVISIONS OF THE INDENTURE
SHALL GOVERN AND BE CONTROLLING.  THE NOTES ARE UNSECURED OBLIGATIONS OF THE
COMPANY.  THE INDENTURE DOES NOT LIMIT THE AGGREGATE PRINCIPAL AMOUNT OF NOTES
THAT MAY BE ISSUED THEREUNDER.

 

(5) OPTIONAL REDEMPTION.

 


(A)   EXCEPT AS SET FORTH IN SUBPARAGRAPH (B) OF THIS PARAGRAPH 5, THE COMPANY
WILL NOT HAVE THE OPTION TO REDEEM THE NOTES PRIOR TO MARCH 1, 2007.  ON OR
AFTER MARCH 1, 2007, THE COMPANY WILL HAVE THE OPTION TO REDEEM ALL OR A PART OF
THE NOTES UPON NOT LESS THAN 30 NOR MORE THAN 60 DAYS’ NOTICE, AT THE REDEMPTION
PRICES (EXPRESSED AS PERCENTAGES OF PRINCIPAL AMOUNT) SET FORTH BELOW PLUS
ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, ON THE NOTES
REDEEMED TO THE APPLICABLE REDEMPTION DATE, IF REDEEMED DURING THE TWELVE-MONTH
PERIOD BEGINNING ON MARCH 1ST OF THE YEARS INDICATED BELOW, SUBJECT TO THE
RIGHTS OF HOLDERS ON THE RELEVANT RECORD DATE TO RECEIVE INTEREST ON THE
RELEVANT INTEREST PAYMENT DATE:

 

Year

 

Percentage

 

2007

 

107.406

%

2008

 

104.938

%

2009

 

102.469

%

2010 and thereafter

 

100.000

%

 

Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date.

 


(B)   NOTWITHSTANDING THE PROVISIONS OF SUBPARAGRAPH (A) OF THIS PARAGRAPH 5, AT
ANY TIME PRIOR TO MARCH 1, 2007, THE COMPANY MAY ON ANY ONE OR MORE OCCASIONS
REDEEM UP TO 35% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES ISSUED UNDER THE
INDENTURE WITH THE NET CASH PROCEEDS OF A SALE OF EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OF THE COMPANY OR A CONTRIBUTION OF THE COMPANY’S COMMON
EQUITY CAPITAL AT A REDEMPTION PRICE EQUAL TO 109.875% OF THE AGGREGATE
PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST AND LIQUIDATED
DAMAGES, IF ANY TO THE REDEMPTION DATE; PROVIDED THAT AT LEAST 65% IN AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES ORIGINALLY ISSUED UNDER THE INDENTURE (EXCLUDING
NOTES HELD BY THE COMPANY AND ITS SUBSIDIARIES) REMAINS OUTSTANDING IMMEDIATELY
AFTER THE OCCURRENCE OF SUCH REDEMPTION AND THAT SUCH REDEMPTION OCCURS WITHIN
45 DAYS OF THE DATE OF THE CLOSING OF SUCH SALE OF EQUITY INTERESTS OR
CONTRIBUTION.


 

(6) MANDATORY REDEMPTION.

 

The Company is not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

(7) REPURCHASE AT THE OPTION OF THE HOLDER.

 

(A)   IF THERE IS A CHANGE OF CONTROL, THE COMPANY WILL BE REQUIRED TO MAKE AN
OFFER (A “CHANGE OF CONTROL OFFER”) TO EACH HOLDER TO REPURCHASE ALL OR ANY PART
(EQUAL TO $1,000 OR AN INTEGRAL MULTIPLE THEREOF) OF EACH HOLDER’S NOTES AT A
PURCHASE PRICE IN CASH EQUAL TO 101% OF THE AGGREGATE PRINCIPAL AMOUNT THEREOF
PLUS ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, THEREON TO THE
DATE OF PURCHASE, SUBJECT TO THE RIGHTS OF HOLDERS ON THE RELEVANT

 

A-3

--------------------------------------------------------------------------------


 

RECORD DATE TO RECEIVE INTEREST DUE ON THE RELEVANT INTEREST PAYMENT DATE (THE
“CHANGE OF CONTROL PAYMENT”).  WITHIN TEN DAYS FOLLOWING ANY CHANGE OF CONTROL,
THE COMPANY WILL MAIL A NOTICE TO EACH HOLDER SETTING FORTH THE PROCEDURES
GOVERNING THE CHANGE OF CONTROL OFFER AS REQUIRED BY THE INDENTURE.

 

(B)   IF THE COMPANY OR A RESTRICTED SUBSIDIARY OF THE COMPANY CONSUMMATES ANY
ASSET SALES, WITHIN 30 DAYS OF EACH DATE ON WHICH THE AGGREGATE AMOUNT OF EXCESS
PROCEEDS EXCEEDS $10.0 MILLION, THE COMPANY WILL COMMENCE AN OFFER TO ALL
HOLDERS OF NOTES AND ALL HOLDERS OF OTHER INDEBTEDNESS THAT IS PARI PASSU WITH
THE NOTES CONTAINING PROVISIONS SIMILAR TO THOSE SET FORTH IN THE INDENTURE WITH
RESPECT TO OFFERS TO PURCHASE OR REDEEM WITH THE PROCEEDS OF SALES OF ASSETS (AN
“ASSET SALE OFFER”) PURSUANT TO SECTION 3.09 OF THE INDENTURE TO PURCHASE THE
MAXIMUM PRINCIPAL AMOUNT OF NOTES (INCLUDING ANY ADDITIONAL NOTES) AND SUCH
OTHER PARI PASSU INDEBTEDNESS THAT MAY BE PURCHASED OUT OF THE EXCESS PROCEEDS
AT AN OFFER PRICE IN CASH IN AN AMOUNT EQUAL TO 100% OF THE  PRINCIPAL AMOUNT
THEREOF PLUS ACCRUED AND UNPAID INTEREST AND LIQUIDATED DAMAGES, IF ANY, THEREON
TO THE DATE OF PURCHASE, IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
INDENTURE.  TO THE EXTENT THAT THE AGGREGATE AMOUNT OF NOTES (INCLUDING ANY
ADDITIONAL NOTES) AND OTHER PARI PASSU INDEBTEDNESS TENDERED PURSUANT TO AN
ASSET SALE OFFER IS LESS THAN THE EXCESS PROCEEDS, THE COMPANY (OR SUCH
RESTRICTED SUBSIDIARY) MAY USE SUCH DEFICIENCY FOR ANY PURPOSE NOT OTHERWISE
PROHIBITED BY THE INDENTURE.  IF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES AND
OTHER PARI PASSU INDEBTEDNESS TENDERED INTO SUCH ASSET SALE OFFER EXCEEDS THE
AMOUNT OF EXCESS PROCEEDS, THE TRUSTEE SHALL SELECT THE NOTES AND SUCH OTHER
PARI PASSU INDEBTEDNESS TO BE PURCHASED ON A PRO RATA BASIS.  HOLDERS OF NOTES
THAT ARE THE SUBJECT OF AN OFFER TO PURCHASE WILL RECEIVE AN ASSET SALE OFFER
FROM THE COMPANY PRIOR TO ANY RELATED PURCHASE DATE AND MAY ELECT TO HAVE SUCH
NOTES PURCHASED BY COMPLETING THE FORM ENTITLED “OPTION OF HOLDER TO ELECT
PURCHASE” ATTACHED TO THE NOTES.

 

(8) NOTICE OF REDEMPTION.  NOTICE OF REDEMPTION WILL BE MAILED AT LEAST 30 DAYS
BUT NOT MORE THAN 60 DAYS BEFORE THE REDEMPTION DATE TO EACH HOLDER WHOSE NOTES
ARE TO BE REDEEMED AT ITS REGISTERED ADDRESS, EXCEPT THAT REDEMPTION NOTICES MAY
BE MAILED MORE THAN 60 DAYS PRIOR TO A REDEMPTION DATE IF THE NOTICE IS ISSUED
IN CONNECTION WITH A DEFEASANCE OF THE NOTES OR A SATISFACTION OR DISCHARGE OF
THE INDENTURE.  NOTES IN DENOMINATIONS LARGER THAN $1,000 MAY BE REDEEMED IN
PART BUT ONLY IN WHOLE MULTIPLES OF $1,000, UNLESS ALL OF THE NOTES HELD BY A
HOLDER ARE TO BE REDEEMED.

 

(9) DENOMINATIONS, TRANSFER, EXCHANGE.  THE NOTES ARE IN REGISTERED FORM WITHOUT
COUPONS IN DENOMINATIONS OF $1,000 AND INTEGRAL MULTIPLES OF $1,000.  THE
TRANSFER OF NOTES MAY BE REGISTERED AND NOTES MAY BE EXCHANGED AS PROVIDED IN
THE INDENTURE.  THE REGISTRAR AND THE TRUSTEE MAY REQUIRE A HOLDER, AMONG OTHER
THINGS, TO FURNISH APPROPRIATE ENDORSEMENTS AND TRANSFER DOCUMENTS AND THE
COMPANY MAY REQUIRE A HOLDER TO PAY ANY TAXES AND FEES REQUIRED BY LAW OR
PERMITTED BY THE INDENTURE.  THE COMPANY NEED NOT EXCHANGE OR REGISTER THE
TRANSFER OF ANY NOTE OR PORTION OF A NOTE SELECTED FOR REDEMPTION, EXCEPT FOR
THE UNREDEEMED PORTION OF ANY NOTE BEING REDEEMED IN PART.  ALSO, THE COMPANY
NEED NOT EXCHANGE OR REGISTER THE TRANSFER OF ANY NOTES FOR A PERIOD OF 15 DAYS
BEFORE A SELECTION OF NOTES TO BE REDEEMED OR DURING THE PERIOD BETWEEN A RECORD
DATE AND THE CORRESPONDING INTEREST PAYMENT DATE.

 

(10) PERSONS DEEMED OWNERS.  THE REGISTERED HOLDER OF A NOTE MAY BE TREATED AS
ITS OWNER FOR ALL PURPOSES.

 

(11) AMENDMENT, SUPPLEMENT AND WAIVER.  SUBJECT TO CERTAIN EXCEPTIONS, THE
INDENTURE OR THE NOTES OR THE GUARANTEES MAY BE AMENDED OR SUPPLEMENTED WITH THE
CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF
THE THEN OUTSTANDING NOTES INCLUDING

 

A-4

--------------------------------------------------------------------------------


 

ADDITIONAL NOTES, IF ANY, VOTING AS A SINGLE CLASS, AND ANY EXISTING DEFAULT OR
EVENT OR DEFAULT OR COMPLIANCE WITH ANY PROVISION OF THE INDENTURE OR THE NOTES
OR THE GUARANTEES MAY BE WAIVED WITH THE CONSENT OF THE HOLDERS OF A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES INCLUDING ADDITIONAL
NOTES, IF ANY, VOTING AS A SINGLE CLASS.  WITHOUT THE CONSENT OF ANY HOLDER OF A
NOTE, THE INDENTURE OR THE NOTES OR THE GUARANTEES MAY BE AMENDED OR
SUPPLEMENTED TO CURE ANY AMBIGUITY, DEFECT OR INCONSISTENCY, TO PROVIDE FOR
UNCERTIFICATED NOTES IN ADDITION TO OR IN PLACE OF CERTIFICATED NOTES, TO
PROVIDE FOR THE ASSUMPTION OF THE COMPANY’S OR A GUARANTOR’S OBLIGATIONS TO
HOLDERS OF THE NOTES AND GUARANTEES IN CASE OF A MERGER OR CONSOLIDATION, TO
MAKE ANY CHANGE THAT WOULD PROVIDE ANY ADDITIONAL RIGHTS OR BENEFITS TO THE
HOLDERS OF THE NOTES OR THAT DOES NOT ADVERSELY AFFECT THE LEGAL RIGHTS UNDER
THE INDENTURE OF ANY SUCH HOLDER, TO COMPLY WITH THE REQUIREMENTS OF THE SEC IN
ORDER TO EFFECT OR MAINTAIN THE QUALIFICATION OF THE INDENTURE UNDER THE TIA, TO
CONFORM THE TEXT OF THE INDENTURE OR THE NOTES TO ANY PROVISION OF THE
“DESCRIPTION OF NOTES” SECTION OF THE COMPANY’S OFFERING MEMORANDUM DATED
FEBRUARY 19, 2004, RELATING TO THE INITIAL OFFERING OF THE NOTES, TO THE EXTENT
THAT SUCH PROVISION IN THAT “DESCRIPTION OF NOTES” WAS INTENDED TO BE A VERBATIM
RECITATION OF A PROVISION OF THE INDENTURE, THE NOTES OR THE GUARANTEES; TO
PROVIDE FOR THE ISSUANCE OF ADDITIONAL NOTES IN ACCORDANCE WITH THE LIMITATIONS
SET FORTH IN THE INDENTURE; OR TO ALLOW ANY GUARANTOR TO EXECUTE A SUPPLEMENTAL
INDENTURE TO THE INDENTURE AND/OR A GUARANTEE WITH RESPECT TO THE NOTES.

 

(12) DEFAULTS AND REMEDIES.  EVENTS OF DEFAULT INCLUDE:  (I) DEFAULT FOR 30 DAYS
IN THE PAYMENT WHEN DUE OF INTEREST ON, OR LIQUIDATED DAMAGES, IF ANY, WITH
RESPECT TO THE NOTES; (II) DEFAULT IN THE PAYMENT WHEN DUE (AT MATURITY, UPON
REDEMPTION OR OTHERWISE) OF THE PRINCIPAL OF, OR PREMIUM, IF ANY, ON, THE NOTES,
(III) FAILURE BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES TO COMPLY
WITH SECTION 4.07, 4.09, 4.10, 4.15 OR 5.01 OF THE INDENTURE; (IV) FAILURE BY
THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES FOR 60 DAYS AFTER NOTICE TO
THE COMPANY BY THE TRUSTEE OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE PRINCIPAL
AMOUNT OF THE NOTES INCLUDING ADDITIONAL NOTES, IF ANY, THEN OUTSTANDING VOTING
AS A SINGLE CLASS TO COMPLY WITH ANY OF THE OTHER AGREEMENTS IN THE INDENTURE OR
THE NOTES; (V) DEFAULT UNDER ANY MORTGAGE, INDENTURE OR INSTRUMENT UNDER WHICH
THERE MAY BE ISSUED OR BY WHICH THERE MAY BE SECURED OR EVIDENCED ANY
INDEBTEDNESS FOR MONEY BORROWED BY THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES (OR THE PAYMENT OF WHICH IS GUARANTEED BY THE COMPANY OR ANY OF ITS
RESTRICTED SUBSIDIARIES), WHETHER SUCH INDEBTEDNESS OR GUARANTEE NOW EXISTS, OR
IS CREATED AFTER THE DATE OF THE INDENTURE, IF THAT DEFAULT: (A) IS CAUSED BY A
FAILURE TO PAY PRINCIPAL OF, OR INTEREST OR PREMIUM, IF ANY, ON, SUCH
INDEBTEDNESS PRIOR TO THE EXPIRATION OF THE GRACE PERIOD PROVIDED IN SUCH
INDEBTEDNESS ON THE DATE OF SUCH DEFAULT (A “PAYMENT DEFAULT”) OR (B) RESULTS IN
THE ACCELERATION OF SUCH INDEBTEDNESS PRIOR TO ITS EXPRESS MATURITY, AND, IN
EACH CASE, THE PRINCIPAL AMOUNT OF ANY SUCH INDEBTEDNESS, TOGETHER WITH THE
PRINCIPAL AMOUNT OF ANY OTHER SUCH INDEBTEDNESS UNDER WHICH THERE HAS BEEN A
PAYMENT DEFAULT OR THE MATURITY OF WHICH HAS BEEN SO ACCELERATED, AGGREGATES
$7.5 MILLION OR MORE; OR; (VI) CERTAIN FINAL JUDGMENTS FOR THE PAYMENT OF MONEY
THAT REMAIN UNDISCHARGED FOR A PERIOD OF 60 DAYS; (VII) CERTAIN EVENTS OF
BANKRUPTCY OR INSOLVENCY WITH RESPECT TO THE COMPANY OR ANY OF ITS RESTRICTED
SUBSIDIARIES THAT IS A SIGNIFICANT SUBSIDIARY OR ANY GROUP OF RESTRICTED
SUBSIDIARIES THAT, TAKEN TOGETHER, WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY;
AND (IX) EXCEPT AS PERMITTED BY THE INDENTURE, ANY GUARANTEE IS HELD IN ANY
JUDICIAL PROCEEDING TO BE UNENFORCEABLE OR INVALID OR CEASES FOR ANY REASON TO
BE IN FULL FORCE AND EFFECT OR ANY GUARANTOR OR ANY PERSON ACTING ON ITS BEHALF
DENIES OR DISAFFIRMS ITS OBLIGATIONS UNDER SUCH GUARANTOR’S GUARANTEE.  IF ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING, THE TRUSTEE OR THE HOLDERS OF AT
LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES MAY
DECLARE ALL THE NOTES TO BE DUE AND PAYABLE IMMEDIATELY.  NOTWITHSTANDING THE
FOREGOING, IN THE CASE OF AN EVENT OF DEFAULT ARISING FROM CERTAIN EVENTS OF
BANKRUPTCY OR INSOLVENCY, ALL OUTSTANDING NOTES WILL BECOME DUE AND PAYABLE
IMMEDIATELY WITHOUT FURTHER ACTION OR NOTICE.  HOLDERS MAY NOT ENFORCE THE
INDENTURE OR THE NOTES EXCEPT AS PROVIDED IN THE INDENTURE.  SUBJECT TO CERTAIN
LIMITATIONS, HOLDERS OF A MAJORITY IN

 

A-5

--------------------------------------------------------------------------------


 

AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES MAY DIRECT THE TRUSTEE
IN ITS EXERCISE OF ANY TRUST OR POWER.  THE TRUSTEE MAY WITHHOLD FROM HOLDERS OF
THE NOTES NOTICE OF ANY CONTINUING DEFAULT OR EVENT OF DEFAULT (EXCEPT A DEFAULT
OR EVENT OF DEFAULT RELATING TO THE PAYMENT OF PRINCIPAL OR INTEREST OR PREMIUM
OR LIQUIDATED DAMAGES, IF ANY,) IF IT DETERMINES THAT WITHHOLDING NOTICE IS IN
THEIR INTEREST.  THE HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
THEN OUTSTANDING NOTES BY NOTICE TO THE TRUSTEE MAY, ON BEHALF OF THE HOLDERS OF
ALL OF THE NOTES, RESCIND AN ACCELERATION OR WAIVE ANY EXISTING DEFAULT OR EVENT
OF DEFAULT AND ITS CONSEQUENCES UNDER THE INDENTURE EXCEPT A CONTINUING DEFAULT
OR EVENT OF DEFAULT IN THE PAYMENT OF INTEREST OR PREMIUM OR LIQUIDATED DAMAGES,
IF ANY, ON, OR THE PRINCIPAL OF, THE NOTES.  THE COMPANY IS REQUIRED TO DELIVER
TO THE TRUSTEE ANNUALLY A STATEMENT REGARDING COMPLIANCE WITH THE INDENTURE, AND
THE COMPANY IS REQUIRED, UPON BECOMING AWARE OF ANY DEFAULT OR EVENT OF DEFAULT,
TO DELIVER TO THE TRUSTEE A STATEMENT SPECIFYING SUCH DEFAULT OR EVENT OF
DEFAULT.

 

(13) TRUSTEE DEALINGS WITH COMPANY.  THE TRUSTEE, IN ITS INDIVIDUAL OR ANY OTHER
CAPACITY, MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM, AND PERFORM SERVICES FOR THE
COMPANY OR ITS AFFILIATES, AND MAY OTHERWISE DEAL WITH THE COMPANY OR ITS
AFFILIATES, AS IF IT WERE NOT THE TRUSTEE.

 

(14) NO RECOURSE AGAINST OTHERS.  A DIRECTOR, OFFICER, EMPLOYEE, INCORPORATOR OR
STOCKHOLDER OF THE COMPANY OR ANY GUARANTORS, AS SUCH, WILL NOT HAVE ANY
LIABILITY FOR ANY OBLIGATIONS OF THE COMPANY OR THE GUARANTORS UNDER THE NOTES,
THE GUARANTEES OR THE INDENTURE OR FOR ANY CLAIM BASED ON, IN RESPECT OF, OR BY
REASON OF, SUCH OBLIGATIONS OR THEIR CREATION.  EACH HOLDER BY ACCEPTING A NOTE
WAIVES AND RELEASES ALL SUCH LIABILITY.  THE WAIVER AND RELEASE ARE PART OF THE
CONSIDERATION FOR THE ISSUANCE OF THE NOTES.  THE WAIVER MAY NOT BE EFFECTIVE TO
WAIVE LIABILITIES UNDER THE FEDERAL SECURITIES LAWS.

 

(15) AUTHENTICATION.  THIS NOTE WILL NOT BE VALID UNTIL AUTHENTICATED BY THE
MANUAL SIGNATURE OF THE TRUSTEE OR AN AUTHENTICATING AGENT.

 

(16) ABBREVIATIONS.  CUSTOMARY ABBREVIATIONS MAY BE USED IN THE NAME OF A HOLDER
OR AN ASSIGNEE, SUCH AS:  TEN COM (= TENANTS IN COMMON), TEN ENT (= TENANTS BY
THE ENTIRETIES), JT TEN (= JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS
TENANTS IN COMMON), CUST (= CUSTODIAN), AND U/G/M/A (= UNIFORM GIFTS TO MINORS
ACT).

 

(17) ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES.  IN ADDITION TO THE RIGHTS PROVIDED TO HOLDERS OF NOTES UNDER
THE INDENTURE, HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED DEFINITIVE
NOTES WILL HAVE ALL THE RIGHTS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT
DATED AS OF FEBRUARY 23, 2004, AMONG THE COMPANY, THE GUARANTOR AND THE OTHER
PARTIES NAMED ON THE SIGNATURE PAGES THEREOF, AS SUCH AGREEMENT MAY BE AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME AND, WITH RESPECT TO ANY ADDITIONAL
NOTES, HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED DEFINITIVE NOTES WILL
HAVE THE RIGHTS SET FORTH IN ONE OR MORE REGISTRATION RIGHTS AGREEMENTS, IF ANY,
AMONG THE COMPANY, THE GUARANTOR AND THE OTHER PARTIES THERETO, AS SUCH
AGREEMENT(S) MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
RELATING TO RIGHTS GIVEN BY THE COMPANY TO THE PURCHASERS OF ADDITIONAL NOTES TO
REGISTER SUCH ADDITIONAL NOTES UNDER THE SECURITIES ACT (COLLECTIVELY, THE
“REGISTRATION RIGHTS AGREEMENT”).

 

(18) CUSIP NUMBERS.  PURSUANT TO A RECOMMENDATION PROMULGATED BY THE COMMITTEE
ON UNIFORM SECURITY IDENTIFICATION PROCEDURES, THE COMPANY HAS CAUSED CUSIP
NUMBERS TO BE PRINTED ON THE NOTES, AND THE TRUSTEE MAY USE CUSIP NUMBERS IN
NOTICES OF REDEMPTION AS A CONVENIENCE TO HOLDERS.  NO REPRESENTATION IS MADE AS
TO THE ACCURACY OF SUCH NUMBERS EITHER AS

 

A-6

--------------------------------------------------------------------------------


 

PRINTED ON THE NOTES OR AS CONTAINED IN ANY NOTICE OF REDEMPTION, AND RELIANCE
MAY BE PLACED ONLY ON THE OTHER IDENTIFICATION NUMBERS PLACED THEREON.

 

(19) GOVERNING LAW.  THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND
BE USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE GUARANTEES WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement.  Requests may be
made to:

 

UbiquiTel Operating Company

One West Elm Street

Conshohocken, Pennsylvania 19428

Attention: Chief Financial Officer

 

A-7

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:

 

(Insert assignee’s legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

to transfer this Note on the books of the Company.  The agent may substitute
another to act for him.

 

 

Date:

 

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:

 

 

 

--------------------------------------------------------------------------------

*              Participant in a recognized Signature Guarantee Medallion Program
(or other signature guarantor acceptable to the Trustee).

 

A-8

--------------------------------------------------------------------------------


 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or 4.15 of the Indenture, check the appropriate box below:

 

oSection 4.10       oSection 4.15

 

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:

 

 

 

$

 

Date:

 

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Note)

 

 

 

Tax Identification No.:

 

 

 

Signature Guarantee*:

 

 

 

--------------------------------------------------------------------------------

*              Participant in a recognized Signature Guarantee Medallion Program
(or other signature guarantor acceptable to the Trustee).

 

A-9

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE *

 

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

 

Amount of decrease in
Principal Amount
of
this Global Note

 

Amount of increase in
Principal Amount
of
this Global Note

 

Principal Amount
of this Global Note
following such
decrease
(or increase)

 

Signature of authorized
officer of Trustee or
Custodian

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*      This schedule should be included only if the Note is issued in global
form.

 

A-10

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF CERTIFICATE OF TRANSFER

 

UbiquiTel Operating Company

One West Elm Street

Conshohocken, Pennsylvania 19428

 

The Bank of New York

101 Barclay Street-8 West

New York, New York 10286

 

 

Re:  97/8% Senior Notes due 2011

 

Reference is hereby made to the Indenture, dated as of February 23, 2004 (the
“Indenture”), among UbiquiTel Operating Company, as issuer (the “Company”),
UbiquiTel Inc., as guarantor, and The Bank of New York, as trustee.  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

 

                                         , (the “Transferor”) owns and proposes
to transfer the Note[s] or interest in such Note[s] specified in Annex A hereto,
in the principal amount of $                        in such Note[s] or interests
(the “Transfer”), to                                         (the “Transferee”),
as further specified in Annex A hereto.  In connection with the Transfer, the
Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.  o  Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Restricted Definitive Note pursuant to Rule 144A.  The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Note is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States.  Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

 

2.  o Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Restricted Definitive Note pursuant to Regulation
S.  The Transfer is being effected pursuant to and in accordance with Rule 903
or Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of

 

B-1

--------------------------------------------------------------------------------


 

the Restricted Period, the transfer is not being made to a U.S. Person or for
the account or benefit of a U.S. Person (other than an Initial Purchaser).  Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on Transfer enumerated in the Private Placement
Legend printed on the Regulation S Global Note and/or the Restricted Definitive
Note and in the Indenture and the Securities Act.

 

3.  o  Check and complete if Transferee will take delivery of a beneficial
interest in the IAI Global Note or a Restricted Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S.  The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

 

(a)           o  such Transfer is being effected pursuant to and in accordance
with Rule 144 under the Securities Act;

 

or

 

(b)           o  such Transfer is being effected to the Company or a subsidiary
thereof;

 

or

 

(c)           o  such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act;

 

or

 

(d)           o  such Transfer is being effected to an Institutional Accredited
Investor and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to beneficial
interests in a Restricted Global Note or Restricted Definitive Notes and the
requirements of the exemption claimed, which certification is supported by (1) a
certificate executed by the Transferee in the form of Exhibit D to the Indenture
and (2) if such Transfer is in respect of a principal amount of Notes at the
time of transfer of less than $250,000, an Opinion of Counsel provided by the
Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act.  Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the IAI Global Note and/or the Restricted Definitive
Notes and in the Indenture and the Securities Act.

 

4.  o  Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

 

(a)  o  Check if Transfer is pursuant to Rule 144.  (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement

 

B-2

--------------------------------------------------------------------------------


 

Legend are not required in order to maintain compliance with the Securities
Act.  Upon consummation of the proposed Transfer in accordance with the terms of
the Indenture, the transferred beneficial interest or Definitive Note will no
longer be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

 

(b)  o  Check if Transfer is Pursuant to Regulation S.  (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

 

(c)  o  Check if Transfer is Pursuant to Other Exemption.  (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act.  Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

 

 

 

[Insert Name of Transferor]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Dated:

 

 

 

 

B-3

--------------------------------------------------------------------------------


 

ANNEX A TO CERTIFICATE OF TRANSFER

 

1.             The Transferor owns and proposes to transfer the following:

 

[CHECK ONE OF (a) OR (b)]

 

(a)   o  a beneficial interest in the:

 

(i)          o  144A Global Note (CUSIP                      ), or

 

(ii)         o  Regulation S Global Note (CUSIP                      ), or

 

(iii)        o   IAI Global Note (CUSIP                       ); or

 

(b)   o  a Restricted Definitive Note.

 

2.             After the Transfer the Transferee will hold:

 

[CHECK ONE]

 

(a)   o  a beneficial interest in the:

 

(i)          o  144A Global Note (CUSIP                       ), or

 

(ii)         o  Regulation S Global Note (CUSIP                       ), or

 

(iii)        o  IAI Global Note (CUSIP                       ); or

 

(iv)        o  Unrestricted Global Note (CUSIP                       ); or

 

(b)   o  a Restricted Definitive Note; or

 

(c)   o  an Unrestricted Definitive Note,

 

in accordance with the terms of the Indenture.

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CERTIFICATE OF EXCHANGE

 

UbiquiTel Operating Company

One West Elm Street

Conshohocken, Pennsylvania 19428

 

The Bank of New York

101 Barclay Street-8 West

New York, New York 10286

 

Re:  97/8 Senior Notes due 2011

 

(CUSIP                 )

 

Reference is hereby made to the Indenture, dated as of February 23, 2004 (the
“Indenture”), among UbiquiTel Operating Company, as issuer (the “Company”),
UbiquiTel Inc., as guarantor, and The Bank of New York, as trustee.  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

 

                                            , (the “Owner”) owns and proposes to
exchange the Note[s] or interest in such Note[s] specified herein, in the
principal amount of $                       in such Note[s] or interests (the
“Exchange”).  In connection with the Exchange, the Owner hereby certifies that:

 

1.       Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

 

(a)  o     Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note.  In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the Securities Act of 1933, as
amended (the “Securities Act”), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

(b)  o     Check if Exchange is from beneficial interest in a Restricted Global
Note to Unrestricted Definitive Note.  In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

 

C-1

--------------------------------------------------------------------------------


 

(c)  o     Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note.  In connection with the Owner’s
Exchange of a Restricted Definitive Note for a beneficial interest in an
Unrestricted Global Note, the Owner hereby certifies (i) the beneficial interest
is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to Restricted Definitive Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

 

(d)  o     Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note.  In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

 

2.       Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes

 

(a)  o     Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note.  In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer.  Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

 

(b)  o     Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note.  In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE] 
o 144A Global Note, o Regulation S Global Note,  o IAI Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States.  Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.

 

 

 

 

[Insert Name of Transferor]

 

C-2

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

 

UbiquiTel Operating Company

One West Elm Street

Conshohocken, Pennsylvania 19428

 

The Bank of New York

101 Barclay Street-8 West

New York, New York 10286

 

Re:  97/8% Senior Notes due 2011

 

Reference is hereby made to the Indenture, dated as of February 23, 2004 (the
“Indenture”), among UbiquiTel Operating Company, as issuer (the “Company”),
UbiquiTel Inc., as guarantor, and The Bank of New York, as trustee.  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

 

In connection with our proposed purchase of $                           
aggregate principal amount of:

 

(a)  o            a beneficial interest in a Global Note, or

 

(b)  o           a Definitive Note,

 

we confirm that:

 

1.             We understand that any subsequent transfer of the Notes or any
interest therein is subject to certain restrictions and conditions set forth in
the Indenture and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the Securities Act of
1933, as amended (the “Securities Act”).

 

2.             We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence.  We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Company or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and, if such transfer is in respect of
a principal amount of Notes, at the time of transfer of less than $250,000, an
Opinion of Counsel in form reasonably acceptable to the Company to the effect
that such transfer is in compliance with the Securities Act, (D) outside the
United States in accordance with Rule 904 of Regulation S under the Securities
Act, (E) pursuant to the provisions of Rule 144(k) under the Securities Act or
(F) pursuant to an effective registration statement under the Securities Act,
and we further agree to provide to any Person purchasing the Definitive Note or
beneficial interest in a Global Note from us in a transaction meeting the
requirements of clauses (A) through (E) of this paragraph a notice advising such
purchaser that resales thereof are restricted as stated herein.

 

D-1

--------------------------------------------------------------------------------


 

3.             We understand that, on any proposed resale of the Notes or
beneficial interest therein, we will be required to furnish to you and the
Company such certifications, legal opinions and other information as you and the
Company may reasonably require to confirm that the proposed sale complies with
the foregoing restrictions.  We further understand that the Notes purchased by
us will bear a legend to the foregoing effect.

 

4.             We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we and
any accounts for which we are acting are each able to bear the economic risk of
our or its investment.

 

5.             We are acquiring the Notes or beneficial interest therein
purchased by us for our own account or for one or more accounts (each of which
is an institutional “accredited investor”) as to each of which we exercise sole
investment discretion.

 

You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

 

 

[Insert Name of Accredited Investor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTATION OF GUARANTEE

 

For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of February 23, 2004 (the “Indenture”) among UbiquiTel
Operating Company (the “Company”), UbiquiTel Inc., as guarantor, and The Bank of
New  York, as trustee (the “Trustee”), (a) the due and punctual payment of the
principal of, premium and Liquidated Damages, if any, and interest on, the
Notes, whether at maturity, by acceleration, redemption or otherwise, the due
and punctual payment of interest on overdue principal of and interest on the
Notes, if any, if lawful, and the due and punctual performance of all other
obligations of the Company to the Holders or the Trustee all in accordance with
the terms of the Indenture and (b) in case of any extension of time of payment
or renewal of any Notes or any of such other obligations, that the same will be
promptly paid in full when due or performed in accordance with the terms of the
extension or renewal, whether at stated maturity, by acceleration or otherwise. 
The obligations of the Guarantors to the Holders of Notes and to the Trustee
pursuant to the Guarantee and the Indenture are expressly set forth in Article
10 of the Indenture and reference is hereby made to the Indenture for the
precise terms of the Guarantee.

 

Capitalized terms used but not defined herein have the meanings given to them in
the Indenture.

 

 

[NAME OF GUARANTOR(S)]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS

 

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
                                , 200    , among
                                              (the “Guaranteeing Subsidiary”), a
subsidiary of UbiquiTel Operating Company (or its permitted successor), a
Delaware corporation (the “Company”), the Company, the other Guarantors (as
defined in the Indenture referred to herein) and
                                             , as trustee under the Indenture
referred to below (the “Trustee”).

 

W I T N E S S E T H

 

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of February 23, 2004 providing for the
issuance of 97/8% Senior Notes due 2011 (the “Notes”);

 

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Guarantee”); and

 

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

 

1.             CAPITALIZED TERMS.  Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.

 

2.             AGREEMENT TO GUARANTEE.  The Guaranteeing Subsidiary hereby
agrees to provide an unconditional guarantee on the terms and subject to the
conditions set forth in the Guarantee and in the Indenture including but not
limited to Article 10 thereof.

 

4.             NO RECOURSE AGAINST OTHERS.  No director, officer, employee,
incorporator or stockholder of the Guaranteeing Subsidiary, as such, shall have
any liability for any obligations of the Company or any Guaranteeing Subsidiary
under the Notes, any Guarantees, the Indenture or this Supplemental Indenture or
for any claim based on, in respect of, or by reason of, such obligations or
their creation.  Each Holder of the Notes by accepting a Note waives and
releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.  Such waiver may not be effective to
waive liabilities under the federal securities laws.

 

5.             NEW YORK LAW TO GOVERN.  THE INTERNAL LAW OF THE STATE OF NEW
YORK WILL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

F-1

--------------------------------------------------------------------------------


 

6.             COUNTERPARTS.  The parties may sign any number of copies of this
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together represent the same agreement.

 

7.             EFFECT OF HEADINGS.  The Section headings herein are for
convenience only and shall not affect the construction hereof.

 

8.             THE TRUSTEE.  The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

 

Dated:                             , 20    

 

 

 

 

[GUARANTEEING SUBSIDIARY]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

UBIQUITEL OPERATING COMPANY

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

UBIQUITEL INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

THE BANK OF NEW YORK,
as Trustee

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

F-3

--------------------------------------------------------------------------------